1 @»-~/~/5~004100 U.S. 516]; Preamble to the US and Michigan
Constltutlons ` “We the people.. do ordain and establish this Constitution...;”
f‘....at the Revolution, the sovereignty devolved on the people,' and they are truly the
sovereigns of the country, but they are sovereigns without subjects..-. with none to
govern but themselves...” [Chisholm v. GeOrgi_a (US) 2 Da_ll_419, 454, 1 L. Ed. 440,
455., 2 Dall (1793) pp471 -472]: “T he people of this State, as the successors'of its
former sovereign are entitled to all the rights which formerly belonged to the King
by his prerogative ” [La_n_s_ing v. Smith, 4 We`nd. 9 (N. Y. ) (1829), 21 Am. Dec. 89
10C Con_st. Law Sec. 298; 18 C Em. Dom Sec. 3 ,;'228 37 C Nav. Wat. Sec. 219;
Nuls S_ec, 167; 48 C Wharves Sec. 3, 7]. Seealso, Dred Scott -v. Sandford, 60 U.-S.
393 (1856) Which states:v "T he words 'people of the United States' and 'citizens’ are
synonymous terms, and mean the same thing T hey both describe the political body
who, according to our republican institutions form the sovereignty, and who hold
the power and conduct the Government through their representatives T hey are
what we famlltarly call the sovereign people’, and every citizen is one ofthis
people and a constituent member of this sovereignty."
2 McCullock v. Marvland_ 4 Wheat 316, 404 405 states "In the United States,
Sovereignty resides in the people, who act through the organs established by the
Const_itution " andC Colten v. K_entuc@ (1972) 407 U.S. 104, 122, 92 S. Ct. 1953
states; "T he constitutional theory is that we the people are the sovereigns the state
and federal ojj"cials only our agents " See also, First Trust Co. v. Smith 134 Neb.;
277 S.W. 762, Which States in pertinent part, "The theory of the American political
system is that the ultimate sovereignty is in the people, from whom all legitimate _
authority springs and the people collectively`, acting through the medium of
constitutions create such governmental agencies endow them with such powers,
and subject them to_ such limitations as in their wisdom will best promote the
common good. "
3 GATHS. Articl____`e__ VI: " T his Constitution, and the laws of the United States... shall
be the supreme law of the land, and the judges in every State shall be bound
thereby,' anything in the Constitution or laws of any State to the contrary
notwithstanding... All executive and judicial o_]j'l`ce'rs, both of the United States and

 

ii

attorneys. Having already presented his causes of action to this Texas “Appellate”
Court as a court of recordi, Grievant herein and hereafter proceeds according to
the course of Common` Law§..

3 incorporated herein by reference are the Statements and Evidence contained
in the previously-filed documents of this case, and all other'docum_ent_s referenced
by the pages therein as supporting Evidence.

No_tice is provided herein that I DO NOT CONSENT t_o the reference of
Grievant David Schied as a corporate fiction in ALL CAPS of lettering as
“plaintiff’ (“DAVID SCHIED, plaintiff’), nor do I consent to the

mischaracterization of sui juris Grievant David Schied as operating in a “p_ro per”

 

of the several States, shall be bound by oath or affirmation to support this
Constitution.""

4 "'A Court of 'Record is a judicial tribunal having attributes and exercising
functions independently of the person of the magistrate designated generally to
hold it, and proceeding according to the course of common law, its acts and
proceedings being enrolled for a perpetual memorial ". [Jones v. Jones, 188
Mo.App. 220, 175 S.W. 227, 229; Ex parte Gladhill,- 8 Metc. Mass., 171, per
Shaw, C.J. See also, Ledwith v. Rosals@, 244 N.Y. 406, 155 N._E. 688, 689].

5 COMMON LAW. - According to Black’s Law'Dictionary (Abridged Sixth
Edition, 1991): “As distinguished from law created by the enactment of
legislatures [admiralt)/], the common law comprises the body of those principles
and rules of action, relating to the government and security of persons and
property, which derive their authority solely from usages and customs of
immemorial antiquity, or from the judgments and decrees of the courts
recognizing aj"irming, and enforcing such usages and customs."’ “[I]n this sense,
particularly the ancient unwritten law of England.” [l Kent, Comm. 492. State, v
Buchanan,~ 5 Ha_r,_ & J. (Md.) 3G5, 9 Am. Dec. 534; Luxv_. _Ilaggin, G9 Cal. 255, 10
Pac. G74; Western Union Tel. Co. v. Call Pub. Co,, 21 S. Ct. 561, 181 U.S. 92, 45
L. Ed. 765; Barry v. Port.l._erv_is, 72 N.Y.S. 104, 64 A.D. 268;_ U..S. v. Miller
D..C. Wa`sh., 236 F. 798, 800.]

 

iii

or “pro se” capacity. Note that all “summons” were issued with notice to all co-
Defendants that Grievant David Schied is “suijuris~.”

Notic'e is alsoprovided herein that I D(). N()T CONSENT to any court with
a proven proclivity toward contributing to the domestic terrorism being carried out,
hand-in-hand» with state and county government imposters, as usurp ' er`s of T he

People ’s power and authority.

1. DENIEDAS 'GRossLY MISLEADIN_G -' Appellee Michael Merritt Was
named as the first of two estate executors by the decedent who died on or
around August 7, 2014; and, as the Evidence submitted to the lower court by
Grievant/Appellant David Schied ("‘Grievant”) Shows, by the time Appellee
Michael Merritt had filed for executor and for letters testimony nearly four
months later "‘on or`about 00tober 23'd” through his attorney," now named
“A_ppellee"’ David Munson, he had already well-demonstrated his unworthiness
for that appointment and a strong propensity toward treating Inte'reste_d Party
Plaintiff and Co-Heir Grievant David Schied,with great angst and prejudice

2. DENIED AS FRAUD BY GRO'SS_ OMISSIONS -~ Grossly omitted from
Appellee Apostolakis’ filing, submitted under ()ath of truthfulness as an
“o'fficer of the co'urt” is the FACT that the “numerousfilings” reflected the 7
initial filing of an initial ‘-‘cop_ig_laim” (i.e., see ‘€EXHIB'!T.#!” and EXHIBIT
§§_”, containing proof of service) that named Appellee 'Janette Smith and was
served upon her known attorney, hired specifically for this ca_se,v because of an
earlier letter sent from Appellee 'Apostolakis. to Appellant David Schied in
claim that the Last Will and Testiment of Decedent Michael Edward Schied
was “invalid” and “unenforceable.” (“EXHIBIT#Z”)

Notably, the “relief’ requested was not for money but instead-, in the form

of a “Motion to Compel” the'production of documentation t__o prove the

fraudulent claim by`Appellee Apostolakis, along with copies of other
documents and valuables that were taken by Appellee Janette Smith taken from
the decedent’s home in the immediate aftermath of “Mickey” Schied’s death.
When Appellee failed to “answer” the Compla`int in a timely manner,» Grievant
then filed with ‘~" root ot Service” his ‘~‘Motion for Default J,ud2ment_.”

When it soon began clear that the judge’s clerk of Probate Court #1 was
“expediting” a _Schedu_ling Control Qr__de_r Hearing for Decernber 19, 2014
(12/19/14) at the request of Appellee David Munson, Grievant David Schied
filed his “Motion for Emergencv Hearing-..,” to address what was then the
“appearance” that the so-called "‘judge”’ Loyd Wright was awarding prejudicial
favor to Appellees David Munson and Robin Ap.ostolakis because they were
attorneys, while exhibiting prejudicial bias against Grievant David Schied
because he was an out-of-state “pro se,” “s'uijuris,” and/or “form`a pauperis”
litigant not contracted or paying a card-carrying Texas State B`AR member as
his legal “representative.”

Significantly, all of the above should otherwise be found in a review of
the docketing records of the lower court. This would be the case except for the
FACT that the Clerk of the Court Stan Stanart has been acting with the
parallel appearance of being in on the “consp_iracy to deprive” Grievant of

his “rig.ht to due process” by maintaining inaccurate court records with

misleading actual dates of Grievant’s filings and Grievant"s actual dates of
“service"’ upon the co-Appelle,es; along with Stanart’s captioning cases in
the docketing records to intentionally mask the actual titles of Grievants
documents and keep hidden the exact nature of Grievant Schied’s actual
filings, (Bold emphasis added)

These covert actions by the Harris County Clerk of the Court has made it
necessary for Grievant to repeatedly file additional notices, motions and
petitions to both the lower and higher Tean courts for “correcting the record15 "
and adding other documents into the “record on appeal” that were not reflected
or included in the lower Probate Court record despite `Evidence that they were
“served” by Grievant and received as “filea"’ by both the lower and higher
courts. (See “EXHIBIT#S” for cover pages of some of the formal documents
that were received and time-stamped by both the lower probate and higher
appellate courts`in` Texas in Grievant’s ill=.fated attempt to correct the lower
court record.) Altogether, this Evidence depicts the criminal corruption and
the conspiracy to deprive of rights exhibited between the judge, the
clerk(S), and the two attorneys (Munson and Apostolakis) involved in the
lower and higher court cases. (Bold~ emphasis added)'

. DENIED AS FRAUD BY GROSS OlVIISSIONS 4 The request by Appellees

Apostolakis and Smith for the Court “to take judicial notice of the probate

court ’sfi,le” is a misnomer because, as stated ab'ove, both offices of the clerks ~
of the lower Probate Court #l and this Texas Court of 'Ap'pea_ls in Houston .-
have ignored Grievant Schied’s previous notices that the court’s “file” and
“docketing” records transferred to the appellate court are grossly inaccurate and
in need of correction
Furthermore, Apostolakis grossly omits the FACT that both she and
Janette Smith were served with Various “motions” that they otherwise chose to
ignore (except for Janette Smith to attend Grievant’s “emergency motion”
hearing on 12/19/14), prior to the 12/19/14 issuance of the Docket Control
Order referenced by Apostolakis`.l As shown by “EXHIBIT#4”), Appellees
were served with “certificates of service” on the “Motion for Detault 1

Judgment” and subsequent “Motion for Emergencv Hearing” when Appellee

Janette Smith failed to “answer” the initial Coleaint.

 

In FACT, as is found in the Evidence of “Exhtblt attached, both
Robin Apostolakis and Janette Smith were fully apprised of each move
Grievant Was making in the Court in effort so as t_o ensure that they both knew
about the initial “Coleaint..,” filed 11/4/14, the Motion for Detault
Judgment...filed a month later on 12/4/14, and everything else leading up to the

“Emergency Hearing” on 12/19/14, as found in emails and formal

‘~‘Certi[icate_(s) vofService” about each of those proceedings

Note also that, as shown by the email dialogue between Grievant and the
judge’s clerks Kimberly Hightower and Susie Row`ley found in “Exhtbtt#$,”
the hearing for the Docket Control Order Was combined with Gri'evant’s
“Motion for Emergencv Hearing...” because the Probate Court was creating a
serious delay in refusing to schedule a summary motion hearing for Grievant’s
previous filing of “Motion for Default Judgment"’; and because the judge’s clerk
instead was demonstrating the propensity to give higher priority to Appellee
David Mun_son’s informal emails to those court clerks in request for them to
“expedite” the issuance of that Scheduling Control Order instead.

. DENIED_AS~FRAU,D BY GROSSOMISSIONS - Apostolakis’ has grossly
omitted the FACT that both she and Janette Smith were notified and fully
aware of the nature of the “Counter-complaint” that was filed “on or about
January 14, 20151” Additionally, Appellees’ claim - that it was “Appellant”
(’I)avid'S_chied) that was the one to send the “Su`mmons and Counter-

Complaintsand/or Ct§fosstomplaint” to Appellees Robin Apostolakis and

§_§’3 as the "‘ root ot`Ser.vice” sent by “‘a legally competent adult who is not a
party or an ojicer of a corporate party” who “decla’re[d] under penalty of
perjury ” that she “ha[d] no interest in the outcome of this case and ha[s] no

blood or current marriage relationship to...David Schied"’.

Apostolakis cites Tex.R.Civ.P.- 99, 103 and 106 as reason for claiming
that she was not properly servedv“citation” by the dereliction of the Clerk of the
Court Stan Stanart’s failure to provide the Court’s own citation upon receipt of
Grievant’s documentation naming the co-Appellees. Such dereliction - and the
failure of either the judge or the clerk to notify pro se, sui juris and/Or
forma pauperis Grievant of possible deficiencies in following all court rules
from out-of-state 5 is insufficient justification to establish as a matter of
FACT that these Appellees Apostolakis and Smith were not fully aware of
the proceedings against them, which is the underlying basis for the court
rules in the first place, and is proven as a matter of FACT in the Exh'ibits
referenced herein above. As shown further down in this instant “Resgonse...”
procedure do,es_not trump substantive rig hts-. (B‘old emphasis added)

. DENIED AS QROSSLY MISLEADING AND FRAUDULENT ~. As is
clearly seen in Apostolakis’ “Motion to Dismiss»,"’ she readily admits what
Grievant has made well-known as the basis for this instant “appeal” to the
Texas Court of Appeals: a) that the lower probate court "‘judge” Loyd Wright
failed to honor or even address the precept set by the above-referenced United

States Supreme Court case of “Haines v. Kerner” case allowing “less stringent

standards” for litigants without attorneys; and, b) that the Loyd Wright instead

simply dismissed Grievant’s case summarily without providing constitutional
due process and Grievant’s constitutional right to a jury trial.

Even more significant as reason for Grievant DENYING this statement
of Apostolakis as outright fraudulent is the FACT that the face of the 4/_8/1_5
0rder Granting Motion for No E vidence Summar}g Judg ment of Loyd
v Wright stated that what was dismissed was Grievant’s very first 11/4/14

filing of “Com laint and Brie in Su ort 010 osition to Michael_Ra ._

 

Merrit?s Application to.P_rob_ate_ Will and for Letters Testimonv” and NOT the

1/14/15 “Summons and Counter-Comglaint__and Cross_-_Cor'nglain ” that is

otherwise falsely claimed to have been summarily dismissed by Wright.

 
   

(without litigation of the merits) (See “EXHIBIT _; as a copy of lWright-’s
“0rder.”) (Bold emphasis added)

. DENIED AS FRAUDULENT - Attomey Apostolakis altogether M_i_t_te_d_ the v
FACT that - just before issuing that Scheduling,~Control Order that 3
Apostolakis admitted in her motion as having occurred on 12/19/14 - the
Probate Court #1 held an “emergency hearing” on 12/19/ 14 i_n which the judge
Loyd Wright himself admitted that Appellee Janette Smith was indeed
PRESENT in the courtroom “but not at th[at] point in time participating.”'

(See “EXHIBIT #7” as an authenticated transcript of that hearing as submitted

by sworn Atzidavit of authenticity found on page 10 of “EXHIBIT#S”) Thus,

as explained further in Grievant’s “_ rie .:in,$u ,ort...,” it has been established -
even as it should be reflected in the lower court record - that both Janette Smith
and Robin Apostolakis were fully aware by 12/19/14 of the contents of the _
“compla'int” that was originally filed and served upon.them “in early November
2014.
' . DENIED AS FR_AUD BY GROSS OMISSIONS WITH THE INTENT T 0
DEPRIVE OF SUBSTANTIVE RIGHTS UNDER COLOR OF,TEXAS
CUURT R_ULES - The Evidence shows that, regardless of “judge” Loyd
Wright’s own personal wrongdoing in this situation, the FACT is that Appellee's
Apostolakis and Smith were clearly aware '- at all times 4 of the claims and the
proceedings being brought against them',l both times Grievant presented his
filings to thelower Probate Court #1, first as a_ “Complaint and Ubiection.,.”
and the second time as a "‘Counter-Complaint and/or Cross-§o_mplain_t...”
Clear`ly then, Apos`tolakis is using color of court rules to administratively
undermine the substantial rights of Grievant to the iudicial litigation of the
Lrits of his claims against the Appellees in this case. As' explained more fully
in his “Memoran'dum of Law in Supvort,”(“EXHIBIT#9”) this is a violation
of the Separation of Powers guaranteed by the Constitution of the United States.»
lt is also a federal violation of the-Rules Enabling Act as also addressed in

detail in the attached “Exhtbtt#9”

8. DENIED As BLATANTLY FRAUDULENT _ Clearly, Appellee
Apostolakis expects the Texas Court of Appeals judges to rule upon her bare
assertions, her conclusory statements~, and her fraudulent claims without even
taking judicial notice, much less considering the actual Evidence provided by
Grievant, in similar fashion to what she and her cohort Appellee David Munson
schemed to architect in the lower probate court to criminally deprive Grievant
of his rights under color la'w. (Bold emphasis added)

As shown by' the documents contained in “_E§_(_I_I_I§IT#;Q_,” Grievant had
notified all parties to this case, as well as BOTH the lower “probate’:’and the
lligher “appellaté” court that:

a) There was an appeal of` Loyd Wright’s ruling (“Exhlblt#6”) initiated on
4/30/ 15 when Grievant served the co-Defendant/Appellees, and for which
the lower Ha`rri's County Clerk Stan Stanart acknowledged as having been
filed on 5/12/15 along with Grievant’s “Reauest fo_r Desi,qnation of
Additl'onal Items to Be lncluded in the Of}‘io-ial Court Record”" and Grievant’s
accompanying “Notice of Inaccuracies iri blhe_t_?:rial_,Co,urt_Dooketing Record
.l`rl/Need to Correct Dates of ‘Fill`ng’ and Docu'r`nerlt Ca'ptio'ns.”

b) On 6/11/15, the Clerk of the Court for the Court of Appeals, Fi»rst District
(Christopher Prine) sent notice to Grievant David Schied acknowledging that

the “case was filed in this [higher] court on 5/20/15"’.

c) On 6/12/15, Grievant served his “Briefoprpeal ofHarris Co.untv Probate

Case With Evidence of_Deprivation ofRights to Due Process Under Color of

Aaw-, and Qeni_alofEaual Treat)nent by Judge Loyd Wright of Li,q`.itant

,lfl{ithout_an:Attorney” and that the Texas Court of Appeals clerk Christopher

Pri`ne acknowledged receipt by time-stamped Evidence of that filing on

6/15/ l 5.

Similarly, Appellee Apostolakis’ claim that “[Griev`ant] has failed to pay
the appellate fees or submit proper proof establishing indigence” is blatantly
and criminally fraudulent on bits face. As shown by “EXHIBIT#II,” which is
time-stamped as also received on 5/12/15 along with the original “Notice of
M” (see reference to “Exhtbit#10”above), Grievant had clearly filed his
“Af/idavit of Indigen'c'e and Statement oflnability to fay Court Costs____and F_ees, on
Appeal of Probate Court Rulin,q” which included an accompanying “M” (see
“Exhtbit#.¥” for the timeistamped copies of the cover pages for these two
documents) that was sworn and signed and even labeled as a subsequent “exhi'bit”
in Grievant’s “ rile on AQQea ...” received by the Tean Court of Appeals and
time-stamped on 6/15/15.

Also noted as a matter of significant FACT is that the Texas Cod_e_ of
Appellate Procedures, Rule 20.1\(a)(2) maintains that “establishing indigence” is

“by Affidavit;” and “A party that cannot pay the costs in appellate court may

10

proceed without advanced payment of costs if.' a) the party files an Aj’l`da‘vit of
Indigence. . . ”
Clearly, Appellees Apostolakis and Smith have provided nothing except
bare FRA UDULENT assertions in their claim against Grievant’s “ [Zlda`vit of
'Indigen_cte...” and “ :f[z‘davit” that were clearly time-stamped (see again, “__E__.)_c_h_t_lgg
¢_¢_3_”) by the lower-court before being then also provided to the higher appellate
court; which was afterward “conjirmed” as a matter of official Court of Appeals’
record on 6/15/15». This is shown in i‘F.EXlIlBIT:`#I'ZZ? as a printout of the Court of
Appeals docketing record that was found just after speaking with Christopher Prine
on the phone as reflected in the transcript of that conversation shown in
“EXHIBIT#13” as supported by Grievant’s “Affz`davit of T ruth Authenticating
Accuracv of A udio Transcript, Crirne Report, and O_ther _Do_c_urnents,Proving
‘Domes_ti_c_ _Z__`errorism,""’ and supporting sworn and notarized “ if[zdavit of T ruth
Au_the_nticatin,q Accuracy of A udio Transcript! Crime Report, and Other Docurnents
Proving ‘Dornestic Terrorisrn ’ Being Carried Out Throughout the Court Systen_t
Uperating in the State of Texas_.” (See also “Exhlbtt#13”)
9. DENIED AS GROSSLY MlSLEADING A_ND IRRELEVANT - The
ONLY two “exhibits” that Appellee Apostolakis could possibly find to support
her complete fraudulence upon this Texas Court of Appeals happens to be two

rulings in which Grievant has for the past twelve (15) full years been battling

11

because of domestic terrorist activity occurring in Southeast Michigan and with
the S'i'xth Circuit Court of Appeals judges turning their heads in denial of the
FACTS as they have been fully outlined in this instant Texas Court of Appeals
case in the “A'[Z ldavl” received in the lower court and provided again to this

ll higher Court as “Exhibit B” of Grievant’S filing of “ ’Petition in Motion and
A.ffl`da_v,it,_ofNotice of Incorrect Rec_ord ’ and Need to Correct bv Addition of
Names David Munson and Robin Apostolakis as Co+Appellees”.

The above-referenced filings are docu_ments, as shown in the telephone
conversation of “Exhibit#13” that has, thus far, gone completely ignored by
the Texas Court of Appeals judges, despite that it Was time-stamped and made
a part of the instant COA record as shown in “Exhtbit #123§. (Bold emphasis
added)

As shown in Evi'dence, it is clear that the underlying source of Appellees’
“e)c_hi_l)its_._/_ef and B”’ has been the FRAUDULENT issuance by the Harris County
Court of _an “Earlv Te'r'mination Order Dismissing the Cause” Which, in 1979 was
MISREPRESENTED to Grievant `- by the (now deceased) Judge Joseph Guarino -
to mean that as a matter of `law, Grievant had received a “clean slate” and a
“second chance” at constructive citizenship by “withdrawal of plea,” by “dismissal
of indictment,” and by “set aside of judgment” in 1979. (See “EXmPIT#IS” as a

certified copy of that 1979 document.)

12

.',.;A,

As is explained more fully in Grievant’s “Briefin Supp,ort_'of{Response in

OQQosition...,” Appellees’ “earhibits A and B”r are thus FRAUDULENT on their

face for the_sil_ngle FACT that they each establish and claim of a Texas

 

criminal “co_.nvi_ction’_’ wherenone exists (i.e., see “EXHIBI _' 5”), and, in
fact, such a final disposition N'EVER existed (since probation is NOT a final
disposition). On the other hand, both “_exhibits A and B"’ are FRAUDULENT

because they significantly contain gross omissions offact that §i_'g_linerous

L__________gafternsvf»crimes have beer ,cqip;fi\_itt¢d_a,ain§_f _§ri¢vant St¢mm_mg from +,as

 

 

ex lained in the accom an in

 

4 - erroneous documents produced bv the Stateof Texas. '

As Appellees’ “exh'ibits A and B” demonstrate just two of the fraudulent
rulings that fail to address the crimes presented on the merits of Earl Hocquard’s
two sworn and notarized Affidavits (found as “EXHIBIT#16” and “EXHIBIT
#_11”), Grievant has documented the underlying methodology of these crimes
against Grievant Schied by the State BAR of Michigan attorneys, the regulatory
agency of the Michigan Supreme Court’s “Judicial Te'nure Comm`ission” and the
“Attorney Grievance Cornrnission,” as well as state and United States judges
altogether disregarding these FACTS and EVIDENCE.

Importantly these actions to deprive Grievant of his rights, his career, his

savings, his integrity, and the “clear slate” promised to him by the late Harris

1_3

County judge Joseph Guarino, reflect the TRUTH of a gen-judicial environment in

Michigan where these crimes have been freely occurring in treasonous pattern and

practice against Grievant.

l()._DENIED AS, GROSSLY_MISLEADING AND_ IRRELEVANT - The
Evidence in the Lower Court Record demonstrates that there is a Q attern and
QL”M going onhere in which ‘_‘judge” Loyd Wright has chosen to “dismiss”
Grievant’s original “Coleaint” While disregarding the proverbial “elephant in
the room” of Grievant’s subsequent filing of' “Counter-Comolaint and/or Qross,_,-
Coranaint” » by which both sets of documents and supporting Exhibits were
clearly “ser-ved” upon the co-Appellees. 4

In the first “Coleaint” the Appellees were listed first as M'ichael Merritt,

Wynde Merritt and Janette Smith; however, after the 12/19/14 “ernergency

 

hearing” # as shown by the certified transcript of that hearing (“Exhibl

attached herein) whereby Loyd Wright treated the “C_oranaint” as a matter of
record as a mere “objection” requiring Grievant to refile and re.-serve the Appellees
again as a Coun'ter-'Complaint and/or Cross-Complaint” - Grievant clearly
ADDED AND SERVED Robin Apostolakis and David Munson along with the
others (with “service of process” this second time through a disinterested and

unrelated 3rd party) with a plethora of documents that would ensure that they all

14

would become well-acquainted with the FACT that they AIJJ_ had been named as
co-Defendants now “Appellees” in this instant case.

In answer to the remaining fraudulent claims of` Appellee Apostolakis in this
paragraph 9, Grievant incorporatesby reference the entirety of his “answer” as
stated immediately above addressing Appellees’ paragraph 9, as if written herein

verbatim.

CONCLUSION `

W'HEREAS, the exhibits of Evidence cited above and included as attached
references constitute overwhelming Evidence that Grievant has the right NOT to
be dismissed again under color oflaw, lest criminal allegations be levied against
others who, like Loyd Wright, have disregarded and refused to “litigate the merits”
of Grievant’s Statements in Affidavits supported by Such Evidence.

Moreover, the Evidence provided herein is sufficient to demonstrate to the
judge(s_) in review of'this motion “ResQonse,..” and its accompanying “_rl_e@
SuQ_ port of ResQonse...” that the Texas court’S “Earlv Terrnination Order
Dismiss"ing the Cause” of 1979 and subsequent “Ag_r_eed Order;oqutpunction_” a
quarter-century later in 2004, have been repeatedly, intentionally, and criminally
defied for over a decade by certain domestic terrorists presenting themselves as
treasonous Michigan government “actors” who have been tortuously turning a
blind eye to the public dissemination of those Texas court orders.

15

It is noted that the Evidence provided herein, along with the testimony
presented in the Affidavits as explained further in this instant filing, altogether
encumber the Tean Court of Appeals to report these interstate crimes to the proper
federal authorities as Grievant Schied now is doing with his submission of
“E'XHI'B:IT #19” as a formal CR_ll\/IE R_EPORT to the Harris County Prosecutor.
This crime report will be also provided to the Texas and Michigan offices of the
FBI and to the U.S.v Marshalls in both states. As such, the judges in review of this
information \- if they fail to report these crimes to the proper authorities - become
subject to federal criminal prosecution under 18 U.S..C. §4 (“Misprision of
Felony”), while also losing their judicial immunity. Grievant David Schied
i'mplores those in operation of this instant Court of Appeals then to simply do the
right thing to prevent further criminal vict,irnization of Grievant, as required under
the Texas_C_onstitution (Art. I, §30) to take proper action to protect Grievant from
further victimization by the accused

Respectfully submitted,

fe '= n
, ,, ,
“ ' ii /§/

/ ; ii \ /‘§ ' ’
t , 1 - - _»
jj _' f / 1,// /’
” . {// /~‘ l ,//" ,»/;f /= ,, »
//\`/Z;'i;».»rr¢ ,_,/i’:xt‘£ae;> /£'w:fu,,,/,((;€

  

(all rights reserved) 12/18/1 5

 

16

swoRN DECLARATioN oF TRUTH '
l declare under penalty ofperjury that the forgoing is true to the best of my
knowledge and beli'ef. If requested,'l will swear in testimony to the accuracy of the

above if requested by a competent court of law and of record. y

 

Respectfully submitted, David Schied
fits § t 3 P'.O. Box 1378
jr {:§ y;::z:;>? ((`/::/1;, NOVl, Mlchlgan 483 76
§ d'“l District Court and the Texas
Department of Public Safety to update criminal history database to reflect judicial
rulings and executive clemency.y These are records which Harris County’s 183rd
District Court and the Texas l)epaitment of Public Safety had, over the course of a
quarter century since 1979 and 1983 respectively, disregarded both the “judicial”
clemency and “executive” clemency documents received by Grievant determining
7 v that his NON-FINAL DISPOSITION of ‘Y)robation” in 1974 - as recommended

by a jury of We, T he People ~ had terminated early (1979) with a “wit_}_zdrayyal not

 

M,"’ with a “di;_snjissai_ of_indic.tn_ient,” and W`ith~a “set aside of judgment.”
(Underline'd emphasis added)

Appel_lees’ “e_x_hibitsA and B” are. thus FRAUDULENT on their face for
the simple FACT that they each establish and claim of a Texas criminal
conviction where none otherwise exists (i.e;, see “EXmBITa#lS”), and, in fact,

such a final disposition NEVER existed (si,nce probation is NOT a final

12

disposition). On the other hand, both ‘-‘exlzibitsA and B” are FRAUDULENT

because they significantly contain gross omissions of fact that numerous

' atterns,_of,cr_imes. have be,en_committed_a ainst_Grievant stemmin from

 

erroneous documents nrod'uced,bv the S,tate,ofiTexas.

Grievant’s sister, Appellee Janette Smith, has long known that Grievant was
rendered a pauper after the first several years of exhausting all of his finances
fighting the aftermath of the M CORRUPT Michigan Judiciary had
chosen in 2006 to interpret Texas laws in such a way as to DENY FULL
FAITH AND CREDIT to former Texas» At-tornev Gen'eral Dan Morales gDM-
§§g_) which had affirmed that such a “se¢ aside” (Exh¢ 11#14”) as the one
received by Grievant David Schied in 1979 meant “-no conviction exists;” and
the former Texas Attorney General John Cornyn’s Opinion gJC-0396'} which
affirmed that anyone with such a set aside as the one received by Grievant
David Schied was not even eligible for a governo_r’s full pardon “for lack of an
object” to pardon; but in which Grievant Schied had received such a _E_\l_H
w as “executive clemency” in 1983 (as inferred in the “expungement”
document of “Exhlblt#17”) on top of the 1979 set aside as “judicial clemency,”

J ust as importantly is the FACT that the State of Michigan judiciary, as well
as the Michigan Attomey Gen`eral and various county prosecutors _. and the federal

courts - have all disregarded the additional FACT that, not only did the Michigan

13

judiciary misinterpret Texas laws governing these varied forms of clemency, but
also disregarded the Evidence that a school district employer (i.e., Sandra
Harris of the Lineoln Consolidated School District)' had placed an erroneous
N;ONPUBLiC 2003 FBi report into school district’s PUBLIC personnel file
WITHOUT honoring Grievant’s right to “challenge and correet” M
erroneous FBI report stemming from wrongful information being
disseminating from the State of ~Te)ias’Denartment of P_ublic,"Safetv.
Moreover, that Michigan judiciary and the Michigan Attorney General also
intentionally ignored notices that so too had the second school district officials
(i.e., David Bolitho, Leonard Rezmierski and Katy Doerr~Parker of the
Northville bublic Scho_ols) placed a NONPUBLIC 2004 Texas judgment of
“;igreed 0rder of Expunction” in to their P‘UBLIC personnel files.

Most importantly, the Evidence shows that the Michigan judiciary and the v
Michigan Attomey General were fully informed that BOTH school districts
(Lincoln and Northville) disseminating those erroneous documents stemming from
Texas, to other school district officials, were doing so in an overt political effort to
assert the abuse their government power. Such Evidence pertains to a class action
case that wasl going on in the Michigan Court of Appeals in 2003 when Grievant
first arrived to Michigan with his family and was just beginning to be victimized

by Michigan school district officials, Michigan BAR attorneys, Michigan circuit

14

court judges, Michigan county prosecutors in two counties, and the “assistants” to
the Michigan Attomey General. That class action case involved other systemic
abuses by the Michigan Department of Education “Supe`rintendent” Michael
Flanagan, who was then accused of having constructed and disseminated to all
school di_stricts, a master “list” of so-called “convicted schoolteachers""..,»..without
first verifying the accuracy of the information on that list. (Bold emphasis)

The Michigan Court of Appeals similarly dismissed that case (known as
“Eric C. Frohriep and AAll Others Similarly Situa`ted v. Michael P. Flanagan` et a‘l”)
in 2008 F corrag"_;tl}g - so to protect those of their peer group of other government
official of the State, That ruling, along with the Michigan Court of Appeals’
“unpublished” ruling in Grievant’s case(s), which were never actually
“litigated on the merits,"’ have resulted in the egregious and unlawful
COERCION of public policy,-`and a continuation of that treason and domestic
terrorism.

Thus, there leaves the only conclusions the government of Michigan has '
been taken over by domestic terrorists who are committing treason. It appears
to be the case here in Texas too` with the overwhelming Evidence collected by
Grievant David Schied - as already in the lower and higher court records -
that Loyd Wright and his cohort Stan Stanart as¢“clerk of the cour ” have

committed serious FRAUD upon the public and upon this Court of Appe'als,

15

along with Texas State BAR attorneys, the App'el',le'es, Robin Apostolakis and 4
David Mu'nso`n-.
____.ARGUMENT

As is clearly seen in Appellee Apostolakis’ “Motion to Dismiss,” she readily
admits what Grievant has otherwise made well-known as the basis for this instant
“appeal” to the Texas Court of Appeals: a) that the lower probate court “judge”
Loyd Wright failed to honor-or even address the precept set by the above-
referenced United States Supreme Court case of “Haines v. Kerner” case allowing '
“less stringent standards” for litigants without attorneys; and, 'b) that the Loyd
Wright instead simply dismissed Grievant’s case summarily without providing
constitutional due process and'Gri_evant’s constitutional right to a jury trial.

Apostolakis cites TeX.R,Civ.P. 99, 103 and 106 in her ~“Motion_to Qis)nis_s”
a_s reason for claiming that she was not properly served “citation,” which was
caused by the dereliction of the Clerk of the Court Stan Stanart’s failure to provide
the Court’s own citation upon receipt of Grievant’s documentation naming the co-
Appellees. Such dereliction _' and the failure of either the judge or the clerk to
notify pro se, sui juris and/or forma pauperis Grievant of possible deficiencies
in his following ali court rules from out-of-state is insufficient justification for

Apostolakis attempting to establish as a matter of fact th_at`these App'el_lees

16

Apostolakis and Smith were not fully aware of the proceedings against them,
when that was clearly not the cas|e.l ~

What IS the case is serves that underlying basis for establishing the court
rules in the first place - that the parties be fully informed of the claims against
them and be provided a fair opportunity to respond - and this case is proven as a
matter of FACT in the Exhibits referenced herein above. As shown by the
“Memorandtirn ofLaw in Supnort....” presented in “E.rhiliii§ii.§z§ of this “ResQonse
in Opnosition and Denial...” procedure does not trump substantive ri_gM. (Bold
emphasis added)

lt is also a well-established Fact that pro se Coleaints are to be held "‘to
less stringent standards than formal pleadings drafted by lawyers” |i_'~Iauines_,iz_.__y

Kemer~ 404 U.s. 519 (1972)]. The simple FACT is that state of Texas BAR

 

attorney Apostolakis - as well as her accompanying BAR member David
Munson and the so-called “judge” Loyd Wright § has all along been using y
color of law and procedure to criminally deprive Grievant - as well as attorney
Apostolakis’ own client, Appellee Janette Smith - to the expedient resolve of
these proceedings, and the entitlement of this blood brother and sister to their
respective “day in court,” so that Grievant Schied can prove Apostolakis’
fraudulent written claim (“Exhlbit#Z”) that the __L__ast_Will and Testament of

Michael Edward Schied is “invali'd” and “unenforceable.”_

17

The Evidence in the Lower Court Record demonstrates that there i_s a Q¢attern
and practice going on here in which “judge” Loyd Wright has chosen to “dismiss”
Grievant’s original “Coleaint” while disregarding the proverbial “elepha`nt in the

ro`om” of Grievant’s subsequent filing of “Counter-Complaint and/or Cross-

 

Coleaint"’ ~ by which both sets of documents and supporting Exhib_its were
clearly “served” upon the co-Appellees.
ln the first “_ComQ,laint” the Appellees were listed first as Michael Merritt,

Wynde Merritt and Janette Smith; however, after the 12/19/14 “emergency
hearing” - as shown by the certified transcript of that hearing (“Exhlblt#7”
attached herein) whereby Loyd Wright treated the “Coleaint” as a matter of
record as a mere “objection” requiring Grievant to refile and re-serve the Appellees
again as a Counter;Comnlaint,;and/or _Cross;ComI)laint” - Grievant clearly added
AND SERVED Robin Apostolakis and David Munson along with the others (with
“service of process” this second time through a disinterested and unrelated 3rd
party) with a plethora of documents that would ensure that they all would become
well-acquainted with the FACT that they M had been named as co-Defendants
now “Appellees” in this instant case.

_ For those like Appellee Apostolakis, and apparently her client and associate
Appellee Janette Smith, who wish to claim that Grievant David Schied “is a

prolificjiler and litigant” who “has been warned tlzat filing certain claims will

18

result in sanctions and he has chosen to ignore that warning,” Grievant has only to
submit .F§EXHIBIT #16” AND “EXHIBIT#17” as Evidence that such
"‘warnings” have come from domestic terrorists masquerading as state and
federal judges that have NEVER “litigated” or otherwise addressed the
contents and significance of these two exhibits.

“Exhlblt#lo” is captioned the “Aftidavit ofEarl Hocauard,” a 5-page
Affidavit followed by nine (9) certified documents of Evidence showing that as of
2009 - six years after terminating Grievant’s employment while denying him his .
otherwise guaranteed right to challenge and correct an erroneous FBI report
stemming from the derelictionof the Harris County 183rd District Court and the
Texas Dept. of Public Safety - the business office administrators of the Lincoln
Consolidated School District are responding to public FOIA requests by
dissemination of the 2003 FBI report which wrongfully showed a status of
“conv'iction” and disposition of “probation” a quarter-century after the 183rd
District Court “judge” Joseph Guarino had issued to Grievant judicial
clemency and misrepresented to Grievant that he then had a “clean slate” for
the future. (Bold emphasis added)

“Exhtblt#17” is also captioned the "‘Affidavit ofEarl Hocauard,” except it
is a 5-page Affidavit followed by five (5) sets of certified documents showing that l

as of 2009 '- five years after earning two honorable letters of recommendation from

19

supervisory school principals while employed as a substitute teacher at the
Northville Public School District, the administrators of that school district were
also responding to FOIA requests from the public by disseminating through
the mail the NONPUBLIC Texas Court order, the “ greed Order of
Exgunction” which on the face of page 2,- paragraph l clearly states, “-all
release, dissemination or use of the records pertaining to such arrest and
prosecution is PROHIBITED.” (Bold emphasis added)

The Evidence is clear: for the past 13 years-, BOTH school districts in
Michigan have been maintaining the erroneous FBI document and Texas
"‘{_1g_reed _Ord_er:of§xpunction”' in their public personnel files, and
disseminating them publicly under FOIA response while DEFRAUDING the
courts in claim that they are justified in depriving Grievant of his rights to
privacy under color 0[ law. These actions all constitute criminal misdemeanors as
violations of both Texas and Michigan legislative statutes, as well as federal
crimes. The cover-up of these »“predicate” crimes constitute FELONY
RACKETEERING AND CORRUPTION. The continuance of this “M
and gractice” by officers of the court, by judges, prosecutors, and the attorney
generals, constitutes Treason and Domestic Terrorism. (Bold emphasis added)

As Appellees’ “exhil)its A and B” demonstrate just two of the fraudulent

rulings that fail to address the crimes presented on the merits of Earl Hocquard’s

20

two sworn and notarized Affidavits, Grievant has documented the underlying
methodology of these crimes by the State BAR of Michigan attorneys, the
regulatory agency of the Michigan Supreme Court’s “Judicial Tenure
Commission” and the “Attorney Grievance Conzm_ission,” as well as state and
United States judges altogether disregarding these FACTS and EVIDENCE.

Importantly these actions to deprive Grievant of his rights, his career, his
savings, his integrity, and the “clear slate” promised to him by former Harris
County judge Joseph Guarino, reflect the TRUTH of a non-judicial environment in
Michigan where a former Michigan Supreme Co.u_rt judge (Di_ane Hathaway) went
to federal prison in 2012 while another (Eliz_abeth Weave_r) resigned and wrote the
book, “Judicial Deceit." TVrannv and Unnecessary Secrecy at_the` Michigan
SuQreme Court;” and in a county location where a fiscal “ tate of Emergency ”'ha`S
been issued for the “Charter County of Wa'yne” where most of these crimes are
occurring and from whence many of the most corrupt judges'of the state either are,
or have been previously employed.;

Thus, there leaves the onlvrco‘nclusion: the government of Michigan has
been taken over by “domestic terrorists” Who are committing Treason; and it
appears to be the case here in Texas too with the overwhelming Evidence
collected by Grievant David Schied - as already in the lower and higher court

records - that Loyd Wright and his cohort Stan Stanart as “cl'e_rk of the court”

21

- have committed serious FRAUD upon the public and upon this Court of
Appeals, along with Tean State BAR attorneys, the Appellees, Robin

Apostolakis and David Munson.

CONCLUSION

WHEREAS, the exhibits of Evidence cited above and included as attached
references constitute overwhelming Evidence that Grievant has the right NOT to
be dismissed again under color of law, lest`criminal allegations be levied against
others who, like Loyd Wright, have disregarded and refused to “litigate the merits”
of Grievant’s Statements in Affidavits supported by such Evidence.

Moreover, the Evidence provided herein is sufficient to demonstrate to the
judge(s) in review of this motion ‘»‘ltesgonse..,."’ and its accompanying "‘;ie_fi_n
.S_'_uQ Qort of ResQonse...” that the Texas court’s “Earlv Termination Order

Dismissing the Cau`s`e” of 1979 and subsequent “_Agreed Order of Ex'p'unction” a

 

quarter-century later in 2004-, have been repeatedly, inte'ntionally, and criminally
defied for over a decade'by certain domestic terrorists presenting themselves as
treasonous Michigan government “actors” who have been tortuously turning a
blind eye to the public dissemination of those Texas court orders.

Underscoring the egregiousness of those crimes, being blatantly committed
by numerous Michigan judges, is “EXHIBIT#IS” This exhibit consists of

excerpted pages from a summary hearing on Grievant’s first circuit court case

22

against Northville Public School District, in which Grievant’s attorney had been
merely requesting that the judge have'the school district administrators simply
return and/or destroy_the Texas "A greed Order of Ex'punction” in accordance with
the email Evidence showing that promise being made multiple times over- the
course of the year that it took for the State of Texas to finally correct their records
and for a new FBI report to be issued to properly reflect “no conviction” and a
“clean slate” as had been promised a quarter-century earlier by Harris County
District Court judge Joseph Guarino.

The excerpted pages of *‘Exhtbit#lB” shows clearly the flagrant b
contempt that the Michigan judge Cynthia Diane Stephe'ns had for the
judiciary of the State of Texas when ruling that “ITexas] Erxp_ungem,e_ntsvare_a
M’ and that, by her own interpretation of the -“intent” of the Michigan

legislature, an “expunged [Texas/ conviction 3 is a lifetime offense [in

 

2 This statement itself is a misnomer given the FACT that both the Texas
“_greed Order of Expunction” and the Texas laws supporting that court
Order'both clearly state that what is being “expunge¢f’ is all remaining
records related to the arrest and prosecution. This is because, as
demonstrated by the two Texas Attorney General opinions referenced, as well
as a plethora of state and federal case law, once receiving EITHE_R a
“discretionary” type of set aside such as the one received by Grievant Schied in
1979 OR a governor’ s Full Pardon and Restoratlon of F ull Ci_vil Rights, there' 1s
“no conviction”. Per the Opinion JC- 0396, a person receiving the former ls not
even eligible for the latter ‘Ffor lack of an object” (to pardon). Grievant Schied
got BOTH and both the executive and judicial branches of Michigan and the
federal courts for the Eastern District of Michigans §Li on both the letter and
the spirit of the 1974 jury recommendation and Judge Guarino’s 1979 “M

'23

Michigan]” despite that a Texas jury of We,‘ T he People had otherwise decided
- based upon hearing the FACTS firsthand - that Grievant should be issued a
NON-FINAL DISPOSITION of “probation” and the chance to receive a
“clean slate” by way of an “early termination” of that probation. Note that
shortly after issuing that ruling, the Michigan Supreme Court promoted
“ju_dge” Stephens to the Court of Appeals where she resides still today. (Bold
emphasis added)

lt is noted that the Evidence provided herein, along with the testimony
presented in the Affidavits as explained further in this instant filing, altogether
encumber the Texas Court of Appeals to report these interstate crimes to the proper
federal authorities as Grievant Schied now is.doing with his submission of
“EXHIBIT#19” as a formal CRIME REPORT to the Harris County Prosecutor.
This crime report will be also provided to the Texas and Michigan offices-of the
FBI and to the U.S. Marsl1alls in both states. As such, the judges in review of this
information - if they fail to report these crimes to the proper authorities - become
subject to federal criminal prosecution under 18 U.S.C. -§4 (“Misprision of
Felony”) also losing their judicial immunity. Grievant David'Schied imp.lores those
in operation of this instant Court of Appeals then to simply do the right thing to

prevent further criminal victimization of Grievant, as required under the Texas

 

Termination Order Dismissing the Cause,-” as well as on Grievant having lived
an exemplary life for the next quartericentury in_h_o_nor_ cf those_decisions.

24

Constitution (Art. I,M §30) to take proper action to protect Grievant from the
accused.

Respectfully submitted,

 

c (au rights reserv¢d) 12/18/15

 

vSWORN D,ECLARATI,ON_OE TRUTH
l declare under penalty of perjury that the forgoing is true to the best of my
knowledge and belief. If requeste.d, I will swear in testimony to the accuracy of the
above if requested by a competent court of law and of re.cord.

Respectful_ly submitted,

 

 

David Schied
w , P.O. B_ox 1378
§§ /Mf / Novi,Michigan 48376
V§WWA / 248-974-77()3
___.… , _ ,:' fill _ (all rights reserved)
David Schied _ Dated: 12/18/15

25

 

IN THE PROBATE COURT NO. 1

 

 

OF HARRIS COUNTY, TEXAS
In the Estate of Michael Edward Schied,
Deceased
David Schied, Case No. 434_875
Interested Party Plaintij]"/
' Principa-l CoeHeir
- PRooF or sERvIcE /
David Schied - P_ro Per Jeannette Smith - co-beneficiary Michael Merritt - executor
P.O.- Bo_x 1378 c/o' Robin L. Apostolakis, attorney c/o David A. Munson, “attorney
Novi, Michigan 48376 Gaun_te, Earl, & Binney, LLP for the Applz‘cant” #2403'2'/68
248-946-4016 1400 Woodloch For'est Dr'., Ste.575 2002 Timberloch Pl., Ste. 200
deschied@yahoo.com The Woodlands, Texas 77380 The Woodlands, Te'xas 773380
281-367-6555 281-210-3467

I affirm that on Novembcr 4, 2014, I mailed by certified U.S_. Postal delivery two
copies (one “0r'z°gz°nal” for the Court and one copy for the j udge) copy of the
following to the Harris Cou'nt Clerk Stan Stanart of the Harris County Probate
Courts at 201 Caroline, 6th Floor in Houston, Texas 77002. (The Motion for
Filing ln addition, by regular lst Class Mail delivery I mailed copies of the items
with asteri'sk (*) to the parties listed above in care of their attorneys, also named '
as parties as well as “~representatives” in this case.

* 1) “Complaint and Brief in Support of Opposz_`tion ” to ]llichael Ray Merritt ’s
“Application to Probate Will and for Letters Testimony ” complete with
“EXhibits #1-19” in support of statements and arguments in filing;

* 2) F‘Motz'on for Order to Show Cause and to Compel Documents ” and for '
lnjunctive, Declaratory and other Relief in Actions Taken Thus .Far
Against Plainti/j”’s Survivorshz'p Rl'ghts,' and to Determl'ne the Actual
Necessity and Degree of Need for T his Court ’s Further Involvement in the

‘Probating of the Remainz'ng Terms of Mickey Schied ’s Last Will and the
Last Aspects of ‘Administration ’ of Mickey Schied ’s Estate,"’

5

3) “Statement of Inability to Pay”

4) ‘~‘Motion for Waiver- of Court Costs and Fees and for Filing Documents
Without E-Filing”

5) This instant “Proof of Service”

 

 

DATED;. 1 1/4/14 - David schied - Pro Per '
P.O. Box 1378

Novi, Michigan 48376
t 248-946-4016

deschied@yaho'o.com

 

\

 

En'gn»h

~'"§PS TrackingTM

_EUSPS.COM'

Cubk`lbele

On Time _
Expeeted De|lvery Day: Thursda_y, November 6, 2014

Peetal Product:
Prauri_\y Mail 2-Da'y"‘

oATE s 'nm_E

Nev'eilib'er 6, 2914 , 11:04
am

C\`ut_e_t_rur Benlr.e

usps undue

‘Shlp l Plduge

USPS TrackingTM

Tlfacking Number: M11 07257430761821 3

Product & Tracking |nformation

Featutee:
$50 insuranc_'e included

STATUS OF lTEM

Delivemd

htcps://tools.usps.com/go/'l`rackContinnAc_tion!input.action?tRef=q...

scm mo mm woman

usps Tracxing“‘
Loc,_\_nou

SPR|NG, TX 77380

Vour item was delivered at 11:_04 am on Novemb'er 6. 2014 in SPR_|NG, ‘TX 77380.

NeyemberB. 2014 . 10:47
am

Novembere. 2`014 . 1aned u`sP`s Faemry ALLE`N PARK, Ml 45101
Navembem, 2014 ,e:os pm mfg "" usps °"'"’ ALLEN PAR»smm or 'rracr< Packages

Dusps.com'
:/ Qul§k T°bl$

USPS Tracking “"

\
Shlp e Peek¢ge Send Mai\ Man`age Ycur Mell Shop Busin'e`¢e Selm|end

Customer Servlce >
Hnye qiiestip'ns? We're here t_o h'elp.

 

 

Tracking Number: 9505511072574307675755

0
On Tin"ie
Expected Dellvery Day: Thursday, November 6, 2014

Product & Tra`cking information Availab|e Actions

       

 

Postal ,Pre,duct: Fa`atu res:

Prwri`ty Mau 2-nay"“ ssa insurance included usps Tradring"‘ T"f lipde
oArE~a. nme l sums or rreu LocAnoN ::§ F.mair beams
"l°"°"‘”°' " z°“" ' 1221 converse : sPRmG. Tx mac

Pm

 

 

§ Vour item-was delivered at 12:21 prn on November 6, 2014 in SPRlNG, TX 77380.

 

 

 

 

Neve`rnber 3. 2014 .6:45 pm

Track Another Package _

Track_ing (or receipt) number

   
 

1 ._ §§"emb°' 6' 2°“ ' 1°:‘7 our ror De\ivery spRrNG, 'rx men
;‘r:V¢"‘”¢' 5~ »2°“ ~ 1°:37 soning compete sP'r;`r`NG.- rx 177380
November 6_ 2014 .8:46 am Arrived at Post Offlce SFR|NG, TX 77380
Navember 6. 2014 ,3.1)4 am Amved at usPs Facurry Hg£¥gm TX 17315
§§Wm“' 5' 2°14 ' 1256 oeparred usps Frrdliry ALL§N PARK, Mr 48101

v v o
Noverrmer 4, 2014 , ecoa pm Q;‘.'l‘i*; a' usps °"°l" ALLEN PARK. M\ 4810'1
N¢wemoer 4. 2014 . 6:19 pm oepaned Posz once Novr, Mr 43375
que_mner 4. 2014 . 5:19 pm picked up Novr, Mr mrs
,November 3. 2014 . 7:34 pm named Pom once Novl. Ml 48376
Anoeptanoe

NOVl. M| 48376

 

 

 

 

 

 

 

0111ER uSPS 5|1£5
Business Cuslomer Gatewsy >

QN ABOuT.USPS.COM
About USPS Home>

LE¢;AL _ ou usPs.coM

Privacy policy ) Gcwernmenl Seiviees )

1 ofz ` 11/13/2014 8:15 AN

 

1400 WooDLoCi-l Foru§sr DR., STE. 575 THE WOODLANDS, TX 77380 T: 281.367.6555 F: 281.367.3705

 

GAUNTT, EARL & BINNEY,- LLP

September 11, 2014

VIA CERTIFIED MAIL/RRR #7196 9008 9111 2701 §§
David Schied

P.o. Box 1378 j

Novi, Michigan 48376

Re: Estate of Michael E. Schied
Dear Mr. Schied,

Janette Smith has retained our firm to represent her as a beneficiary of the Estate of Michael
E. Schied. '

At the time of your brother’s death, he was a resident of Texa_s~; therefore, Texas probate
laws apply. Accordingly, application must first be made to the court to admit the will to
probate and then the named executor under the will shall be appointed and receive letters
testamentary Until such time that the will is admitted to probate and the executor appointed,
the named executor has no authority to act on behalf of the estate, nor does anyone else. The
executor has a fiduciary duty to the estate and must follow the terms of the will;.~' Your
brother’s will specifically states that his house is to be sold and the proceed split between
you and your sister.

Pursuant to Texas law, any accounts with a payable on death or transfer on death designation
that are not the decedent’s estate and joint accounts with rights of survivorship are not
probate estate assets and therefore pass outside of the probate estate and are not subject to
bequest»un_der_a wil_l. Texa's Estates Code Sec. 113.151 controls the disposition of joint
accounts with rights of survivorship and states in pertinent part:

,ESTA.BLISHMENT OF RIGHT ,OF SURVIVORSH]P IN JOINT
ACCOUN'_I`;'OWNERSHIP ON DEATH OF _PARTY. (a) Sums remaining
on deposit on the death of a party to a joint account belong to the surviving
party or parties against the estate of the deceased party if the interest of the
deceased party is made to survive to the surviving party or parties by a written
agreement signed by the party who dies.

The bank account and stock account referenced m the will are both joint accounts with rights

of survivorship with Jani; therefore, the accounts automatically passed to Jani’ s sole
ownership upon Michael’s death and the, estate has no claim or authority over the assets 'in

WWW.G E Bl.AWYE RS .COM

the accounts. Simply put, the bequest in the will to you of one-half of the accounts is not
valid or enforceable

 

Please be advised that I do not represent the estate and any attorney that does only represents
the estate itself, not beneficiaries

If you have any question, I may be contacted Robin.Apos_tolakis@GEBlawyers.com or at
(281) 367-6555.

Sincerely,

  

 

Robin L. Apostolakis

 

 

iN THE PROBATE COURT No. 1 t
oF HARRIS CoUNTY, TEXAS .

In the Estate of Michael Edward Schied,

  
 
 

QBMBQBE

 

 

§
Deceased _ § ;'
David Schied, v Case No. 43487§“'1 §§

Interested Party Plaintijj‘/ ` ' §§

Princi'pal Co-Hei'r _ v

vs 1 11" " 3

Michael Merritt (named “executor”) and Wynde Merritt (“co-executdr” by§

Janette Renee Smith v proxy) 3

Robin Apostolakis
David Munson " ' ` '
Co-Defendants

AFFI])AVIT OF INDIGENCE AND STATEMENT OF INABILITY TO PAY /
COURT COSTS AND FEES ON APPEAL OF PROBATE COURT RULING
David Schied - Sui Juri`s Jeannette- Smith - co-benef`iciary M'ichael (named executor) and `

k P.O. Box 1378 and Robin L. Apostolakis, attorney _ Wynde Merritt (exec'u_tor by proxy)
Novi, Michigan 48376 Gaunte, Earl, ,& Binney, LLP and David A. Munson
248-347-1684 _ ' 1400 Woodloch Eorest Dr., Ste.575 2002 Timberloch Pl., Ste. 200

The Woo,dlands, Texas 773 80 The Woodlands, 'l`exas 773 80
601 '\ 1I\ 1 AL"I
`~~ o lea““°`“¢ Smith ~ °°'be“¢fi°`ia"y Michael Merritt and W de Merritt
Apr_ll 30’ ~015 203 M°Nair St‘ 8526 Hot Springs Dr. yn
Pea Rl-dge’ Ar-kansa-S 72751 Houston, Texas 77095
479-451‘8692 281-855-2714
' 71_3-430~6286

WHEREFORE, Inte'rested Party PlaintW/ Princi`pal Co-Hez'r Davld Schled

relies upon Tans-Rules of Annellate"P-rocedure 20..1.(21)(2) (“Establishing

indigence by Adzdavi ”,) which states

“A party who cannot pay the costs in an appellate court may proceed
without advanced payment ofcosts i`f.' a) A party files and aji`davi't of indigence in

compliance with this rule, b) the claim of indigence is not contestable c) the party
timely files a notice of appeal ”

In accordance with the above-cited rule, I, David Schied am providing the

followmg mfonnation in compliance with Texas Rules of Civil Procedure

 

_. ` / w,~'"_»~ - 8 _
AFFII)AVIT _ _ g §
_______ ,'..;,;,:: `_ ”M.

l. I am a private American national citizen of the United States§).t 1915erid*s;

q

privately residing, and privately domiciling outside of a feder.d; district ad

HV

' within a non~militarily occupied private state not subject to the jurisdict$n` of iv
the United States. y 1

'2. I have been dom‘i_ciledin Michigan since 2003 when, during that year i_t was

discovered that l had been a :government.crime victim of the Harris County -

criminal court in fraudulentl issuin a “Earl- Termination .Ordero the

 

Court Dismissing~ the Cause”, pursuant to Section Slc),of,Article _.42..12~ which
`was»supposedto have included a “withd)jowal of plea,-” a ‘;‘di'smissal of ` l
indictment,” and a ‘fset»` aside of judgment’._" on a probated sentence.de_erned to
effectively provide -a “clean`sl.ate,” in 1979 but which Was not actually ever
implemented by.._th_e` State o_i',"l`exras and instead cwa.s_-‘.nlaintaincdr`as ia
“disposition” of .“conviction"." and with a “status"’ of “probation” ier the
subsequent 25 years, until it was determined otherwise by the Michigan Court
of Appeals in 2006 that such “convict_z'on” had remained throughout this time
until 2003, even_though th__e.Iexas Gove_r`nor MarkWhitehad also provided a
“Full Pardon and Full:ji§estoration ofCi'vil _Rights” in 1983 [dre'spite that Texas;

Attomey General-Daa~zyioraies had.¢pmed (DM-3~49) in 1._9-95.-11111"1111!."<111¢.` `

 

receivin .s` '

mst

 

Tmnscr.ip`t o'f Prooeedings Recorded on Auidio on 12/'19/ 14 ».
I§n Ha‘rris County (Texa's) Probate Court No. 1 with Judge Loyd Wright Presiding

D: He_llo-, this ls D_.avid.

J; (1naud1ble) . ` v '_ ' 1 __ ' ` v § "‘~ ` .. g
‘ ' ' § `§§‘ ss
D Ok,l Ican barely hear- ya’. I’ve got my volume turned upgsloudasl_ can 1§;¢ W°a_it- 1§,
az"` 1 ‘ - ann ".'.
1 §§ F'.
no. T.he're we go, let’sitr"y that 54 " §_ .z

.l-: Ok and we are here on.. .t__o clarify some things _a'nd t_o' uh;.. .consider some ed `th_e' plea§gs
about. .rega.rding' the Estate o'f Michael Edward Schied. n _ ; 1

D‘: Thank- you very much. M_a`y l ask ah, um,. .When you say “We are here,” I’d like to know
who that is and maybe ._t,`he name ofthe court reporter 'in case 1 need to orde_r_a§ transcnpf later:.

J The~Coun Reporfer isDon Fy.`l`a'nt; and uh, we"re'h'ere With `M'r. Munson 1e_presen'ting_, il't'hink,
the proposed exeeuto1.

D': Ok; And um, is boh', uh.. .could -y'ou spell he1 lest name?

J: No_ it_’ s D-o-n, D_on. It’s a gentleman Uh, sometimes he.’- s a gentleman. 1’-y-l-a-n-t.

D:_ “E” as in Edward? ` t

_._l: N`o, uh-. .\.The last name Pyl,aht§ P-y-`l-'a»n~t

D;- okl -

.l 1: “F”:ssm 'Paul.

.Di: Oh“P"Ok, thank you very n\uch1 I` haye a high frequency hearing loss and oonsonant-.sounds§ §
are -som;étin1es 11 problem. Uh, "thank you. Are any ofthejpar`tie`s héfe` at all? Is my sister
represented oranythlng"' 4 l l l n t 4 n n t

J: l believe she may b'e m the-. she 15 in the cou1'troom but she s not at this point in time t
participating She s sx_ttmg. out 111 the,gallery.

D: =Ok, thank you.

J: Alone.'§.~.'l`his is the only hearing we have today.\

. b - ‘

' Page 1 .-' Exhibit- 34 to Sworn and Notarized Affidavit

§ ` 4

1

IN THE .PRoBATE COURT No;“.i

  

 

 

' OF HARRIS COUNTY, TEXAS
»In. the Estate of vMichael Edward Schied, '
Deceased `
David Schied, '
In terested Party Plaintiff/ y
Principal Co-Heir
vs ~»
Michael Merritt (named “executor”) and Wynde Merritt (“co-executor” by
Janette Renee Smith ' y proxy)
Robin Apostolakis
David Munson
` Co- -Defendants /
PROOF OF SERVIC_E . /
David Schied - S_u_i Juris Jeannette Smith - co-beneflciary ' Michael (na_med executor) `and
P.O. Box 1378 and Robin L. Apostolakis, attorney Wynde Merritt (executor by proxy)
Novi, Michigan 48376 Gaunte, Earl, & Binney, LLP ~ and David A. Munson _
24»8-347-1684 1400 Woodloch Fo'rest Dr., Ste.575 2002 Tir'nberloch Pl.-, te. 200
The Woodlands. Tean 77380 The Woodlands, Texas 73 80
` Jeannette Smith -` co-beneflcia_ry Michael Merritt and Wynde Merritt
203 MCNa-if St- . 8526 Hor splings Dr.
Pea mdge, Afkan.$a$ 72751 Houston, Texa's 77095
479-451-8692 281_355_2.714

I affirm that on April 30, 2_0-15,`1 mailed by certifiedU.S-. Postal delivery copies ot"
all of the following listed documents to the Harris County Clerk Stan Stanart of the
Harris County Probate Courts at 201 Caroline, 6th Floor in Houston, Texas 77002;
and, each of the documents marked by asterisk (*) were sent to each of the parties
listed above bjy regular First Class mail.

* l) Notice of Appeal on Interlocutory and F mal Ju_dgment Mat_ters;
* 2) Requestfor Designatz`on of Addztzonal Items to Be Inclua’ea' m the O/Y`cial\_
Court Record,
* . 3) Notz`ce oflnaccurac_ies in the Trial Court Docketing Record in Need to
Correct Dates of "~‘Filz'ng"’ and Document Captions;
4) Aj‘idav'it of lndig`ence and Statement of Inabilil)) to _Pay Court Cos'ts and
Fees on Appeal of Probate Court Ruling (including a sworn and notarized

`_ckz“A@ vi 7)

5) Ac`company-ing “exhibits” number l, 2, and 3 (being four pages in total ) in
support of A]jz`davit of Indigence and Statement of Inabilily to Pay... ”;

6) Accompany-ing “cxhibit” #4 (b,eing 24 pages in total) captioned as
“Transcr_ipt of Proceedz`ngs Recorded on Audio on 12/19/14 in Harris
County (Texas) Probate Court No. 1 with Judge Loyd Wright Presia'z'ng”' ,

7) This instant “Proof of Servzce”

 

 

David Schied - Su_i Ju_ris
P.O. Box 1378

Novi, Michigan 48376
2_4»8~347-1684

f §
1 1`.
1 ;
1 .
i ;`
' 1

l

1

:

f

1

l

l
' 1
, .

 

' IN THE PROBATE COURT'NO. 1. .
OF HARRIS COUNTY, TEXAS 1

  

,_ _"'In the Estate of Michael Edward Schied,

 

 

Deceased §, rt"iz . § '
. go 4~"‘ z §§
navid schied, ‘ Case No. 43487$ § , § 3
lnteresled Pany Plainti/_T/ ‘-‘.Iudge” Loyd Wright ` _ §
Principal Co-Heir § G
vs §
:. §§
Michael Merritt (named “executor”) and Wynde Merritt (‘-‘co-executor” by
Janette Renee Smith . proxy)
Robin Apostolakis
David Munson
Co-Defendants /
NO_TICE 'OF APPEAL
ON INTERLOCUTORY AND FINAL JUDGMENT MATTERS

and
` REQUES'I" FOR DESIGNATION OF ADDITIONAL ITEM(S)
TO BE INCLUDED IN THE OFFICIAL COURT RECORD
and '
NOTICE OF INACCURACIES IN THE TRIAL COURT “DOCKETING” RECORD
IN NEED TO CORRECT DATES OF “FIL~.ING'” AND D`OCUMENT CAPTIONS

 

/
David Schied _ Sw- Jm.l-S ,Ieann'ette Smith- co-be_ne_tici_ary Michael (named e.`xec'u_tor) and
15_0_ Bc',x 1378 ` and Robin L. Apostolakis, attorney Wynde Merritt (axecutor by proxy)
Novi, Michigan 48376 Gaunte, Earl, &` Binney, LLP and David A_.. Munson
248_347_] 684 1`400 Woodloch Forest Dr., Ste.575 2002 Timberloch Pl., Ste. 200
' The Woodlands, Tean 7 7380 The Woodlands, Texas 773 80
281-367-6555 281-210-3467
Jeannette Smith - co-benet`lciary Michael-Merri_t_t and Wynde Merritt
203 McNair S_t. 8526 Hot Springs Dr.
Pea Ridge, Arkansas 72751 Houston, Texas 77095
479-45`1-8692 281-855-2714

713-430-62.86
Herein is notice that 1nterested Parly Plainti]Y/Principal Co-Heir David

Schied is appealing the Order Granting Motion far No Evidence Summagg
l

 

  

'v's=-

Michael Mcri'itt (na`med “el¥ecl{tor”) and Wynde Merr4

nn 1nterested Pa1117 Appellan't /

Deceased

Pfincipal Co-Heif

Janette Renee Smith

 

 

 

Robin Apostolakis
David Munson .
Co-Appel!ees /
PETITION FOR “DESIGNA TION OF ADDITIONAL ITEMS”
AND FOR
CORRECTI_NG DATES OF “FIL_ING”_ AND
DOCUMENT CAPTIONS ` ' '
~~ .~ »_;/

 

8/5/1_ 5

Appellant:

David Schied- Sui Juris

P O. Bo'x 1378
Novi, Michigan 48376
248-347-1684

 

' “ N_ooRALARcUMENr i_s'iz_EoUiREn '*

,Jeannette Smith co-beneiiciary

" Gaunte Earl & B`inney, LLP
1400 Woodloch For`est Dr., Ste. 575
The Woodland's, Texas 77380
281 -367-65'55

Jeannette Smith - co-beneticiary
203 McNair St.
Pea Ridge, Arkansas 72751

l 479~451- 8692

 

and KoblnL Apostolakls attorney .

‘Mlchael (named executor) and

Wynde Merritt (executor by proxy)

z ' and David A Munson
2002 Timberloch Pl., Ste. 200

The Woodlands, Texas 77380
281-210-3467

Michaei Merria and Wynde Merritt
8526 Hot Springs Dr.
Houston, Tean 77095
281-855-2714
713-'430‘-6286

   
  

vsr F”‘ED 'N

 

 

 

 

 

IN THE TEXAS coURT~oF=APPEALS ~ous'§;,$f';;;§§¢s
‘ ` ‘ AUG
f Michael Edward Schied, ' CHR,S. 1 0 2015
. Deceased ` - CLERK T°PHEH A` Pm~s
David'i;??Sdheie"d", ' Case No. 434875
Interested Party Appellant / \
Principa1 Co-Heir
§ vs '
Michael Merritt (name_d “executor”) and Wynde Merritt (“co-ex`ecutof” by
Janette Renee Smith proxy)
Robin Apostolakis ~ ‘
David Munson
0 0 _ v _ Co-Appell.ees _~ _ _. . _ _ § ._ /
PETITION IN MOTION AND
AFFIDAVIT OF.NOTICE OF INCORRECT RECORD”
AND
NEED TO CORRECT BY ADDITION OF NAMES
DAVID MUNSON AND ROBIN 'APOSTOLAKIS AS CO.-AP_PELLEES
_ . 7 _ . _ /
MQ ORALARGUMENT IS REQUIRED
8/5/ 15 Co-Ar)pellees and Known Counsel
Appellant: _* `_ _ w _ 7 7
, _ _ _ Jeannette Smlth - co-beneflclary Mlchael (named executor) and
Davld Schied '_ S-w Jw'ls and Robin L. Apostolakis, attorney Wynde Merritt (execu_tor by proxy)
P~O-_B°’$ 1378 Gaume, Earl, & Binney, LLP and David A. Munson
§ N°Vl’ Ml¢hlgan 48376 1400 woodloch Forest Dr,, sre.svs 2002 Tirnberloch Pl., ste. 200
§ 248-347'1684 The woodlands, Tean 77380 The woodlands, rean 773 80
281-367-6555 _ 1 231-210-3_467 '
§ Jeannette Smith - co-beneflciary Michael Merritt and _Wynd€ Merritt
203 McNair St. . 8526 Hot Springs Dr.
Pea Ridge, Arkansas 72751 Houston, T_eXas 77095
479451-8.692 281-855-2714

713-'-430-6286

 

 

 

r~v
qaz'g:snr;,§;?‘°'°€&s
IN THE TEXAS COURT OF APPEALS A '…EA
UG 1 0 2015
In the Estate of Michael Edward Schied, - » CH"'S'OPHEH A. pm~-_
Deceased ' ~ CLE"“‘\`:
. David Schied, ~ ' Case No. 434875 ' .
Interested Party Plaintiff/ b
Principal Co-Heir ' `
vs '
Michael Merritt (named “executor”) and Wynde Merritt (“cmexecutor” by
Janette Renee Smith . , ' . proxy)
Robin Apostolakis ' `
David Munson
' Co-D_efendants /
CERTIFICATE OF SERVICE
August 5, 2015'. _
Co-Defendants and Known Counsel
~ - ABM Robin L. Apostolakis,,a~ttorney David A. Munson d
David Schied " Sui Ju""s -J'eanne`tte Smith - co-beneflcia'ry Michael (named executor) and
P'O',B°’f '13,78 Gaunte_. Earl, & Bi`nnc'y, LLP; Wynde Merritt (executor by proxy)
N°Vl’ Ml°»hlga“ 48376 1400 woodloch Foresc Dr., ste.575 2002 Timberloch Pl., sce. 200
248"347'1634 The woodlands, Tean 77380 The woodlands, Tean 773 80
281-367-6555 281-210-3467
Jeannette Smith - co-beneflciary Michael Merritt and Wynde Merritt
203 McNair St. 8526 Hot Sp`rings Dr.
Pea Ridge, Arkansas 72751 Houston, Texas 77095
479-451-8692 281»855-2714
713-430-6286

" 1 ofz

/

l hereby certify that on 8/5'/‘15 I sent by U.S. Post Cffice “Priority” delivery
' to the 'l`exas Court of Appeals, as well as to the above named five named co-
appellees (Michael Merritt, Wynde Merritt, Jannette Smith, David Munson, and-
Robin Apostolakis) at the addresses also indicated above, individual copies of the
following documents:

l) Petitionfor Designation ofAdditional Items and for Correcting Dates of
‘Filing ’ and Document Captions;

k 2) Petition-~in Motion and A#idavit of Notice of Incorrect Record and Need to

Correct by,Addition of Names David Munson and Robin Apostolakis as co-
Appellees,'

3) .This “Certificate of Service”
4) SASE and request for time-stamped copies
Respec'tfulIy submitted,

/‘}F‘\
.i.

. j l\ n l l /]%[>é
    06   ~

     
 

20f2

'\\_,___. ~

IN THE PROBATE COURT NO. 1

OF HARRIS_ COUNTY, TEXAS
I_n the Estate of Michael Edward Schied, '
` ‘ Deceased
David schied, Case No. 434875
Interested Party Plaintiff/
_' Principal Co-He`ir

 

“COMPLAINTAND BRIEF _IN SUPPGRT OF OPPOSITION” TO MICHAEL
RAY MERRITT’S ‘-‘APPLICA TION TO PROBA TE WILL
AND FOR LETTERS TESTIMONY”
` and
“MOTION FOR URDER TO SHOW CA USE AND T0 COMPEL DOCUMENT.S”
AND FOR
INJUNCTIVE, DECLARAT~ORY AND OTHER RELIEF IN ACTIONS
TAKEN THUS FAR AGAINST PLAINTIFF’S SUR VIVORSHIP RIGHTS,
AND TO
DETERMINATE THE ACTUAL NECESSITY AND DEGREE OF NEED
FOR THIS COURT’S FURTHER INVOLVEMENT IN THE “PROBATING”
OF THE REMA[NING TERMS OF MICKEY SCHIED’S LAST WILL AND
THE LAST ASPECTS OF “ADMINISTRA TION"’ OF
' M'ICKEY SCHIED’S ESTATE”

 

Plaintiff’s Reservation of Right to a Trial by Jury i-s Prese_rved

David Schied - Pro Per Jeannette Smith - co-beneficiary Michael Merritté executor

P.O. Box 1378 c/o Robin L. Apostolaki's, attorney c/o David A. Munson, “attorney
Novi, Michigan 483 76 . Gaunte, Earl, & Binney, LLP for the Applicant” #24032768
248-946-4016 » 1400 Woodloch Forest Dr., Ste.575 2002 Timb_erloch Pl., Ste. 200
deschied(a;yahoo.com‘ The Woodlan`ds, Texas 773 80 The Woodlands, Tean 773%80

281-367-6555 281'-210-3467

`\
,

 

Inter"ested Party Plaintiff and principal co-heir' to the Estate of Michael

Edward Schied, older brother David Schied, does file this complath against co.-h_eir

l

IN THE PROBATE COURT NO. 1
OF HARRIS C()UNTY, TEXAS

 

 

 

In the Estate or Micha°el Edward Schied, §
Deceased l--ic
_ . 3
David Schied, Case No. 434875 ' 1 - §
Interested Party Plaintiff/ §
` Principal Co-Heir g
" /
PRooF oF sERvICE //
David Schied ~ Pro Per Jeannette Smith -'co_-beneflciary 2 Michael_ Merritt - executor
P.O. Box 1378 c/o Robin L. Apostolakis, attorney c/o David A. Munson, “attorney
Novi, Michigan 48376 Gaunté, Earl-, & B_inney, LLP

for the Applican_t” #24032768
248;946-4016 1400 Woodloch Forest Dr., Ste.575 2002 Timberloch Pl., Ste. 200
deschied(a)y' ahoo.com The Woodlands,- Texas'77380 The Woodlands, Texas 7733 80

281-367-6555 281-210-3467

I affirm that on November .4, 2014, l mailed by certified U.S=. Postal delivery two
copies (one “0rigz`nal” for the Court and one copy for the judge) copy of the

. following to the Harris Count Clerk Stan Stanart of the Harris County Probate
Courts at 201 Carol_ine, 6th Floor in Houston, Texas 77002. (The Motion for
Filing ln addition, by regular 1St Class M_ail delivery l mailed copies of the items

with asterisk (*`) to the parties listed above in care of their attomeys, also named
as parties as Well as F‘representatives” in this case'.

* ]) “Complaint and Brief in Support of Oppositz'on ” to Mchael Ray Merritt ’s

' “Application to Probate W ill and for Letters Testz`mony ” complete With
“Exhibits #1-19” in support of statements and arguments in iiling;

* 2) “Motion for Order to Show Cause and to Compel Documents ” and for
Injunctive, Declaratory and other Relief in Actions Taken Thus F ar
Against Plainti/ji’s Su_rvivorship Rights; and to Determine the Actual
Necessity‘and Degre_e of Need for This` Court ’s Further In`volvem`ent in the
‘Probating of the Remainz`ng Te"rms OfMickey Schied ’s Last Will and the
Last Aspects of ‘Administration ’ of Mickey Schied ’s Estate;”

q

em*tw?¥

3) “Statement of Inabz'lity to Pay”

4) “Motion for Waz°ver' of Court Costs and Fees and for Filing Documents

Without E-Filing”

* 5) This instant “Proof of Senvice”

DATED: l l/4/ 14

 

 

David Schied ~ Pro Per
P.O. Box 1378

Novi, Michigan 48376
24’8-946-4016
deschied@yahoo.com

U§P*_S_. com® - USPS TrackingTM https://tools.usps.com/go/TrackContirmAction.action‘?tRef=fullpag...

Eng|ish Custcmal Servicc USPS |lllob||\ Reglstcr l Slgn ln

l .
! QUSPS.COM' . search usPs.wm or Trad< packages

Qulck To'ola Sh\p a Paokege Send Mail manage your Mni| Shop Busineec Solmtons

Customer Service )
Have questions? We're here to help.

USPS mckinng

 

 

Tracking Number: 9505511012574307679609

On Tlme
Expected Dellvery Day: Thursday, November 6, 2014

 

Product & Track-ing |nformation t Avai|able Actions
postal Product: Fea¢ures: l

l ; Priomy Mailz-nay"‘ $50 insurance included usPsTracking‘“ TeXfUPUM'-’~

. ; stating §§L.`S¢F.TE‘M" "`L¢ci+.`¢§. ` £;» Ema\.u,,da¢es

November 6, 2014 , 10:28

am namer _ HousToN, TX 71002

Vour item was delivered at 10:28 am on November 6, 2014 in HOUSTON, TX 77002.

 

y ' November€. 2014 , 9:59 am Sorting Complete n HOUSTON, TX 7`7002

 

 

 

 

 

 

November 6, 2014 , 8255 am Anwed ar Post Otiice HO_QSTON. TX 17002
November B. 2014 ,4:41 am 4Am'ved at USPS Facili\y l HOUSTON, TX 77201
:r‘r’,"e'“°er 51 2°" ' 1256 bepanea ust Fac_ilicy § ALLEN PARK, Ml 40101
November 4, 2014 .a;os pm Q;"c‘.'df; at usps °"gi“ ALLEN PARK, Ml 4a101
November 3, 2014 , 7;34 pm named Pasi once Novi, Ml 48376
November 3. 2014 ,6;52 vpm Awepmnce ' Novi, Ml 48376
l .-1
Track Another Package §

Tracklng (or mcelpt) numbon

 

1

 

 

   

 

         

LEGAL ON USPS.COM ON ABOUT.USP$.COM OTHER USPS S|TES

l
l
c
l
1
i.

Privacy Policy ) Governmem Setvlces ) About USPS Home ) Business Customer Gaksway >
Terms of Usa ) Buy Stamps & Shop ) Newsraom ) Pdsta| lnspectors >
FO|A > Prlnl a Labe| with Pos|age ) USPS Servica Alerts ) tnspector Generai )
No FEAR Act EEO Deta ) Cus\omS:Service > Forms & Publ|cations > Posta| E$

 

 

ON ABOUT.USPS.¢QM OTHER USPS SlTES
About USPS Homa ) Business Customor Gateway >

11/13/2014~8:15 AM

IN THE PROBATE COURT NO. 1
OF HARR_IS COUNTY, TEXAS

In the Estate of Michael Edward Schied,
Deceased

David Schied, Case No. 434875
Interested Paan Plaintiff/
Principal Co-Heir

 

MoTIoN
FoR WAIVER oF FEES,
_ FOR DEFAULT JUDGMEN`T,
AND . t
To EXPEDITE COURT ACTIONWITHIN 10 DAYS
WITHOUT HEARING

Plainti_fi’s Reservation of Right to a Trial by Jury is Preserved

 

 

David Schied - Pro Per Jeannette Smith - co~beneficiary Michael Merritt - executor
P.O. Box 1378 c/o Robin L. Apostolakis, attorney c/o David A. Munson, “attorney
Novi, Michigan 48376 Ga_unte, Earl, & Binney, LLP for the Applz'cant” #24032768
248-946~4016 1400 Woodloch Forest Dr., Ste.575 2002 Timberloch Pl., Ste. 200
deschied@ yahoo.com The Woodlands, Texas 773 80 The Woodlands, Texas 773380

‘ ' 281-367-6555 281-210-3467

 

Interested Party Plaintiff and principal co-heir» to the Estate of Michael
Edward Schied, older brother David Schied, does file this instant Motion based
upon his undisputed previous filing which was delivered to co-beneficiary
Jeannette Smith and executor Michael Merritt over four weeks ago and left

blatantly without any response back.

IN THE PRoBATE coURT No. 1

 

 

OF HARRIS COUNTY, TEXAS
In the Estate of Michael Edward Schied,
Deceased
David Schied, . ` Case No. 43:4875
Interested Partv Plaintiff/
Principa`l Co-Heir v /
PROOF OF SERVICE /
` David Schied - Pro Per .leann'ette Smith - co-beneficiary Michael Merritt - executor

P.O. Box 1378 c/o Robin L. Apostolakis, ~attomey c/o David A. Munson, “attorney
Novi, Michigan 48376 Gaunte_, Earl, & Binney, LLP for the Appl_ica'n`t” #24032768
248-946-4016 1400 Woodloch Forest Dr., Ste.5 75 2002 Timberlo'ch Pl., Ste. 200
deschied@yahoo.com The Woodlands, Texas 77380 The Woodlands, Texas 773§80

281-367-6555 281-210-3467

 

I affirm that on December 4, 2014, I mailed by certified U.S.l Posta_l delivery a
copy of:

l) Motionfo'r Waiver of F ees, for Default Judgment, and to Expedite Court
Action Within 10 Days Without Hearing;
2) This instant “Proof of Service”

to each of the co-beneficiary and executor listed above through their respective
attorneys at the addresses indicated

 

' ll David Schied -Pro Per
DATED: )(/4/ 14 P.o. Box 1378
. Novi, Michigan 48376
248-946-4016 _
deschicd@yaho_o.com

17

IN THE PROBATE COURT NO. 1

 

T_ _\% QF HARRIS CoUNTY, TEXAS
.`_.4"' " _- _ 1 '
In thet.Estate of Michael Edward Schied,
Deceased
David Schied, Case No. 434875
Interested Party Plaintl:#/
' 'Principal Co.-Heir
EME_RGENCY Mo_TIoN .

IN DEMAND FoR IMMEDIATE HEARING
(PRIOR To 12/19/14\sCH`E1)ULING CONFERENCE)
UPoN THISINS"TANT REPORT oF FRAUD'IN THE COURT RECORD,v
~ FOR '
DECLARATURY RULING oN THE TRUTHFULNESS 011
- TEXAS PROBATE COURT CLERK KIMBE-RLY HIGHTOWER’s
' ASSERTATION THAT A HEARING Is REQUIRED oN PREVIOUSLY FI_LED
' MoTIoN “To EX_PEDITE COURT ACTIoN wITHIN 10 DAYS '
, wlTH_ouT HEARING”
1 AND
FoR DE,FAULT JUI)'GM.E_NT '

lN ACCORDANCE WITH PREvloUsL_Y FILEI) “MoTIoN.FoR

DEFA ULTJUD`GMENP’ THAT wAs FoR.soME REASON NEVER
FILED YET ‘sERvEI)’ AND BASED oN oTHER PARTIES’ FAlLURE
To PROPERLY “ANSWER” AND “»SERVE"’ ANSWER WITHIN
THE REQUIR_ED TlME GUIDELINES Fon PRoPER RESPONSE

Plaintiff’s Reservation of Right to a Trial by Jury is Preserved

 

` David Schied - Pro Per Jeannette Smith - co-beneticiary Michael' Merritt - executor

P.O. Box 1378 c/o Robin L. Apostolakis, attorney c/o David A. Munson, “attorney
Novi,- Michigan 48376 Gaunte, Earl, & Binney, LLP for the Applicant” #24032768
248-347-1684 1400 Woodloch Forest Dr., Ste.575 2002 Timbe`rloch Pl., Ste. 200
NEW PHONE NUMBER The Woo_dlands, Texas 773 80 The Woodlands, Texas 773 80

 

deschied@yahoo.com robin.apostolakis@geblawvers.com dmunson@davidamunsonpc.com
281-367-6555 281 -210-3467

 

 

                 

 

w ____ __ _ ea .___Q¢a._u.__<=m__wu U_. _;_ _ giais}vl!nh.mvd§o¢hw __ \
9 __ ._ _____________ inn _ irene _m §§______._M____ __…__z_ ___

_.._.. ,l .._ _ _ _ _.__n__u_n__n g $__E _S__ 26

__._ ____..L_Su BEB__¢__ ES__=____ EB=____vn£_-§_a
duval ._.Ea__n§__ _n___n__..c_ \_

,_i.l¢.

 

 

 

 

 

     
 

 

 

 

 

_ \ ': ` .
1111 Aon serum `rms con acrone`Aanme`ro 1115 rAchosl no_ pg_ucu n`£spen'_. __

 

   

  

_ __ __$. s_._..___a,n».€_ ue§_w___c_»,._inn_a_n_nam _ _ s§;§_.__ns_Vnun
m _ __ .n..___w.n_____n _mannumw___.__. E__ ____n___m_.w_.__.nn.___a_ U_ B_____¥¢ E_.a________.w_cz__
_ >_2________> m
mt _ __ ___ _ _ §§ .__ nn____e_nn.___ u___.__
..1_§___._. Ez____n>_no_§=.__nm __ __ _ canonlEz>_-Bnu>nt_¢m _ __
...>en.=.u___n...:__…_ enn__a_na. _____________
__ s>nna___ema__£ . ___________>oe______n_nm__n_
q _ _< _ au§>.?§e__"ounmnnas_nn §>__o~_m__& . _ __ __ _B_E§.>~_.___E._m__£___
P .n_._.__en§_>_en.n€.__.n _ _ §“Nmn__§____n~ _mun.__ ___,m______n>o E_.._ _m__n“__. n._n____nw_
__… nonnu=_w__m_xmz_w_.____

    

 

 

____ _o.__E__z____._oSu! F'edéx Ar\ci|lary Cl(-zarance Sezrv)r Softwam §

© FedEx 1995-2015

F

      
 

      

To: Krmbertyi-irghtower@prob hct)t.nei dmunson@davidamurtsonpc.com janiotpr@yahoo.com Susie.Rowley@Prob.hctx.n

 

     

robtn.apostolakis@geblawyers.oc

   

l ccc § i_amag'ranny&@cox.net

1Files 198_KB Dov_v_nload Ali
rcr rents

  
  

: Mot&Der_n
i anddlmme
il dHea`rtri

Save

Since l have not heard anything back to the message sent out with the RlGHT digital tile ot the Motion delivered to the_ Court yesterday. | am resending lt vi
again to the Clerk and Coordinator of the Probate Court tor passing along to the (thus far unnamed) Presiding Judge for this case for review prior to /
tomorrow moming' s hearing

Again, an acknowledgment 01 receipt of this resent CORRECT motion will be appreciated since these last two days of "service" ot these items are made
in good faith attempt to provide the lavored "Electro`nic Servic`e" to the attorneys of record and to the Preslding Judge ot a courtesy copy, along with
notice that the initial "Motion" was the wrong one so the need _to provide the attadt_ed. me as a replacement

Cordlally yours,
David Schied

Dtsdaimer: This a-mall is covered by the Electronic Commurtication Privacy A¢:tl 18 U.S.C. Secilon 2510-2521 and is legally privileged The
accompanying message and any attachments ar`e tor the sole use ot the intended recipients and may contain proprietary andlor contideniiai intorrnation
which may be privileged or otherwise protected from disclosure Any unauthorized review use, disclosure or distribution is prohibited tt'you are not the
intended recipients please contact the sender by reply email and destroy the original message and _a'ny copies of the message as well as any
attadtments to the original message Thank you tor your cooperation

- On Wed, 12/17/14, David Schied  wrote:

> Frorn: David Schied 

> Subject_: URGENT RESEND!NG_: Wmng drdt o_t motion sent in ia_st email

> To: Kimbengl`»lighgg¢e \_'@grob. ndx. net, munson@davldamunsonp¢_: com, aniofg£@ra__hoo. oom, Susie. RM| e.y_@Prgb hctx net
mbi n. apg§toiai Cc: iamagranny§@@x.net

> Date.' Wedne`sd'ay, December 17. 2014, 8:24 PM ‘

> To Probate Court Coord|nator Kimberly

> nghtower. Probate _Cou`r1 Cieri Jani Smith_. .Robin Apostolakis, Jani Smith, Attomey for

> Michaet Merritt:

> .

> Ptease note that in reviewing the files that l sent to you

> about three hours ago. l discovered that | had lnadvertentty

> sent the wrong draft 01 my actual “Motion..." despite that

> all ot the Exh_ioi_ts_ that | sent to you came from the

> appropriate folder from my computer (Th_e Motion iha_t l sent

> to you was the one that | had saved in a different location

> on my computer when i was preparing the cover page to be

> sent to th_'e Probate Court "coordin`ato`r" Kirnberty Hightowe`r

> as she had commanded in order for me to get authorization

> for her to schedule the hearing for Frtday. j
, ,
> As a result ol that mix-up ot t`r|es lrom yesterday the

> "Motion" file (by the same name as that which is attached

> herein) w`a`s the WRONG (lNCOMPLETED) FlLE. Please note that

> the one attached has a DtFFERENT cover page and contents

> including th_e appropriate dates on the cover pages end the

> >appropriate information on the "Proof cf Service. "

> >l ask you alito each disregard the MOTlON ONLY from

> the last er_natt and substitute this instant attachment as a

> copy of the COURT ORlGiNAi. that was delivered today to the

> Probate Court. Again th_e "Nlotion" itself sent in the last

> email about three hours ago was the WRONG draft and you need
> to accept and substitute the attachment to this email tor

> that previous one. Further. please be advised that ALL

> A`iTACHED lTEMS GF~"EXHiB|TS' ARE ST|LL EXACT COPIES OF WHAT
> THE COURT RECEIVED. (it was only the "rnotlon" that was

> inadvertently sent wrongly, for'wh‘roh this instant email

> serves to correct that error.)

>

> The cover page of the attached, as the copy ot the motion

> received b'y` the Co`urt today for tliing is caiied: .

>

12/`18/`2014 1:33 Pl\-

URGENT RESENDING: Wrong draft of motion sent in last email '-... https://us-mg$.mai'l;yahoo.com/neo/b/message?sMid=O&§d=Frien. ..

URGENT RESEND|NG: Wrong draft of motion sent in last email wednesday December 11, 2014 e;24 m
From: "David Schied"  '
To: Kimberly.i-tightower@prob.hctx_net dmun_son@dayidamunsonpc.com janlofpr@yahoo.com Susie.Rowley@Pron hctx.net
robin.apostolakis@gebtawyers.com l

cc: lamagranny$@cox.net

1 Ft`tes tesl

re "Kimt_>e_riy 

1F'iies 163»<5 Dewnioad Aii
PDF 163KB

Co_v`erPag
eforEmerg
en'cy_li/lotio l

Save

Greet_ings Ms. nghtower and To Whor_never Else lt M_ay Con_cem at Probate Court >No. 1:
| am sending the attached cover page that we spoke about over the phone in which you told me of the following:

That' in order to have an "emergency motion" filed on your Probate Court No. 1 docket, you- along with the Stati Attomey and the Judge- need to
determine whether my document filing constitutes an "emergency " How this does not constitute pre~judicial decision-making and a predetennination of a
filing prior to due process reading and a fortnal decision by the Court, | cannot imagine Nevertheless, since you appeared only confused by my attempt
to rwd the motion over the phone, and since you insisted that l sent to you the cover page to you by email fo'r determination TOUAY of whether you will
assign a hearing date prior to Friday‘s scheduling cfa "conference“ for the purpose of SET|'|NG TRiAL, l arn sending to you the attachment in good faith
that you will get back to me as promised by the end of the day today with your determination

Pleas_e note that_ in reference to what l told you ov_er the phone, l ami filing this "_Emergenry M_otiqri. .for peclaratory Ruling.._. " base. in pan upon your
refusal to provide me with answers to what | sent to you on 12/11/14 as shown below. in addition l am filing this motion to report Fraud Upon the Court
based upon your Court‘s failure to properly hle my documents as otherwise 'served" upon the Court, and instead filing aitomey Munson‘s "Answer' on
the docket without questioning the integrity of his documents l contend that his documents are fraudulent and my motion contains reasoning why along
with supporting cause to believe that you and other Clerks of the court are tainting and dragging out this case- -rather than to provide me with a “Defa_u_lt
Judgment" on my ea.'lieri tilings- in order to fieece my brothers estate.

As‘a final note since you already know that l have been `balking and disagreeing with your doing favors for attomey Munson tr\»"skip" a scheduling
conference and to expedite the scheduling of a Jury Trial the premise that l am "contesting" the Wlll and while knowing that lain ONLY contesting the
"App||cation" of Michaet Merritt and see no reason for the continued involvement of attorney Munson beyond the review of all rny Evidence and a ruling
on the Defa`ult J_udgment given that nobody responded to my initial tiiing within the required 20+3 days... ..i will most certainty be_ attending that Frid_ay
hearing iN PROTEST and`without cooperation in those proceedings based o`n the reasoning lintend to present lnstead' in this Emergency Motion

if you deny scheduling icr my "Ernergency Motion to be held prior to Fr'iday's "conferencing" event, please provide:

1) The explicit reason(s) for the denial:
2) The NAMES as well as the titles of all those involved with that decision.

in any event, l wish to know if there has been a judge assigned to this dose, and if so, what is th`at person's name.
Ad_ditionally. l wish to know the name of the "S_taff Attorn`ey" that yo_u spoke.abou_t during our call a few minutes ago.

l shall expect to hear from you then by the end of today Thank you for taking my ca|l.

Note also that as l had informed you that l was not yet completed with the construction of this Motion. l reserve ali right to change th`e wording inient, or
anything else currently being represented on the face of my motion es attached by cover page. lt ls still a v"ork in progress and NOT subject to sharing
with any o`th`er parties or their attorneys with interest in this case

Coidia!lvyjours.

David .S§hi'ed

Disclaimer. This e-mai| is covered by the Electronic Communication Privacy Act. 18 U.S,C. Secti'on 2510-2521 and is legally privileged. The
accompanying message and any attachments are for the sole use of the intended recipients and may contain proprietary and/or confidential information
which m_ay be privileged or othe'niv_ise protected from disclosure Any unauthorized revlew. use, disclosure or distribution is prohibited if you are n`ot the
intended recipients please contact the sender by reply entail and destroy the original message and any copies of the message as well as any
anachments to the original message Thank you for your cooperation

-- On 'Thu, 12/11/14, David Schied M@QMM> wrote:

> From: David Schied 

> Subject RE: 434,875 - Schied Estate - Schedu|ing Confer'ence

> To: "Kimberly (Probate Cou'its)nghtower" < `n"ibe'rl .Hi htow`e`r b.hct)¢,net>

> , "Sharon Hay" , "Susle (Probate Courts)Rowley"

>  >Kimberly Hightower.

> >So as l readwhat you have

> written below you are claian that your Texas Probate

> Court sets for' jury trial an objection to any initial filing

> for "Appiication (by any individual) to Probate Wlll

> an`d f_o`r Letters Testimony (to be issued by the

> for a "Motion for Defau|t Judgment_..." on a

> previousiy- f led "Motion for Show Cause and to Compei

> Documents" vmen such "Motion for Default. ."

> stipulated on the cover page a move forthe Probate Court

12/16/2014 12»:31 Pl_\/_

Sent as courtesy upon your demand to determine whether filing is an...

20f10

> judge tq` ege'cute such a defaul_t judgmmt "WlTHOUT

> HEAR|NG"? Am l right?

>

> lf l am wrong about any

> section of the above, please explain each particular section
> of the above - in detail - that l have misunderstood b`y

> using the following as a helpful guide for explanation:

>

>1)$0 as l read whm you have
> written below, you are claiming that your Texas Probate
> Court .
>
> 2) sets for jury
> trial an objection to any initial filing for
>"Application (by any individual) to Probate Will and
> for Letters Testimony_ (to be issued by the
> "applicant") '-
>

> 3) and that a hearing MUST be schedule f_or a
>"Moti_on for De_i_aul_t Judgment... " on a
> previously-hied "Molion for Show ¢ause and to Compel
> Documents"-
>
> 4) when _
> such "Motion for Defaul ..." stipulated on the
> cover page a move for the Probate Courtju'lge to execute
> such a default judgment "WlTHOUT HEARlNG" -
>
>'For each phrase cf the content
> of the message above, please indicate a YES or NO, and if
> "NO" then please explain fully.
>

> l need this information in

> writing as l do not wish to engage in anything that is not

> fully recorded at this time for further reference as |

>

> l_f all of the above'is consol

> and the answer to each section is "YES" then l

> would like to schedule such hearing foras soon as possible l
> Tomorrow perhaps

>

> Aiso,
> given that you have NOT provided me with th`_e requested links

> location of information that governments the process by

> which hearing notices are sent out and the number of days
> required of such notice. by what method the hearing notices
> are to be provided to the Court as "proof of

> service", etc. or whether the Court provides such

> notice and service themselves

>

> Cordially yours,

> David Schied

>

> Disclain'ier: Thls e-mai| is covered by the

> Eiectrc»nic Communication Privacy Act, 18 U.SrC. Section

> 2510-2521 and is legally privileged The accompanying

> message and any attachments are for the sole use of the

> intended recipients and may contain proprietary and/or

> confidential information which may be privileged or

> othen~ise protected from disclosure Any unauthorized

> review, use, disclosure or distribution ls prohibited if

> you are not the intended recipients please contact the

> sender by reply email and destroy the original message and
> any copies of the'rnessage as`we|| as any attachments to the
> original message Thank you for your cooperation

>

> ___`_.___.___‘___'__.'__._.

> 0nWed,12/10l14 Hightower, Kimberly (Probate

> Courts) 

> wrote:

>

> Subject; RE: 434.875 -

> Schied Estate - Schfeduling Conference

> To'

>"David Schied"< h ` com>
> C.¢ "mmdel@zammm"
> 

>"Sharon Hay" .

>“Rowiey, Susie (Probate Courts)" .
'>T>avid A Munson tdmunm@dammlm§um_®_m)"

> o`n 'dam` c.

htt`ps://us-mg$.rnai1.yahoo.com/neo/b/message?sMid=O&fjd=Sent&s...

12/16/_20_14 12:31PM

Re: Case: 434875 - Motion for Def`ault Judgment o'n No Challenge t... _ htt`ps://u`s-mg5.mail.yahoo.com/neo/b/message?sMid=9&Ed=InboX..~.

\

Re: Case`: 434875 - Motion for Default Judg`ment on No Challenge to Objection of Executo rnurseay, oensmnera, 201412;29 PM
r and for lssue_ of Sh_ow Cause Order ~

        

Frem: ;"Jani Sm|ih!’  _ `

re David smiedr`ldé§éiiéa@yaho$f¢bn§"_

 

 

 

   

cc susre(Probare couns)"Rowley" "DavidA'.wiliririson""¥iii'nuns;héaavrdamun's'eripc.com>"lt

     

 

 

robin.aposto|akis@geblawyers.oom" §l Sharon Hay"

David Schied received 30,000 from the estate back in October, so l am unclear as io why he is asking for fees to be waived. in my opinion, if he want's to
put a stop to things moving forward, then he SHOULD have to pay for that himseif.

Sincerely,

Jani Smith (his sister)

Sent from my iPhon`e
On Dec 4, 2014. al 10:18 AM, David Schied  wrote:

> Dear Ms, Rowley,

>

> Please accept the attad'ir'nent that has gone out in today's mall as served upon the other parties and their counsel, by this emai|, and by First Class
Mall. Plea`se note that the attached Motion requests for Orders to be delivered WlTHOUT ORAL HEAR|NG.

> ` ' ‘
> Thank you.
>

> Cordially yours, -
> David Schied

> .
> Disclaimer: This e-mall is covered by the Electronic Communication anacy Act. 18 U.S.C. Sectlon 2510»2521 and ls legally privileged The

accompanying message a`nfd an`y' attachments are for the s`ole use of the intended recipients and ma`y contain proprietary and/or confidential information
which may be privileged o_r otherwise protected horn disclosure Any unauthorized review, us_e, disclosure or distribution is prohibited |f you_ are not the

` attachments to the original message Thank you for your cooperation

> 

l of 1 ` . 1_2/4/2014 2.:30 PM

RE: Casé: 434875 - Motion for Default Judgment on No Challenge https://us-mg$.mail.yal'ioo.com/neo/b/mess,age?s_earch=1&s;Muns...

De`ar Ms. Susie Row|ey,

Please explain to me about "your"
office 1od_ay' is the f rst l've heard about "yi_)uf' office and l have no information about either you or your otlice l was just respondinth what Mr
Munson had written as his FIRST CORR_ESPONDENCE since his initial filing with the Court

Are you under authority ot the Probate Court?
and is Mr. Munson engaging you in ott-the-rewrd favors or "exparte" communications that might prejudice this case?

Cordialty
yours.
David Schied

Dlsdaimer: This e- mallis covered by the Eledronlc Communlcatlon Privacy Act, 18 U. S G. Sect|on

2510-2521 and' is legally privileged The accompanying message and any attachments are for the sole use of the intended recipients and may contain
proprietary and/or confidential information which may be privileged or otherwise protected from disclosure Any unauthorized review, use disclosure or
distribution is prohibited it you are not the intended reclplents, please contact the sender by reply email and destroy the original message and any
copies of the message as well as any attachments to the original message. Thank you for your r:.coper'aiionl

 

On Thu, 124/14 Rowley, Susie (Probate Cou. ts) 
wrote:

Subjeci: RE: Case: » _ `
434875- Motion for Default Judgmeni on No Chal|enge to Objedion of Execuior and for issue of Siiow Cause Order \

To: "David Schied" . "DavidA. Munson" . "Jani Smith" ,
~ "robin apostolaki$@cw"


C¢- “Shamn Hay" 

Dates Thursday. December 4, 2014, 12523 PM

The court cannot consider n '_
any motions that are e-rna;iled directly to the Court, You must fii_e the motion with the Cleik‘s of_llce_. The motion can then wit be brought to our oftice `
for consideration

Susie
Rowle`y

~-Orlgina|
Messa'ge--
From; Da_vid Schied [rnz_iilio:de§mied@yahoo.com]

Sent: Thursday, December 04,
2014 10218 AM
To: R`owiey, Susie (Pr`obate
Cou'its); David A. Mun'sori"l Jani Smllh; gin.apo`stolakls@g` ebla_vin¢` 'e`i's.com
Cc:` S'naron` Hay
Subiect:
Case:
434875 - Motion for Defau|t Judgment
on No Challange to Objecilon ot Executor and for issue of Show Cause Order
Dear Ms, '
Row|ey.

Please accept the
attachment

that has gone out in today's
mall a`s served upon the other parties and their munsei. by this emai|, and by First Class Mail Please note that the attached Motion requests for
Orders to be delivered WlTHOUT ORAL HEAR|NG.

Thank you.

contrary
yours
David schied

Disclaime'r: This e-maii is covered by the Elemro'nic Communication Priv`acy Act, 16 U.S.C. Section

2510-2521 a`nd is iegally privileged The accompanying message and any attafdiments are tc`r the sole use of the intended recipients a`nd may
contain proprietary and/or confidential information which may be privileged or otherwise proteded from disciosure. Any unauthorized review, use,
disclosure ordistrlbution is prohibited lt you are not the intended redpien_t_s. please contact the sender by reply email and destroy the original
message and any copies of the message as well as any attachments to the original message mank you for your cooperation

2 ofz z ' 12/15/2014 7:26 AM

suMMoNs
No'rlcE To THE oEFENDAN'rs;

1. You are being sued.

2. You may employ an attorney.

3. lf you or your attorney do not file a written answer with the clerk who issued this .
citation by 10: 00 a. m. on the Monday next following the expiration of twenty days
after you were served this citation and petitio'n, a default judgment may be taken
against you.

lSSUED: 01I14l2015
COURT CLERK': Stan _St'a'nal"`t

*~ lf you require special accommodations to use the court because of a disability or if you require a
foreign language interpreter to help you fully participate in court proceedin'gs, please contact the
court immediately to make arrangements

PROOF OF SERV|CE

Be:ing first duly sworn, l state that lam a legally competent adult who is not a party or an
officer of a corporate party-, and that in regard to the above-referenced case number
434875 pertaining to the Estate of Michael Edward Schied as filed in the Harris County,
Texas Probate Court No. 1 with presiding judge Loyd Wright, l issued service of thje
following list of documents to the Court and to the following Defendant or Co-
Defendants as indicated by check m'ark:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/ _
Michael Merritt .- named \/ Jeannette Smith - co-beneflcia_ry/defendant
“exec'utor ”/defend_ant and Robin L. Apostolakis - attorney/defendant
and David A. Munson - attorney/defendant 1400 Woodloch Forest.Dr., Ste.575
2002 Timberloch Pl., Ste. 200 The Woodlands, Texas 773 80
The Woodlands, Texas 773380 281-367-6555`
Jeannette Smith - co-beneHciary/defendant l Michael Merritt '- named “executor”_/defendant
203 McNair St. g ' and Wynde Merritt - “co-executor” by proxy
Pea Ridge, Arkansas 727 51 8526 Hot Springs Dr.
479-451-8692 g Houston, Texas 77095

281-855-2714
713.~430-6286

List of Documents:

1) This instant Summons and “Count'er-.Complai'nt” and/or “Cross~Complaint in
“Citation” (Rule 99);”

2) “Sworn and Notarized Affidavit of lnterested Party Plaintiff/Co-:Heir David Schied
Affirming Truth in Depicted Content and Certifying the Previous Delivery of All
Evidence to Co-Defendants Michael Merritt and Jannette Smith as Referenced
by the Accompanying ‘Counter-Complaint. . .’ and ‘Formal Joinder. . .’ and as
Referenced by the Previously-Filed ‘Complain't and Brief in Support of
Opposition. ..Motion for Order to Show Cause and to Compel Documents...’ That
Had Also Been Previously Delivered to Michael Mern'tt, Jannette Smith, and
Their Respective Attomeys of Robin Apostolakis and David Munson in Ear/y
November 2014;”

3) “’Counter-Comp/aint’ and/or 'Cross-Complaint’ and Bn'ef in Support of Opposition
to Michael Ray Merritt’s ‘Application to Probate Will and for Letters Testimony’
and Fomi'a/ ‘Joinder’ of Janette Renee Smith as Co-Defendant in Case in Which
Argument Has A/ready Been Pr'esented By Plaintiff/Co-Heir David Schied in
Favor of Probatin'g The Will as ‘Miniment of Tit/e’ 'So to Prese,rve Assets of the
Estate of Michael Edward Schied;”

4) Docket Control Order (2 pages);

5) Expert W'rtness Designation §

6) Certlt" cate of Service completed by lnterested Pan‘y Plaintiff/Co~Princ/'pal Heir
David Schied

* Note that an “original" of all of the above documents PLUS the added documents as
listed below, was also mailed via Certified Mail delivery to the Harris County “C|erk of
the Court” Stan Stanart, at Probate Court No. 1 located at the address cited belo§lv:

§
A) “Statement of Inabllzly to Pay,” §

B) “Motzon for Waiver of Court Costs and Fees and for Filing Documents
Without E-Filing, ” §

C) Self- Addressed Stamped Envelope (SASE) and Cover Letter Written by
David Schied and addressed to Stan Stanart 1n request for time stamps and
return of cover pages for all of the documents listed as #1-6 above and A-B
herein.

Harris County Clerk Stan Stanart l
Administrative Off1ces for Probate §
Court No. 1 §
Harris County Civ'il Courthouse

201 Caroline

Houston, Tean 7 7002

J

vMethocl of Service:

l certify that | served the»‘i‘Citation"l _by certified mail, return receipt requested, as
authorized by Rule 106 (Tx.C.Civ.Proc.) the above-listed documentsl with the intent of
completing this “Pmof'of Sen/ice” with my notarized signature below, once l have
received “retum service” ofthe signature cards connrming delivery of my mailings.

My name i_s Barba'ra Ann Schied. I have no interest in the outcome of this case and have no '
blood or current marriage relationship to the lnterested Par'ty Plaintiyj‘/Co-Pi"incz]r)al Hez"r David
Schied. My date of birth is Ap'ril 6, 1965, and rny preferred contact address is:

2124 Morley Street, Simi Valley, California-, USA

I declare under penalty of perjury that the foregoing is true and correct.
Executed in Oakland County, State of Michigan on the 14t-h day of January, 2015.

 

 

‘ If box is checked then copies of the signed and returned Certified delivery continuation
cards are included with this “Proof of Service ”

 

 

 

< §))» 11

1

 

9 o

 

SHOW CA USE AND TO COMPEL DQCUMENTS” AND FOR INJUNCTIVE
DECLARATORY AND' OTHER RELIEF IN ACTIONS TAKEN THUS FAR AGAlN

PLA!NTIFF’S SURV[VORSHIP RIGHTS, AND TO DETERMlNATE

 

NECE__SSITY AND DEGREE QF NEED FOR_ TH_lS COURT

 

MICKEY SCHIED’S ESTATE is hereby DISMISSED.

     

This_iu`dgment finally disposes of all parties and all claims and`”is appeal

 

801de
003
”b \.»¢)’/_
03”\.\3

NE‘.U`J

'. ')\:\
Jl .`.1.\_ )\1.“

1\&:~

)Vx
17"""':"'\§
/ /

  

Trans_cript of Proceedings Recorded on Audio on 12/ l 9/ 14
In Harris County (Texas) Probate Court No.; l with Judge Loyd Wright Presiding

D': Hello, this is David.

J: (inaudible)

D: Ok, I can barely hear ya’. l’ve’ got my volume turned up as loud as l can here. Wait a second,
1101 There we go, let’s try that,

J: Ok, and we are here on. . .to clarify some things and to uh. . .consider some ofthe pleadings
about. . .regarding the Estate of Michael Edward Schied.

D: Thank you very much. May l ask ah, um,. . .When you say “We are here,” l’d like to know
Wh`o that is and maybe the name of the court reporter in case I need to order a transcript later.

J: The Court Reporter is Don Pyla`nt; and uh, we’re here with Mr. Munson representing, l think,
the proposed executor.

D: Ok. And um, is Don_, uh...could you spell her last name?

J: No, it’s D-o-n, Don. It’s a gentleman. Uh, sometimes he’s a gentleman. P-y-l-a-n-t.

D: “E” as in Edward?

J: No, uh. . .The last name Pylant, P-y-l-a-n-t

D; Ok.

J: “P” as in Paul.

D.: Oh “P."’ Ok, thank you very much. l have a high frequency hearing loss and consonant sounds
are sometimes a problem. Uh, thank you. Are any ofthe parties here at all? ls my sister
represented or anything?

J: I believe she may be in the. . .she is in the courtroom but she’s not at this point in time
participating She’s sitting out in the gallery.

D: Ok, thank you.

J: Alone;.;;._,;.;.Th_is is the only hearing we have today.

Page 1 § EXhibit #4 to Sworn and Notarized Affidavit

D: Yes sir, thank you.

J:\ And so, let me. . .let cut kinda’ short circuit some things. . .Uh, you’re pro se, or what we call
pro se, and when you file something initially that challenges or contests or complains about
someone Who may be. . .uh. . .appointed under a wi|l, the language doesn’t have to be precise. It
creates what we call a “contest;"’ meaning . .you disagree that the person who is named in the
will shouldn’t be appointed executor. And from there it becomes a lawsuit. . ._and it can only be
resolved by settlement or a bench trial before me, or ajury trial. So when we get individuals
who aren’t attorneys . .and. . .and, you spent a lot of time putting together things;;suh. . .but we
have to accept that as. . .that this isn’tjust an uncontested appointment anymore, this is a
contested matter that requires the rules of. . .uh. . .discovery, rules of evidence, and
uh. . .becor'nes in fact sort of like a mini-lawsuit about who should Serve as executor. You’re not
challenging the Will, it’s my understanding When you filed. . .and you may want to clarify
th'is. . .but what you filed challenges who should serve as executor.

D: Uh, that correct. . .uh. . .to the point that recently l had found that Texas has
the...uh...l\/luniment ofTitle(?), and I`d like to find out how'. . .and I`uh, uh...under'stand from
the Mu_ni'ment of Title that you don’t even have to have an executor. Uh, we don’t even have to
have a full-blown. ...uh. . .administration of'this thing. A|l we do isjust, uh. . .uh. . .it’s kinda’
like what the u_h. . .;uh Uniform Probate Code says, which is that you call upon the
Court... .uh. . .to handle a few uh. . .simple matters, and. . .and there is no complications with my
brother’s case.-..-The're is no debt to my knowledge Uh, half of the Estate. . .uh. at least all
money portion has been uh. . .uh. . .uh. . .except for a checking account has been disseminated
Uh. . .l have no paperwork of anything That’s the only thing l’m. . .l’ve been askin’ for
information, information, information, and nobody. . .everybody’sjust stonewalling me. And,
and that’s the purpose of my uh.-. .motion for uh. . .uh. . .uh, Show Cause and for uh,

uh. . getting uh. . .to compel documents And uh_. besides that, uh. . .it’s my understanding with

Page 2 - Exhlbit #4 to Sworn and Notarized Affidavit

this Muniment of Tit|e, uh. . .under Texas law, which is similar to...to the Uniform

Code. . .uh...Probate Coide, which basically asks the Court tojust be involved on uh. . .the
settlement certain simple issues, and that there. . .needs to be no executor, and that’s uh. . .that’s
where l started. . .uh. . .but didn’t know the name of it under 'l`exas law until just recently when l
filed this last motion...l found out it’s called Muniment ofTitle.

J: Well there is that procedure here. . ..and it is in it’s primary. . .one primary uh...requirements
are there are no debts for descendants of the estate and no need for administration Uh, but the
w. .. but the option to. . .choose which way to probate this matter is typically the person named
in the Will. And we have what are called “suspended administration" where...(inaudible
talking with someone else. . .”he was, l’m sorry, he was. . .). . .We’re talking
about. . .uh. . .(inaudible to a man). . .So you represent. ..

D_: Uh, l’d like to...uh§ uh...qu_alify that, that the uh. . .Even though Mr. Merritt...

J: Uh...let me tinish....

De Oh, yes sir,

J: Hang on. . .l’m just talking to. . .(inaudible. . .to Jannette Smith?)...l_s this
you’re. . .(inaudible). . .Ok, so you’rejust observing. . .(inaudible
word). . .Ok.. . .Uh. . .(inaudible). . .(back to phone?) Uh. . .yes1.1We could do a Muniment of
Title as an option, but the person named in the Will who is appointed by the person Who’s
passed away as the executive .. uh, is typically it’s their option as to how to proceed upon the
advice ofcounsel. Uh. . ..and I’ll let Mr. Munson proceed to uh. . .you know, the choice ofhow
this is being probated. . .But. . .y. . .yes. . .you’re right. lt’s. . .lt’s typically there has to be a certain
threshold of requirements to Muniment of Title. But it’s also not mandatory. lt can be uh. . .If
the executor named in the Will_, who ultimately gets appointed, determines that they need
certain things to happen in the Estate, and they need the authority that an executor would have,

then it’s their choice to how to proceed in the probate. Uh. . .now we have a. .. independent

Page 3 - Exhibit #4 to Sworn and Notarized Affidavit

executor in Texas, is essentially someone who uh. . .serves after they’re appointed without court
supervision, except they file an inventory. So it’s intended to be a very simple, nonacostly
process._.,.;but if. . .t_hen that’s kinda’ where we are. . .uh. . .And I suppose there could be a
discussion of options, but that’s really not my cal|. . .and.-. .the.,.-.the challenge for who is
appointed. .. really creates what can be a fairly expensive process to. . ..not, you know. . .to get
to the point where it’s determined that that person can serve or not serve.

D: May l interrupt sir?

J: Yes

D: Alright, l. . .I have heard you a. . .few times here. . .uh, use the word “‘the” and "person_”
...singular. I don’t think you’ve. . .that that doesn’t indicate you have read the Will-. .The Will
actually names a secondary individual to serve as executor if` the first person finds himse|f. . .or
maybe somebody finds himself not suitable. . .uh, in one way or another. Per the Will, which l
do not contest in any way whatsoever. . .l’m only asking for a reinforcement of it, which dle§
say that there needs to be some pape`rwork, some documentation I can’t remember the
name. . .the. . .the word that was used in the Will, but there needs to be some accountability for
uh. . .the uh, you know. . .what. . .what’s there. . .or what alia there. And so um. . .ah...There is a
secondary person by the name of Clay Drummond, which was written. . .uh. . .very soon into
my. . .my initial filing in objection to. . .uh. . .to Michael Merritt. 15 my whole first file to the
Court explains why l. . .I disagree with Michael Merritt based onlhis past action already to find
him unsuitable and that the next person in line. . .I would have no problem with. . .u_h,,.;doing
all...having all the commands that you’re talking about, including making it a Muniment of
Title and just stepping back- But. ..

J: Weli. . .the problem. . .The problem with that is. . .because. . .just because you say it’s so doesn’t
make it so. That’s why we have lawsuits; and that"s why it becomes a process where you have

to present evidence why someone is unsuitable You can’tju_st state it in a pleading Uh. . ..lf

Page 4 - Exhibit #4 to Sworn and Notarized Affidavit

 

things worked out that way then. . .uh. . .the court system wou|djust fail altogether. There’s just
no way to resolve things because one person’s pleadings are gonna’ conflict with another
person’s pleadings, and there’s gotta" be a way to resolve it. . .which is through...a lawsuit. And
so. yes, you have a secondary executor but the primary appointment has to be disqualified or
lawfully found to be unsuitable . .or not able to serve . .before you go to that secondary choice

D: May I interrupt again?

J: lt is not a matter of you writing in a pleading that you don’t think somebody should serve That
isjust not good enough.

D: Well, if...ifyou don’t mind my. . .my interjecting again...l, l believe that what makes “good
enough" is uh...is, is, due process; and uh._..-If something has been filed as l have filed it and
something is not responded to within the uh. . .within the court rules period oftime, which I
think is 21 days plus the Monday following a three day additional period of. . .you know,
uh...something like that. . .uh, and um...And IF one was to consider the so-called ‘“answer” and
“amended answer” oer. Munson,» uh. . .those, uh. . .uh which`were filed fully 30 days by
electronic filing and AFTER l had noticed him on my default n...uh...uh, at the same time l
was trying to c. . .convey something to Kimberly Hightower. . .that um. . .that l had filed
a...because he had not responded and because uh...uh. . .J'ani Smith’s...uh. . .attorney did not
respond to anything that l filed in my initial filing. . .there’s. . .I think that the due process says
that. . .that l’m entitled to a defaultjudgment if l file for a motion for defaultjudgment.

J: No, you’re wrong. 4

D: Ok.

J:v Because...ac. . .actually When he filed his application to appoint his client, Mr. Munson. That
is the initial pleading. You filed something that had challenged the appointment of who would
serve as executor. That. . .that’s the lawsuit. Actually, Mr. Munson had n. . .never filed another

thing, the lawsuit has been joined. . .and. . .un|ess you decide to nonsuit. . .or ya’|l settle it or it

Page 5 - Exhibit #4 to Sworn and Notarized Affidavit

goes to a bench trial an expensive jury trial...it can’t be resolved. It can be resolved by a
motion for summary judgment down the road if you can prove . .uh. . .through documentary
evidence . .that. . .as a matter oflaw someone shouldn’t be able to serve . .but otherwise, it’s
the . .the. . .documents that have been filed only create a cause of action. They don’t resolve
anything

D: lunderstand. . .uh. . .l. . .l comprehend what you’re saying. l’m just taking a couple ofnotes
here if you don’t mind. .. (pause). . .I would to just say that, um, I have been making every
effort to do what you were talking about which is uh...to uh, find some means of uh,
uh. . .getting uh. . .some kind of remedy besides making this a full-blown trial over the issue . .of
one single issue and that is the suitability ofMichael Merritt. . .which, as you say, l need to
prove uh. . .under uh. . .as a matter of law.

'J:' Well, no, you.,.-.-once y. . .a summaryjudgment would be a Way to prove something in the
matter of law. if you get into a bench trial beforejust me or ajury trial, uh. . .with a six person
jury or a twelve person jury, then you could prevai. ..prevail based on preponderance of the
ev'idence-111which is slightly over fifty-percent So there are ways to. . .to, uh.'. .a summary
judgment is a way that through documentary evidence - paper - you can prevail. . .but you have
prevail there as a matter of law. You have to. . .um. . .show that the other side has really no case
in. . .in it’s. . .can prevail over your case. I got it that. . .it’s sort ofa. . .layperson’s viewpoint of
it, but.,.-. But you uh. . .if you go to a trial, it’s just like any other trial that you’ve probably heard
about or. ._.or are familiar with. ln a civil matter. it’s. . .the test is a preponderance ofthe
evidence So if ajury found someone to be unsuitable based upon a preponderance of the
evidence . .uh. . .and was a 5-1 or l0-2 verdict uh. . .then you, then you would prevail. l mean if
you’ve got a person, someone to agree, or me or thejury that a particular individual shouldn’t
serve under the Estates Code. . .then you would prevail in that. l. . .I mean l wouldn’t. . .I know

you have . .uh. . .reservations about who will serve l mean. .. the whole point is. . .is that you

Page 6 '- Exhibit #4 to Sworn and Notarized Affidavit

need to prove Why that person shouldn’t serve . .and they would then have the opportunity to
defend themselves and offer contradictory evidence

D: Yes sir, Well, and....and Judge Wright. ifum...I may...uh that uh...what you called an ans...l
guess . .The initial action Was the application and...my. . .what l had filed as a Complaint and
Objection and a Motion for...uh. . .Show Cause...uh...you...if, ifl got you right...you
considered that something of an answer to the initial filing. But that included a motion.
And. . .so far, you know, l’m not gettin’ service from the Court on the motion that l filed
because it was a motion for Show Cause and to Compel Documents And so, do we need to go
to a summary hearing and trial before motions are heard_. because l think that the..,the court
rules said that motions get heard first. And that’s part of the. . scheduling conference, l
guess. . .uh... .you know to set all that thing up months ahead of how We’re going through
discovery and all that other kinda’ stuff. l. . .what l was sayin’ before was l’ve been tryin’
to. . .to circumvent all this myself byjust communicating with my sister_, but she’s not. . .She’s
not talking to me one iota. And...and she hasn’t been, and all l’m askin’ for is
documents. . .and...and

J: That...that’s part of the discovery process l mean you can uh...file a request uh...to answer
interrogatories or request for production Uh...There are all sorts of discovery documents that
you can file to try to obtain documents...uh...that are relevant to what you...uh...what you file
A Show Cause has to be...uh...ifthere’s an Order of Show Cause issued, which l don’t believe
there has been, that order is then served with the Motion for the pleading on the individuals
who has to be produced to show-cause, and then they appear based on that Show Cause. So
really you haven’t...uh...The Show Cause hasn’t been done in the proper manner.

D: Well uh...

J: You have to understand you’re talking to people who have uh...my staff has served under three

different probate judges l’m just a layman...and...l was a probate attorney for 27 years S'o

Page 7 - Exhibit #4 to Sworn and Notarized Affidavit

your...your putting a lot ofeffort into this...and your gonna’ get heard...and the issue you
seem to be concerned about isjoined. So uh...but that’s where we are right now. All you’ve
created is a lawsuit. And...uh...you can do certain things You can have a hearing on certain
days Uh...For instance if you file a request for production or interrogatories and they’re not
responded to in a timely fashion. You can do a motion to compel. And there are all sorts of
things you can do. But even as a pro se person...uh...representing themselves But..,.but we’re
just in the initial stages of a lawsuit. l mean that really where we are Then you get a docket
control order'which sets out a bunch of deadlines for things to occur to completing discovery.
So that’s really where we are today. There’s,...othe'r` than me confirming with you and you
uh,..don’t want the first person named in the Will to serve, which then creates the lawsuit that
l’ve been referencing. l mean that’s about all we can do. If...lfyou hadn’t filed what you
filed...and l’m not saying that’s right or Wrong..~.what would have happened is this would have
been put on a non...uh...contested uncontested Will docket. The Will would have been admitted
to probate This person would have been then appointed, and then they would have 90 days to
file an inventory of assets and they would proceed with administering the Estate under the
Will..-.and doing what the Will told them to do. Uh...but we have...uh...contests all the time to
individuals serving...Uh, but that all we ar...but that where we are right now;. Uh, there’s
nothing summarily today that can be done There’s no default. There’s no uh...There’s nothing
l can say definitely as to whether this person should serve or not as we sit here today.

D: That uh...l comprehend what you are saying sir. Um...l did wanna’ uh...clarify something that
l also heard you say, because l am listening to what you’re saying. Ah, you said that the...the
person uh...for the Show Cause would have to be served. Well I did serve my sister, and l
served...the’|l...there are only two that are involved and l served them both.'..

J: Well

D: ...with the Show Cause motion.

Page 8 '- Exhibit #4 to Sworn and Notarized Affidavit

J: The service is...Your...your concept of service is different from what’s required. Service on a
Show Cause requires a constable...you know, an officer of the Court...uh...Harris County
constable usually...or someone else substituting for that constable to take documents and go to
the individual who you want served, and to personally serve it on them. You’ve served
documents under uh...missing terms of getting it to the attorney and even the individuals But a
show cause requires somethin’ persona|...lt’sjust like a lawsuit. lt requires it to be handed to
that person...uh...personally.

D: Alright, l’m comprehending what you’re saying there and...and...

J: Let me_..let me clarify, what starts a probate matter’s a little different...andjust under the
statutes...When you file an application to probate a Will there is issued a...a citation, which you
may have seen a copy of, that requires you to respond within a certain period of time through
the probate if you have al..a challenge or a contest. That kinda’ notice is posted at the...at the
courthouse lt’s uh...And so it’s a notice to the general public. lt’s not like a constable handing
you a copy of a lawsuit. So that’s..'.and that’s proper. l mean that’s the way service is done in
these Will matters And so now you...you’ve had notice that that’s occurred. You filed your
pleading which is getting the most important part that you don’t want that person to serve And
so we have two allegations We have...well we have an allegation that the Will should be
probated; and then we have an allegation for a.'..a...uh...an attempt to appoint someone under
the Will to serve as executor and you`ve challenged through your uh...pleadings...that that
person should serve So that...that’s the challenge And each side now has the opportunity to
prove their things You can prove that uh...with evidence you can prove, you know, using the
statutes and the laws of the State of Texas, you can prove - if you can - that that person
shouldn’t serve, and that Munson would say, or would challenge that and say “no, he should
serve"’ and here’s why. And you bring forward your evidence He brings forward his evidence,

and there’s a decision by ajudge or ajury...

lPage 9 - Exhibit #4 to Sworn and Notarized Affidavit

D: l see. Um, and uh...As an alternative to all ofthat...uh...the...the applicant Michael Merritt, if
he wanted to, could step back and withdraw his application as well. I would imagine

J: He...he could. l mean the individuals can take...uh...whatever actions they...they want to. l
mean you....you...there can be a settlement in some fashion. l don’t know what becomes to that
would be, and l don’t know if...you know each side...all parties have to agree to the settlement

D: l totally agree a...a...

J: And that’s something that can happen. l’m just trying to tell you that...that if...it...it will be
probably uh...I would say it’d be a half-day trial...to a day...and...and there would be discovery.
Uh, whatever allegations you think you can prove...and Mr. Munson would...you know, do his
due diligence on behalf of his client. And so, he’s not...it’s...it’s gonna’...lt would be a fairly
expensive process for a small estate Uh...but for what l’m gathering..,it’s essentially in the
grand scheme of things a fairly small estate lt doesn’t mean its small in meaning Ijust means
in terms of cash value, it’s not...it’s not a large estate It’s a...So, so that’s where you are I
mean l would suggest that...that you try to.;.~.you know I know there’s a lot of personal history
in this There always is in a family and...and...who should serve and...l would just suggest you
try to uh...You know you also should try to approach this as a practical matter which it sounds
like you have in a...in a way when you suggest Muniment ofTitle. l don’t...l don’t know ifthat
would a-...an option.»..uh...But...but it just gets expensive and...it...The primary basis for you to
challenge somebody serving is if you don’t think they will do what the Will says And...it is in
layman’s terms...and if you...That’s where we are Beca`use you just basically want to make
sure that...whatever you’re awarded or uh...divised and bequeathed under the Will comes to
you;, And that’s the bottom line..That’s what made in thejudgment...and...you Want to try to
minimize debt and expenses and maximize what comes to the beneficiaries So._..I’m not trying
to tell you what to do...but...but what you’ve done is essentially created something that

precedes event of significance

Page 10 - Exhibit #4 to Sworn and Notarized Affidavit

D: Well, and that’s based on...as you caught it...the uh...the premise that...that I disagree with
uh..,.and based on all the evidence that nobody’s heard and nobody’s looking at, and l have to
go through a whole lengthy process to...to prove...Ah...because I’ll only be submitting the same
things that l...l’ve submitted before, and any discovery done on me is already in the file
Ah...so...l’ve mean l’ve been merry-..;.been very meticulous to making sure that everything
that’s been associated with this case is already in the Court file. lt’s,just making sure that the
Court actually gets it filed once l send it to ‘em that’s what uh...seemed to be the problem.

J: Well we...we’ve gotten...We..We don’t. Here’s the way it goes now especially and the rules
are more difficult actually for the pro se pleading or can be because we have shifted to E-filing
which is electronic filing...mean`ing we can accept paper....in certain circumstances we can
accept paper and basically try to help out pro se to advance their point of view. But specifically
now we’re in an electronic filing system where things, you know, file digitally and
electronically; and uh_...So that’s...That’s where...That’s been a little bit ofa problem. We’ve
got, to my knowledge what you’ve filed. So Mr. Munson has the allegations...uh...and ya’ll
just...and we’ll just let him...uh...you know, absorb those allegations and see what he thinks
and what his client thinks; and then ya’|l ‘ll talk about how you want to uh...to handle
this...to...to see if it can be resolved in some fashion.

D: Uh...l’m just saying there Um...Uh, l appreciate your giving me this time also. Ah, that the
a... uh...one ofthe two things is that um...uh...and...and l’d like to address ‘em both before
uh;..;letting any one ofthem be a counter....in any wayt..Uh, one ofthem isn that uh...uh...you
want Mr. Munson to think about the uh...this filing stuff and...and reflect on this uh._..the E-
fil_ings...but I think that should be thought about for both of us because while l’ve been reading
the Court rule, and l placed it in my mostrecent motion today, and that is that Mr..._l\/lr.
Munson, despite the E-filing rule that says l have to be signing something in writing in order to

accept service by e=mail-, uh..l\/lr. Munson seems to take it upon himself to serve me any way

Page 11 - Exhibit #4 to Sworn and Notarized Affidavit

he wants to, in email and otherwise....and l disagree with that because l made myself clear and
l put that evidence in the record as well that uh...that l do not wish to be served uh...by e-
mai|...that uh... l don’t want to take the chance of my private e-mail being spammed. l"ve got a
lot of stuff in here and reason why l don’t want to be served by email. And uh...l...l’ve been
trying to be c...compliant with the service of everything by uh...by mail myself...and uh...and
according to the Court rules l’d just like to make sure that everybody’s just playing ny the rules
instead ofjust doing whatever they feel like doin’. That’s number one The second thing is that
uh, uh...uh...l\/lr. Munson does not represent my sister. And uh...l have been making every
effort that l can to contact my sister, to...to leave uh, text messages uh...to uh...to work...try to
get my mom...to uh to you know, to have my sister, you know, my sister is telling my mom
s_he"s gonna’ be sending pictures of what she took out of the house and...and took out of state,
and see...but she seems to be having this social life thatjust...and her busy-ness of her daily
busy-ness isjust....she’.s too busy to take care of any of this stuff. And so _l can understand how
all ofthat...You know it’s not just my filing here sir that is costing this Estate l think that
everybody, all these parties named...You know Mr...l\/lr. Merritt could step back. He could uh,
he could say, you know if he did step back, l do have th...the follow-up question of if he did
step back can this still go to Muniment of Title um, uh...you know w....without him accepting
the...thejob of executor. Um...and uh...so there’s..There’s multiple parties here that l think all
have responsibility to this estate of my brother’s. l’m just simply sayin’ based on the f...based
on the evidence that...that we may have to go through a long lengthy process of discovery for
me to be able to make part of the record AGAIN, and to formally serve it according to all the
court rules of discovery and evidence and all the other kind of stuff...and then to present it
ag...at trial...that uh...we can do that. That’s my part. That"s my responsibility But let’s take a
look, you know, l’m hoping that Mr. Munson Will ask his client to take a look at what...What

his responsibility is to this estate, and if me as a beneficiary does not want him - based on our

Page 12 - Exhibit #4 to Sworn and Notarized Affidavit

past interactions - which w...was basically...lt’s all in the file..uh...and my sister doesn’t want
to take a step back and...andjust provide me with documentation that l’ve been asking for for a
long time and just be straightforward ab...about what she"s taken out of the house and
everything then...Yeah, l guess we all need to...to follow due process and we’ll move this
thing forward r... regardless of how much is left in the Estate_. You know l...;l"m following
through with mine...l’m just asking for everybody to just stop what they’re doing and just
be...put it all on the table And if l have to go through the whole lengthy due process to do it, l
guess that’s what l have to do, sir.

.l: Well...l...l wasn’t going to criticize you for what you did uh...in terms ofthe contest. That
happens all the time so...l’m just trying to make you understand...or help you understand
that...everything that happens in a litigated matter uh...can be a cost to the Estate, which
diminishes the Estate So l’m just...That’s my...lt’sjust a caveat that everybody to think it
through in_these..in these battles and fights...to think through the ultimate goal, which is to
maximize what you get out of the Estate And that’s really uh...an admonishment to everybody.
So uh...

D: Thank you.

J: Mr. Munson uh...is here uh...and l mean he’s heard you uh...l...He knows that l always tell
individuals that there ought to be full disclosure Um...and, and...that everything should be laid
on the table just to see where everybody stands...um...to...to..tto have everybody have the
feeling that they have full knowledge of what’s going on. So uh...I...l understand that you are
now, after this hearing you are going to have a hearing to set up what we call a Docket Control
Order. Uh...There’s two ways to go and frankly, after you do the docket control order...at any
point in tijme, with the cooperation of all the parties, you all can reach a settlement This order,
the docket control order, just gets it on a track for trial; and, it doesn’t mean all the things that

are said in that docket control order has to happen or uh...That all that uh...effort and expense

Page 13 - Exhibit #4 to Sworn andy Notarized Affidavit

has to occur. ltjust says, “Here’s your time frame. Here is your uh... calendar of events; and
everybody’s gonna’ operate under that time frame, that calendar.” And then uh...in the
meantime, again the matter can be resolved at any point in time and uh...the uh...whatever the
settlement is and the parties will abide by the settlement, and everybody will move on.

D: l comprehend that.

J: Ok. So...l mean we’re at the early stages is what l’m trying to say ofuh...ofthis matter. And so
it can be resolved at any point in time after this date.

D: l.,..l...l un...see that aa...we"ve already been going three months now so...you know it’s
uh...could be a long ride or a short one, depending on uh...all parties, l guess.

J: Right. Right, well that’s (chuckle) that’s the way l...and many times the parties uh...spend
about a month fighting over things...and they end up with an agreement that they could have
made at the inception. And that’s just the way, you know, that when these things become
litigated and there’s uh...big family issues involved and.,.persona,lities involved,- that’sjust the
way things go. So my...my goal is to always tell families....lt"s hard...to try to think in terms of
the economics of it. And...and just get it done and move on because...and l’ve said this of life
in general...Nothing is going to fix what’s gone on between families for decades. And to...to
waste time and effort and to make it...may take a large part of your life...uh...for
anybody...l...my uh...my admonition is to resolve it and move on and be reasonable and,.,and
try to uh...flgure out a...way to come to a meeting of the minds.

D: Well, and l think that’s what my brother had in mind by selecting a second person in mind
for executor and uh...So...l’m with ya’.

J: When somebody does a Will, and and...l mean, they’re the decedent and, they’re the person
who uh...took the time to think though their Will. And when they name somebody, it’s
a...again, these contests happen all the time but it’s a...pretty sacred appointment, l mean

it’s...unless that person is really found to be unsuitable...that was what the decedent wanted and

Page 14 - Exhibit #4 to Swor`n a_nd Notarized _Affid_avit

that’s what we first hope to honor. And that can change based on evidence but,...but that.-..The
fact that they named a secondary person doesn’t...doesn’t necessarily mean that...it doesn’t
impact the first appointment which is the...is the primary appointment..-.that’S the first person
the decedent thought about when they did their Will.

D: And sir, l...l might add my own caveat to that...l...l..,l totally agree with everything you’ve
been saying and l...again l want to tell you how much l appreciate your...l’m grateful to the
amount oftime you’re taking explaining all ofthis when you...you’re not a legal advisor here
in this situation. Um...that uh...uh...l have um...l had the same feeling about that for the first
month after my brother’s death, but...in spite ofthat month...lt’s all in writing and it’s all of my
fir...my very first filing as the basis for me not wanting Michael Merritt i_n there and
uh...lt’s...it’s...it’s straightforward; and so it’s...it"s...l made evidence out of it. l c...l’ll resubmit
it again. lt’s my reason. lt’s...lt’s...Othe`r than that, l totally agree. lt-.._.it,..'.l was willing t_o accept
that.

.l: Here’s what you have to do though too, just...and l know you know this but...with along with
your allegations on one day, the trial day uh...or...then- everybody shows up and they have their
witnesses and their documents, and they admit their evidence and their testimony and then
somebody else...some third-party ofjudge or jury decides the outcome. And that’s why the
pleadings. And there is certain...when l mention summaryjudgment...there are certain types of
pleading where you don’t have to go to ajury or ajudge and a trial, that you can present
enough evidence uh...where you win in a se...as a matter of law. That’s not...it’s fairly rare that
that happens. But otherwise, from that day the trial is set uh...you present all your evidence and
then uh...you’re get decided up. And that’s how it’s...that’s how it’s resolved by a trial. Uh, in
the meantime you and l\/lr. Munson, and l believe your sister has an attomey, can all...l mean
there should be a way to communicate and discuss how to go with the matter of resolve.

D: l woulda’ thought.

1 Page 15 - Exhibit #4 to Sworn and Notarized Affidavit

J: Well, let’s not. Mr. Munson’s here... and l uh.'.. Again he’s heard everything l’ve said, uh so
uh...Like l guess what it...Let it percolate. Ya’ll ‘ll get your docket control order; and then,
ya’|l can continue to try to figure out Ways to resolve it with the bottom line being.'.. that as
cost effectively as possible each beneficiary gets what they’re entitled to. l mean that’s really,
in simplest terms, that’s what we’re trying to do...what...what the probate process is trying to

do. So..».everyone keep that in mind and we’ll...we’ll just keep...keep going until ya’ll settle or

 

try it. And l don’t mind giving it an early trial date because l don’tthinkthei , /.
gonna:; serveislt’s gonna’ cost the Estate money, but it’s not a complicated process. Either
the person is suitable or their unsuitable. Ah...You know, either there’s valid reason they
shouldn’t serve or there (sic) not. And so that’s...that’s what we’re trying to resolve.

D: Well it would seem to me that uh...uh...that ifl gave u.h...them enough time to do their own
discovery and ali th'is, that uh...it...it...it’d b.oii down to me just asking them trth@uifl\xhdf
motion for s’ij'r'nmary"p:riq _
the tile then ah?»;:»you knuf know uh...conside,rifn§;th'e a\m<>unt;f“titm.e§

 

thati»`yo_u_§§v§:already' spenruhin,youknow wh eth”er§?you’ re : going to d`e:""r,i"y`;my "uli_“'.:,',.;iny;n`ioti`on

  

today for.l)j¢tiatétoty Rulmg theryoure going,dh§:.l'_§:;=.it.;.;,Il’,;v"¢lalrea,d§?h“ééfd“you say

  
 

/

.`».!.i"t sound§§'jttji§t`ji¢§like your gonhajjldeny/default‘j’u'cigm¢rit`§iahd ,uh.'..i"m`:ju’§t

    

§§ t gorin

§Yvi?)riltts.s`i Wh€r<=--~“m'~'Let

 

your...it’s your interest that’s at stake l’m.j'_iist'_trying`»`.to`§-.iti`_$"ii"'ii _
me put it this way. Of the court system and the probate system, you should be less suspicious

and less...time intensive on that process, ‘cause we’re not out to do anything but make things

Page 20 - Exhibit #4 to Sworn and Notarized Affidavit

go right. Uh...And your battle...if...if...ifthere continue to be one is with the parties not...not the
system. We...wejust follow the law. We do what we’re s’pose to do. Uh...it’s not perfect
because, now of course you - like you say - you could be trying to file something...um...and
Mt.;: Munson is sittiifi;l_tanjeousiy filing Som¢thitigand he»E-hij¢s it.anti it gets.t"it§z:§;t@ii;esyst¢itij
faster.§.l mean, allwthe"`things are uh...they may§occur but theyi're'§ii`ot§determinatiye of anything

l mean the .`fact that`f Mr Mu:nson:`d id something ahead*of "y"ou': thatyou really dldaheadthlm

   

didn’t...doeshét change th¢.uitimate_Out¢t'ims¢;`oi_iithf_ihgs-t;Agaiii;i; é§gtii_i_,jsii,_t\t__ijiig.h¢i¢:ljvjvji’th;tht¢j
primary thing goin'g'onf"'is "‘,vvho"'is` gonna’ serv`ei:as Fexecu'toif.';’@’:{l.;rneaii§it?s as simpleasthat

D: l...l’m very grateful...

J: lt’s who ultimately is gonna’ serve...and uh...either contested or uncontested And if it stays
contested then we keep goin’ down a path until it gets resolved.

D: And my sister can just sit back and watch the whole thing unfold and...and it’djust be a
uh...and...and if Michael Merritt wants ta...to...you know...uh...keep his foot in the door
and...and...l’m just asserting the reasons Why...lt’s all in writing...why l don’t feel like my
interests are..._are being observed and, in fact, l sh.._.I already sent you the evidence as well in
my first filing that my sister’s attorney is claiming that the Will uh...is...is uh...NOT valid, that
l have NO rights, and...and my sister is a...basically...ifl...if l’m to get anything from Le;_r-
because she’s in charge ofthis money - then um..,then l mean basically, my brother’s Will
uh.,..and what he...he wrote on...on my behalf as the beneficiary that nobody’s got any...l don’t
have any interest in this thing. You know, l’m trying to find out whether l do have any rights,
and so,...you know, there’s a lot...it"s...it’s notjust the administration ofthis..,lt’s whether l
have any rights at all because what l’m seeing from my sister and her attorney is that l have no
rights, that l should bejust groveling here at eve`rybody’s feet and accepting whatever handouts

are given to me, and - whether they’re given to me by the uh...the executor if he feels like it

and my sister if she feels like it, and that um...uh...l have no rights! So ljust uh...

Page 21 - Exhibit #4 to Sworn and Notarized Affidavit

J: l would...

D: l’d like to estab...have the Court establish whether l have any rights here

J: Well your rights are gonna’ flow from the Will and what it says and what assets come through
probate There are non-probate assets, which pass by beneficiary designation and
account...agreements...if they’re in that fashion, and there are probate assets which the uh...the
executor oversees and distributes pursuant to the Will. So, l..l...to be honest with you, l don’t
know how all the assets are held, or who’s asserting what. Um...l would...l would suggest uh...l
mean l think you’re a very bright individual, but l would suggest that it would be worth the
money for you to get local probate counsel to represent you...and to get this thing resolved. But
um...because w...we’re gonna’ do...you know...lf you filed some things that can be legitimately
acted upon or heard or considered, we’re gonna’ do that. But l think you’re much better served,
um...having counsel here represent you; and it probably would more quickly resolve
things...than the path you’ve taken.

D: Well...

J: _You could then - l don’t know what you do for a living - but then you could focus on
what...what-...you...really...do and like rather than have all your time consumed by this.

D: Well, that’d pro’bly be uh...bejust like my sister. She’s so busy she can’t even respond to
anything that l’m doing. Um...but uhu'h.r..l...l appreciate this um...and...and all your time in
explaining all ofthis. l certainly can’t uh...you know, ifl’m asking for waiver offees on...on
uh the things uh that l’m filing, l...l certainly can’t a be affording uh...l haven’t work in pro’bly
the past four years except as a substitute teacher and that’s on “on-call” so...uh, yeah...lt...l
would like to be able to make myself on call. Today l...l had to turn down any opportunity for
workjust to make sure l had this. Uh so, uh butta’, you know, l’m not getting calls every day
and um, uh...l’m...you know...This is um...this is all l got to work with. So l...l think that

uh...the...recommendation is well...well received. Uh...l appreciate that insight, uh but l think

Page 22 - Exhibit #4 to Sworn and Notarized Affidavit

l’m gonna’ have to stick with the pro se platform and um...hope that uh...uh...between Mr.
Munson, and my sister and h...and her attorney that uh maybe they can wonder whether or not l
have any rights, because again, l"m going to be uh...pushing forward to find out whether or not
l have any rights in this matter of my own brother’s death. l was eighteen months separated
from him, and l w...lived with him, you know, closely for the first six years before my sister
was even born. So, you know, and....and..,.

J: Well, without commenting on what transpired between everybody, l’m going to...l...l...and l
have...l am just advising Mr. Munson and your sister’s attorney tojust uh.'..make full disclosure
to you of what the Estate consists of, what is going on, and uh...assets and how things are...are
uh...owned and handled...and...and then as quickly as possible, and then everybody can
hopefully sit down somehow and figure out a way to resolve this.

D: Nori...just have Michael Merritt step back and...and uh... let my...and have my sister call me
up and...and let’sjust work details on...on the three items that are lel`t...a house, a vehicle, and a
banki...and a checking account...that’s paying for the cost of the house

J: How uh...and l mean l’m sure that’ll be part of the consideration

D: Thank you sir.

J: Let’s see uh...again, one way or the other how this can be resolved so that people ultimately
get or maximize what they’re entitled to under the law.

D: Yes, sir.

J: Under the Will and under the law.-.-..So uh...You’ll pro’lly get another call about docket control
order shortly.

D: Ok

J: And then ya’ll...and really all that is...is a couple pages ofdates ofdiscovery, when motions
for summaryjudgment can be filed...when the trial date is...and uh...lt’s...it’sjust the operative

document that you follow as you go through the lawsuit process. .And a’ course, again, any

Page 23 - Exhibit #4 to Sworn and Notarized Affidavit

time before that - and again hopefully with the disclosures that...and you becoming
comfortable with What you know, ya’ll can figure out a way to resolve it long before that.
D: Very good.
J: All right.
D: Thank you very much for your intervention.
.l: Thank you, Mr. Schied. Take care

D: Yes sir, you too.

Page 24 - Exhibit #4 to Sworn and Notarized Affidavit

IN THE PROBATE COURT NO. 1
O`F HARRIS COUNTY, TEXAS

In the Estate of Michael Edward Schied,
Deceased
David Schied, Case No. 434875
lnterested Party Plain'tiff/
Principal Co-Heir

vs
Michael Merritt (named “executor”) and Wynde Merritt (“co-executor” by
Janette Renee Smith . proxy)
Robin Apostolakis

David Munson
Co-Defendants

AFFIDAVIT OF INDIGENCE AND STATEMENT OF INABILITY TO PAY /
COURT COSTS AND FEES ON APPEAL OF PROBATE COURT RULING

 

 

David Schied - Sui Juris Jeannette Smith - co-beneficiary Michael (named executor) and
P.O;.~ Box 1378 and Robin L. Apostolakis, attorney Wynde Merritt (executor by proxy)
Novi, Michigan 48376 Gaunte, Earl, & Binney, LLP and David A. Munson
248-347-|684 1400 Woodloch Forest Dr., Ste.575 2002 Timberloch Pl., Ste. 200
The Woodlands, Texas 773 80 The Woodlands, Texas 77380
. l . "\ 0 1 "1 l h 7 /1 L"I
April 30 2015 Jeannette S_m‘th _ Co'be“ellc'ary Michael Merritt and Wynde Merritt
’ 203 MCNa'r St- 8526 Hot springs Dr.
Pea Ridge, Arkansas 72751 Houston, Texas 77095
479-:451-8692 281_85»5_2714
713-430-6286

WHEREFORE, lnterested Party Plaintiff/ Principal Co-Heir David Schied

relies upon Texas Rules of Appellate Procedure_ 20..1(a)(2) (‘~‘Establishin,q

indigence by Affidavit”) which states:

“A party who cannot pay the costs in an appellate court may proceed
without advanced payment of costs if.' a) A party files and affidavit of indigence in
compliance with this rule,' b) the claim of indigence is not contestable,' c) the party
timely files a notice of appeal .”

ln accordance with the above-cited rule, I, David Schied am providing the

following information in compliance with Texas Rules of Civil Procedure:

AFFIDAVIT

1. l am a private American national citizen of the United States of America;
privately residing, and privately domiciling outside of a federal district and
within a non-militarily occupied private state not subject to the jurisdiction of
the United States.

2. l have been domiciled in Michigan since 2003 when, during that year it was
discovered that l had been a government crime victim of the Harris County
criminal court i_n fraudulently issuing a “Earlv Termination Order,of the
Court Dismissing the Cause”, pursuant to Section 5(c)_oftA_rticle_r42.712, which
was supposed to have included a “withdrawal of plea,” a “dismissal of

n indictment,” and a “set aside of judgment” on a probated sentence deemed to
effectively provide a “clean slate” in 1979 but which was not actually ever
implemented by the State of Texas and instead was maintained as a
“disposition” of “conviction” and with a “statu_s” of “probation” for the
subsequent 25 years, until it was determined otherwise by the Michigan Court
of Appeals in 2006 that such “conviction” had remained throughout this time
until 2003, even though the Texas Governor Mark W'hite had also provided a
“Full Pardon and Full Restoration of Civil Rights” in 1983 [despite that TeXaS
Attorney General Dan Morales had opined (DM-349i in 1995 that a_ny_(_)_r`_i_g

receiving such a set aside was not eligible for a pardon for ‘Flack of an

obL`ect” to pardon, and despite that Texas Attomey General John Cornyn had

opined (JC-0396) in 2001 that the term “’c_onviction"_does not include an

   

ad 'udication ,uilt or on order 0 de erred ad `udication that has been
subsequently al expunged: or pardoned under authority of a state or federal
Q[Lw.i£l-”l

. As a result of the discovery of the irreversibility of this crime against me, and
against the general public by fraud of the State of Texas and/or by the State of
Michigan, as implied by the 2006 Michigan Court of Appeals decision in the
case of “David Schied v. Sandra Harris and the Lincoln Consolidated School
M,” l lost my entire past life savings, all of my future retirement savings,
and my career as a public schoolteacher, being doomed since 2003 to a nature of
relying upon private charities and State government assistance for sustaining
myself and my family until and through this present day.

. In 2010, the financial losses had forced me into the circumstance of divorce
because I could no longer support my learning disabled wife At that time, I

also was compelled to return to school and to borrow tens of thousands of
dollars in federal funding to sustain myself and my dependent child. In 2013,
upon finding myself nearly $80,000 in student debt, l terminated my schooling
and was compelled to live exclusively from charitable donations and state

funding, to include food stamps and state-funded insurance coverage

5. As of the writing of this instant testimonial by Affidavit, I continue to be
financially assisted by the State of Michigan in supporting my dependent son as
he completes his final year of K-12 experience in public schools under
qualification for the free/reduced lunch program.

6. As a result of this long-term victimization by the state(s) of Texas and/or
Michigan, I was compelled at the onset of the instant case on appeal to file, at
the lower Harris County Probate Court, a motion and sworn Affidavit stating
my “Inabiliiy to Pay” as required under Texas courts general Rule 502.3'; and as
a result of such filing, l was granted the ability to file all of my lower court
documents without payment of court costs and fees, and indeed carried out such
numerous filings without payment of court costs and fees.

7. The granting of all of my previous filings with the lower Harris County Probate
Court were based upon the following Statement, which remain in effect today:
a) The Statement: “I am unable to pay court fees,"’

b) A copy of my 2013 W2 earnings as a Michigan substitute
schoolteacher (“Exhibit #l”), which reflects total earnings for 2013 as
$2184 as no income tax filings have needed to be made or have been
made, since around 2010 for lack of income

c) A copy of the State of Michigan’s Department of Human Services

notice demonstrating that l still qualify for the state’s “Medicaid” and

“Food Assistance Program” because of my extremely low level of
income
8. Additionally, in update,`I submit the following iri compliance with the statutory

requirements of Texas Rules of Appellate Procedure 20.1(b):

a) The nature of my employment when l can get employment is as a substitute
teacher/educator. Notably, l will not be receiving any payments at all during
the summer months in which the primary filings for this instant case on
Appeal will be submitted and for which fees are otherwise charged by the
Court, To date, l have received payments for my labor amounting to no more
than $980 (nine hundred eighty dollars) since January 1, 2015. l do not
expect my income level to change substantially in September looking
forward for the remainder of this calendar year.

b) I have no spouse, and l have no rightful access to the income of my divorced
ex-spouse, per the terms of a Michigan court Order of`Div`orce.

c) l continue to own no real property.

d) l have little to no available cash or money on deposit in any bank.

e) l hold no other assets of any significant worth.

f) I have one dependent child to whom l am the biological father.

g) All three credit bureaus reflect student loan and credit card debts that are

outstanding and not being paid, with varying amounts totaling over $80,000.

h) Monthly expenses include month-to-month payments for rent and utilities
amounting to around $900 per month.

i) 1 am unable to obtain any type of loan to pay court costs.

j) No legal services are being provided, on a contingency basis or otherwise

k) No attorney, judge, benefactor, good Samaritan, or other entity has offered
to pay for or advance court costs.

1) l have no money or credit card to secure or advance costs of electronic filing
if there are mandatory costs for such type of filings; and in fact, I relied upon
Texas rules governing my right as a litigant without attorney representation,
and as an out-of-state filer, to abstain from electronic filing, as clearly shown
in the lower court record that l depended entirely upon service of all
documents to other parties and to the Probate Court by United State Postal
Service

9. ln accordance with the written requirement of Rule 21.1(c)(1) that “a separate
affidavit and proof of current indigence” be filed in the trial court-, as “prior
filing of affidavit of indigence in the trial court pursuant to Texas Rules of Civil

Procedure 145 does not meet the requirements” of the appellate rules, l have

provide the attached two “exhibits” in support of this instant “ ‘[[ldavit of

Indigence:”

a) “Exhibit #l ” - Most recent payroll check dated 4/22/ 15 reflecting payment
of $49 for labor performed from 3/29/ 15 to 4/11/15.

b) Exhibit #2 - State of Michigan Department of Human Servic_es “Notice of
Case Action” reflecting “Fooa' Assistance Program” Benefit Summary as
approved for David Schied in the amount of $94 per month.

lO.With respect to the Appendix for the Brief on Appeal, as cited under Rule

38.5(d), a party with the “inability to pay” must also state, as applicable,

whether or not they believe they have the skills necessary to prepare an

appendix IF THE PROCEEDINGS ARE ELECTRONICALLY RECORDED. I

therefore must state the following herein:

a) that while I believe some of the trial court record was “electrorzically
recorded,” the majority of the documents held in the trial court records were
of my own filing in hard-copy paper documents served to the Court and to

the co-defendants, including a “Counter-Complaint..».ana’ Joinder...” and an

 

“Interlocutor}g AQQeil” _ as well as a plethora of other motions - for which
I believe I was unlawfully denied due process of hearing or non-hearing
address by Judge Loyd Wright before he held an unlawful hearing and
subsequently dismissed the very first “Complaint” filing M?_

Exhibits of Evidence in that record, that he went on the court record to

misconstrue as a simple “0bjecti0n” to “Applic-ation of Michael Merritt;

b) that by fraudulent means of written filings and oral assertions, attorney

d)

David Munson and probate court judge Loyd Wright acted in concert to
carry out and allow for proceedings to continue in gross neglect of my
having asserted and reasserted my right under Texas court rules to
engage the Probate Court and the co-defendants in` pro per and from out
of state through traditional methods of “ser'vice” by the United States
mail as opposed to electronically, while attorney Munson continually
misrepresented to the Court that he had, in fact, served me when no
such service had taken place in accordance with Texas court rules, and
while judge Loyd Wright conveniently disregarded these matters and
went forth to unlawfully dismiss the case using only “color of Iaw_.”

Per the above statements, l cannot state with any degree of certainty that the
“case [was] recorded electronically” or that it was not.

Thus, whether the case files were recorded “ele'ctronically” or not, I wish to
assert that even ifl do happen to have the proper “equipment"’ for filing an
Appendix, I w not be skilled enough to do so rightfiilly. Nevertheless, I
will attempt to do so if for no other reason but to account for the plethora of
documents I personally admitted to the official court record at the trial court
level - inclusive of 'mounds of evidence that were NEVER acknowledged or

addressed by the so-called “judge” Loyd Wright when dismissing my single

(first)' filing under claim that it presented “no evidence” wh`en, in fact, that
filing alone had contained 19 itemized exhibits that were never addressed
by the Court despite being directly referenced and included in
subsequent filings that were also similarly ignored by the lower Court.
e) In short, I wish to file an Appendix but l wish not to be penalized for the
attempt because I am both indigent and perceive myself as unskilled in the
constructing of an Appendix in accordance with Texas appellate rules.

ll.I believe that this case was dismissed against me based upon numerous
individuals participating in concerted actions of “fraud upon the court”
and/or by “judge” Loyd Wright interpreting my actions somehow as
“noncompliance with local court rules” while denying me notice of such
noncompliance and denying me a reasonable opportunity to cure the
noncompliance, as is otherwise the standard procedure in both state and federal
courts, particularly with regard to “pro se” litigants filing from out-of-state and
without an attorney.

12.As the submission of this sworn and notarized Affidavit also accompanies the
submission of my “No_tice ofADDeal_ on lnterlocutorv.and Final,Jud£ment
Matter`s and Reau`est for Designation of Additional ltem (s) to be Included in the
Official Court Record and Notice of Inaccuracies in the Trial Court

"‘Docketing ” Record in Need to Correct Dates of “'Filing ” and Document

 

CaQtions,” all statements made in that accompanying document are
incorporated herein by reference, and this Affidavit attests the truthfulness and
accuracy of those statements as submitted in sworn statements under penalty of
perjury.

13.The accompanying “Notice of Appeal....Notice of Inaccuracies in the Trial

Court ‘Docketing’ Record in Need to Correct Dates of “Filing” and Docu`ment

Captions” also contains reference to a 24:-page HEARING TRANSCRIPT,

which is identified herein as “Exhibit #4.~”' The following are submitted as

statements of FACT about the contents of that hearing transcript, submitted
herein under Oath of truthfulness:

a) The transcript is a verbatim account of what transpired during a recorded
telephone hearing before the Harris County Probate Court No. 1 on 12/19/14
with “Judge” Loyd Wright presiding.

b) The truthfulness and accuracy of this verbatim account stem from a tape
recording of the telephone hearing that is meant to support the verbatim
contents of` this transcript

c) The recording of this hearing event on 12/19/14 was witnessed by a third
person available and willing to testify as to both the authenticity of the

recording and to the accuracy of the transcript contents

lO

d) The transcript is significant Evidence to this instant case now on Appeal
because it demonstrates the degree to which Loyd Wright conveyed certain
assurances of due process and certain explanations in guarantee of
forthcoming events that he subsequently failed to uphold.

e) The hearing transcript is self-evident in showing that Loyd Wright has
committed certain misrepresentations and fraud upon the Court by his action
to dismiss this case, and while also presenting evidence of preferential
treatment toward the opposing part(ies) and issuing unjust conditions upon
lnterested Party Plaintiff/Princlpal Co-Heir David Schied as a “pro se” and
‘Yorrna pauperis"’ with regard to “service” of process of court documents

f) Additional details are in the ‘-‘Notiee_ofw¢jlpzr)100 U.S. 516]; Preamble to the US and Michigan
Constitutions- “We the people.. do ordain and establish this Constitution...

“...at the Revolution, the sovereignty devolved on the people, and they are truly the

accepts for value the oaths§ and bonds of all the officers of this court, including

attorneys Having already presented his causes of action to this Texas “Appellate”

 

sovereigns of the country, but they are sovereigns without subjects...with' none to
govern but themselves...” |Chisholm v. Georgia (US) 2 Dall 419, 454, 1 L. Ed. 440,
455, 2 Da_ll (1793) pp471-472]: “T he people of this State, as the successors of its
former sovereign, are entitled to all the rights which formerly belonged to the King
by his prerogative.” |Lansing v. Smith, 4 Wend. 9 (N.Y.) (1829), 21 Am. Dec. 89
10C Const. Law Sec. 298; 18 C Em.Dom. Sec. 3, 228; 37 C Nav.W`at. Sec. 219;
Nuls Sec. 167; 48 C Wharves Sec. 3, 7]. See also, Dred Scott v. Sandfora’, 60 U.S.
393 (1856) which states: "T he words 'people of the United States’ and 'citiz`ens’ are
synonymous terms, and mean the same thing. T hey both describe the political body
who, according to our republican institutions form the sovereignty, and who hold
the power and conduct the Government through their representatives T hey are
what we familiarly call the ‘sovereign people ’, and every citizen is one of this
people, and a constituent member of this sovereignty."
2 McCullock.v_._ Marv_land, 4 Wheat 316, 404, 405, states "In the United States,
So`vereignty resides in the people, who act through the organs established by the
Constitution," and Colten v. Kentuc[ty (1972) 407 U.S. 104, 122, 92 S. Ct. 1953
'states-; "The constitutional theory is that we the people are the sovereigns, the state
and federal oj'icials only our agents." See also, First T rust Co. v. Smith, 134 Neb.;
277 S.W. 762va which states in pertinent part, "The theory of the American political
system is that the ultimate sovereignty is in the people, from whom all legitimate
authority springs, and the people collectively, acting through the medium of
constitutions create such governmental agencies, endow them with such powers,
and subject them to such limitations as in their wisdom will best promote the
common good."‘
3 OATHS. Article VI: " T his Constitution, and the laws of the United States... shall
be the supreme law of the land,' and the judges in every State shall be bound
thereby-,' anything in the Constitution or laws of any State to the contrary
notwithstanding.. All executive and judicial o]j‘icers, both of the UnitedStates and
of the several States, shall be bound by oath or affirmation to support this
Constitution."

Court as a court of recora“l, Grievant hereby proceeds according to the course of
Common Law§.

Notice is also provided herein that I DO NOT CONSENT to the reference
of Grievant David Schied as a corporate fiction in ALL CAPS of lettering as
“plaintifj” (“DAVID SCHIED, plaintiff”), nor do I consent to the
mischaracterization of sui juris Grievant David Schied as operating in a “pro per”
or “pro se” capacity. Note that all “summons” were issued with notice to all co-
Defenda_nts that Grievant David Schied is “suijuris.”

Notice is also provided herein that I DO NOT CONSENT to any court with

a proven proclivity toward contributing to the domestic terrorism being carried out,

 

4 "A Court of Record is a judicial tribunal having attributes and exercising
functions independently of the person of the magistrate designated generally to
hold it, and proceeding according to the course of common law, its acts and
proceedings being enrolled for a perpetual memorial " |Jones v. Jones, 188

Mo. App. 220, 175 S.W. 227, 229; Ex parte Gladhill, 8 Metc. Mass., 171-, per
Shaw, C J See also, Ledwith v. Rosalsl_c_v, 244 N.Y. 406, 155 N.E. 688, 689].

5 COMMON LAW._ _According to Black’ s Law Dictionary (Abridged Sixth
Edition,1991): “As distinguished from law created by the enactment of
legislatures [admi_ralty], the common law comprises the body of those principles
and rules of action, relating to the government and security of persons and
prope,r_ty, which derive their authority solely from usages and customs of
immemorial antiquity., or from the judgments and decrees of the courts
recognizing affirming and enforcing such usages and customs.” “[I]n this sense,
particularly the ancient unwritten law of England ” [1 Kent, Comm. 492. S_tate v.
Buchanan, 5 Har. & J. (Md. ) 3G5, 9 Am. Dec. 534; Lu_x v. llaggin, G9 Cal. 255, 10
Pac. G74; Western Union Tel. Co. v. Call Pub. Co., 21 S. Ct. 561, 181 U.S. 92, 45
L. Ed. 765; Baer. Port Jervis, 72 N. Y. S. 104, 64 A.D. 268; U. S. v. Miller,
D.C. Wash., 236 F. 798, 800.]

hand-in-hand with state and county government imposters, as usumers of T he

People ’s power and authority.

 

 

“Silence can only be equated with fraud where there is a legal or moral duty to speak, or where
an inquiry left unanswered would be intentionally misleading . .” U.S. v. Tweel, 550 F.2d 297,
299. See also U.S. v. Prudden, 424 F.2d 1021, 1032; Carm_i_ne v.rB'_owe'n, 64 A. 932

 

 

TABLE OF CONTENTS
Questions Presented ................................................................................. ......... _ x_i
Dlscusslon ........................... l

Ne'ither Congress Nor State and.or Fe.deral Judiciaries Can
Legislate and Then Adjudicate Their Own Legislation
to Override the Substantive Need to Maintain Full Fa'ith
and Credit Toward the Laws of All Other States ...................................... 2

In an Article III Capacity, “Harris County Probate Court No. 1”
Cannot Enlarge Its Article III Jurisdiction Through the
Application of “Court Rules-” Without Violating the
“Separation of Powers” Doctrine..~........- ................. ............................ 10

The Probate Court’s “Pattern and Practice"’ of Cherry-Picking and
Applying Procedure to Su'bstantively Affect the Outcome of
Grievant’s Case Can Be Found to Be Intentional Violations

of Grievant’s Individual, State and Federally Guaranteed Rights ........... 16
Conclusion .......................................................................................................... 22
Affidavit of Truth-.-.,...-...- ....................................................................................... 26

TABLE OF AUTHORITIES

FEDERAL

Art. 1 § 8, c`l.9 (U.S. Constitution) ............................................................... -. ..... 10
Art. III, § 1 (U.S. Constitution) ...................................................... l, 9-11, 15, 20
Art. III, § 3, clause 1 (U.S. Constitution)......................................._ ......... , ......... 20
Bill of Rights (U.S. Constitution) .................................................................. 7, 10
Due Process Clause (U.S. Constitution) ............................................................. 1
Federal Judiciary Act of 1789, ch. 20, 1 Stat. 92 .......................................... 7, 12
Rules Enabling Act of 1934 (Act of June 19, 1934) ..................... 1-5, 8-9, 12, 15
Rules of'Decision Act of 1789.., ............................................. , ..... ..... ...12
Separation of Powers (Clause of the U.S. Constitution) .................................... 7
Supremacy Clause (U.S. Constitution) ......................................... 1
Thirteenth Amendment ....................................................................................... 1
Act ofJune 25, 1948 c. 646, 62 Stat. 991 ....... 23-24
Title 18 U.S.C. §4 ............................................................................................. 24
18 U.S.C. §2331 .................................................................................... 10, 20, 26
18 U.s.C § 3771 ........... v ..................................................................................... 14
28 U.S.C. § 1652 (1982) ......................................................... l ......... , ...... 12
28 U.S.C. §2071 .................... 6, 24
28 U.S.C._ §2072 ...................... 1, 6, 14.-15, 24-25

vi

Title 28 ofthe United States Code ....................................... 23-24

American Ins. Co. v. Canter, 26 U.S.
(1Pet.) 511 (1828) ......................................................................................... 8,11

Antoine v. Bvers & Anderson, Inc.,
- U.S. -, -, 113 S. Ct. 2167, 2171, 124 L. Ed. 2d 391 (1993) ...... . ...... ...... ...... 9

Bi,-Metallicm§'o. ,v. Colorado,_ g v l v
239 U.S. 441, 36 S, Ct.'-14;l;'60 L. E_d. 1372, 1915 U.S. ............ ma......a11

Bur`ns v. Reed,
U.S., 111 S. Ct. 1934, 1946, 114 L. Ed. 2d 547 (1991) ...................................... 9

Davidson Bros. Marble Co. v. Gibson,
213 U.S-. 10,213 U.S. 18 .................................................................................. 5

Erie Railroad v.- Tompkins,
304 U.S. 64 (1938) ........................................................................................ 4, 12

Forrester`v. White,
484 U.S. 219, 229-30, 108 S. Ct. 538, 545-46, 98 L. Ed. 2d 555 (1988) ........... 9

Glidden Companv v. Zdanok,
370 U.S. 530 (1962) ................................................................................ 2, 10-11

Hanna v. Plumer,
380 U.S. 460, 471 (1965) ............... ..................... 16

Hudson v. Parker
156 U.S. 277, 156 U.S. 284 ............................................................................. 5

 

Meek v. Centre County Bankinra7 Co.,
268 U. _S. 426, 268 U'. S. 434 ......... 1 ...... ...................................................... 5

Morthern_l§ipeline _Co. v. Marathon Pipeline Co.,
458 U.S. 50 102 S. Ct. 2858 (1982) .......... , ................ 7-'8

O'Donoghue v. United States
289 U.S. 516 (19'33) ..... , ..................................................................................... 11

vii

Sibbach v. Wilson,

 

 

312 U.S.1(1941) ........................................................................................ 1, 5-6
Venner v. Great Northern Rv. Co.,

209 U.S. 24, 209 U.S. 35 ......... v .............. .............. 5

United States v. Tillamooks,

329 U.S. 40; 341 U.S. 48 ................................................................................. 11

United States v. Will,

449 U.S. 200, 217 218 (1980) ........................................................................... 8

Willy v. Coastal CorQ.

503 U.,S. 131 (1992). ...................................................................................... 1, 6
Federal Rules of Civil Procedure ............................................ t ........ 14-15’, 23-24
Federal Rules of Criminal Procedure, Rule 3 ................................... ........... 13

Federal Rules ofCriminal Procedure, Rule 4 ..... ..... 14
Local Court Rules for the Eastern District of Michigan .............. 5, 8, 10, 14, 23
Statutes at Large..'a ...... ` ..................................................................................... 25
MICHIGAN

Article 1, §24 ofConstitution................................._........., ................ ..... . ..... 13

MCL18.351..} ................................................................................................... 13
MCL 750.10...,..., ........................ 1 ...................................................................... 13

MCL 761.1 ................................................................. _ ................ , ........... 13
MCL 764.1(a) ...................... , ..... - ..................................................... 14
MCL 764.1(b).., ............................. , ......... , .............................. 1 ......................... 14

viii

MCL 767.3 ......... , ................................................................ -. ............................ ~ 13

MCR Rule 6.101 .............................................................................................. 13

w

Article I, §30 of the Texas Constitution .......................................................... 13
Texas Rules of Civil Procedure ....................................................................... 24
OTHER

Bone, Robert. M___apping the Boundaries of a Dispute: Conceptions

Q[_Ideal,Lrawsuit_`Structure F rom the Field Code to the
Federal Rules 89 Colum. L. Rev. 1, 21 n.42 (1989) .......... 3

 

Burbank, Stephen. T he Rules Enabling Act 0f1934 (1982)
pp.1018~-1197 ............................................................................... 3, 9, 16

Carrington, Paul. Substance and Procedure in the Rules Enabling
A_ct. Duke Law Journal. (Vol. 1989; No. 2; April) ..................... 4, 12, 15

Cook', Walter, “‘Substance ” and “Procedure ” in the Conflict
ogtaw_y_, 42 Yale L._J. 333, 335-336 (1933)..........,........ ............... . ....... v....16

Cordero, Richard. Exposing Judges ’ Unaccountabilitv and
ConseauentRiskless_ Wrongdoing ............................. _ ............ ,22-24

Fields, Gary, and Emshwiller, John. As Criminal Laws Proliferate,
More Are Ensnared (7/2,3/11) Wall Street Journal ............................... 22

Fletcher, George. Paro-chial Versus Universal Cri_minal_Law.
Journal of lnternational Criminal Justice (Vol. 3) (2005) ............... 18-20

Fletcher, George. Rethinking Criminal Law (Oxford: Oxford
University Press, reprinted 2000) ......................................................... 20

Fullerton, Maryellen. No Light at the _End of therPipeline: Confusion
Surrounds Legislative Courts. 49 Brook L. Rev. (1983) .............. 3, 6, 11

ix

Main, Thomas. T he Procedural Foundation of Substantive Law.
Washington University Law Review, Vol. 87 (200'9) ........ 3-4, 16-17, 23

Martin, Michael. Inherent Judicial Power: Flexibility Congress
Did_Not,Writ_e Into the Federal Rules ovaidence. 57
Tex. L. Rev. Vol. 2; pp.167-202. (Jan. 1979) ....................................... 19

Mishkin, Some Further Last Words on Erie-The Thread,
87 Harv. L. Rev. 1687 (1974) ................................................................. 9

Redish, Martin and Murashko, Dennis The Rules Enabling Act and
the Procedural-Substance Tension.' A Lesson in Statutorv
lnterQretation, 92 Minn. L. Rev. 26 (2008).- ......... 1 .......................... v ..... 16

Risinger, Michael. “Substance ” and “Procedure ” Revisited:
With Some Afterthoughts on the Constitutional Problems
of “Irrebuttable Presumptions,” 30 UCLA L.Rev.
at 190, 201 (1982)16

 

Scott, Actions at Law in the F ederal Courts, 38 Harv. L. Rev. 1,
3-4 (1924) ................................................................................................ 3

Silberman, Linda. Judicial Adiuncts Revisited: T he Proliferation
of Ad Hoc Procedure. 137 Univ. of Penn. L. Rev. (1989)
pp.2131-2178 .......................................................................................... 2

Weaver, Justice Elizabeth and Schock, David. Judicial Deceit:
Tvrannv and Secrecv at the A/Iichigan Supreme Court ..................... 20-21

Weinstein, Jack. After Fiftv Years of the F ederal Rules of Civil
Procedure.' Are the Barriers to Justice Being Raised?
University of Pennsylvania Law Review. Vol. 137 ............................. 2-3

INDEX OF EXHIBITS - (There are no exhibits submitted)

OUESTIONS PRESENT§Q

Question #1:

“Does a Texas Probate Court iudge’ s failure to observe state and_/or
interstate laws and court rules governing the Ludrclal obligation to “l_itigate
the merits ” of a controversv and/or to investigate a litigant’s (Grievant
Schied’ s) criminal ‘comglaints’ - and does the selective agylication
“iudicial discretion ” against that same litigant m response to a fellow
State BAR of Texas member ’s ‘Motion ’ to _Dismiss” Grievant’s civil claim_s_

and criminal allegations and Evidence against the L'udge’s geer groug of

other attornevs - constitute a violation of the Rules o[ Decision Act (June
25, 1948 Ch. 646, 62_ Stat. 944_) as codified in 28 U.S. C. 6 1652” (“The
laws of the several states, except where the Constitution or treaties of the
United States or acts of Congress otherwise require or provide, s__h_a_ll be

regarded as rules of decision in civil action in the courts of the United
States, in cases where they apply.”)

Grievant Schied answers “absolutely.”

Appellees would answer “no
Q. ,uestion #2:

“Is the Texas judiciary barred under the Rules of Decision Act (19482 and
the Rules Enabling Act (1934) from using Article I (‘legislative’ l rulings

to limit or ‘abrid e ’substantive state and ederall
done recently when “L'udge” Lovd Wright issued his ‘Order to summarily
‘-dismiss’ the substantive claims and/or criminal allegations and E vidence
that Grievant Schied had entered into the Court of Record in sug'gort of
Grievant’ s “com_Llaint” and/or‘ ‘counter-complaint” that were factuallv
based u" on clear E vidence o _the ',rom the Michael Edward Schied estate

and based tryon the clear‘ aggearance’ corrugtion and racketeering by the
Probate Court presiding “iudge” Lovd Wright?”

   

   

Grievant Schied answers “absolut_ely.”

Appellees would answer “no

xi

Question #3:

“Is the federal iudiciarv barred from both legislating and adiudicatmg its
own legislation using a Texas iudge acting administratively and being thus

subiect to Article I limitations- on an issue concerning allegations of

“bad” and/or criminal behavior against that same Texas iudge and his

geer group of other Texas State BAR attornevs- as was done in context Q[

“.Iudge”_,Loyd Wright summarily and substantially dismissing the
incriminatin' Evidence o Grievant’s rlin s- b '
David Munson’ s “Motion for No E v1dence Summarv .lu¢_lgment” without
ad1ud1cat1ng the -‘merits’ of the controversv?

   

Grievant Schied answers “a`bsolutely.”

Appellees would answer “no.”

Question #4:

“Does the Texas iudiciarv have anv obligation to ‘indeyendently’

investigate and/or adiudicate controversies against the infringement o[_
rights by government when the iudiciarv 1tself - thoggh being

constitutionally ‘indegendent" 1s also lawfullv ‘bound’ to constitutional
guarantees under Article III - is the entitv being charggd with that
unconstitutional behavior?

Grievant Schied answers “absolu'tely.”

Appellee's would answer “no.”

xii

DISCUSSION
As the history of this case i_s documented in Grievant’s previously filed
“Motion for lnterlocutorv Appeal” and subsequent “Claim and Brief on Appeal.., ”
there are a certain number of Constitutional fixtures that ‘~‘trump,” “nulli]j),” or
otherwise predicate “limits” upon Congress’ delegation of rulemaking authority by
the judiciary as set forth by the Rules EnablingAct of 1934. Those- fixtures include,
but are not limited to, the Supremacv Clause and Due Process Clause of the

Constitution; the Thirteenth Amendment and the Act’s own restrictions as codified

 

by 28 U.,S.C._ §2072 which states, in relevant part:

“[T]he Supreme Court of the United States shall have the power to
prescribe by general rules . . . the forms of process writs, pleadings
and motions, and the practice and procedure in civil actions at law.
Said rules shall neither abridge, enlarge, nor modify the
substantive rights of any litigant ”

Bold emphasis added

Notably, in Willv v. Coastal Corp. 503 U.S. 131 (1992) and Sibbach v.

Wilson, 312 U.S. 1 (1941)._ Pp.134-135, the Supreme Court further clarified that,
“the Rules must be deemed to apply only if their application will not
impermissibly expand the judicial authority conferred by Article III.” (Bold

emphasis)

MITHER CONGB_ESS NOR STATI_E AND/OR FEDERAL JUDICIARIES
CAN LEGISLATE AND THEN Al_)lLJDICATE THEIR OWN
LE_GISLATION TO OVERRIDE THE SUB~STANTI'VE NEED TO
MA1NTAI_N FULL FAITHAND wCRLDIT T,OWARD THILAWS OF
ALL OTHER S,TATES

It is well known that for decades the distinction between “constitutional”
and “legislative” courts “has been productive of much confusion and controversy.”
Glidden Companv v. Zdanok, 370 U.S. 530 (1962).

Such confusion is enhanced by the fact that, though purportedly employed in
an Article 111 Court of Record, any judge § using procedural motions to summarily

“strike” or dismiss substantive A_llegations and Evidence of the infringement upon

a litigant’s constitutionally guaranteed rights - without litigating the merits 1 of

 

6 “[T]he existing system has been made functional by improvising with an adjunct

judiciary, which does not have the status, tenure, and/or accountability of Article
111 judges.” Magistrates do not receive Article 111 lifetime tenure; instead, they “are
appointed for an eight-year term pursuant to statutory procedures.” Silberman,
Linda. Judicial Adiuncts Revisited: T he Proliferation ofAd Hoc Procedure. 137
Univ. of'Perln_. L,. Rev. (1989) pp.- 2131-2178. (See p. 2133).

7 “T he proponents of the Rules Enabling Act were not interested in uniformity for
its own sake; they saw uniformity as a tool for streamlining litigation and for
arriving promptly at an assessment of the merits Thomas Shelton initially spoke
about uniformity as a means toward homogenizing procedure, but by 1918 he had
made clear that he valued uniformity for its ability to make procedure the mere
conduit of the merits ~ ‘a clean pipe, an unclogged artery, a clear viaduct, or a
bridge ’ Willia_m Howard T aft 's agenda was not uniformity per se, but ‘expedition
and thoroughness in the enforcement of public and private rights in our courts,
thus cheapening the cost of litigation by simplifying judicial procedure and
expediting final judgment Roscoe Pound thought procedure should be ‘mere
etiquette, ’ never interfering with the direct consideration of the merits~. This is
hardly the kind of thinking that insists on procedural uniformity for its own sake
regardless of the consequences for the merits. "’ Weinstein, Jack. Atter Fifty Years

2

that controversy-81 constitutes a common law trespass2 - and i_s doing so without
“the essential attribute of judicial power reserved of Article III courts.”E (Bold

emphasis added)

 

ofthe F ederal Rules of Civil Procedure.' Are the Barriers to Justice Being Raised?
University of Pennsylvania Law Review. Vol. 137; pp. 1901 -192`3.
8 “T he legislature cannot, to be sure, constitutionally give power to the courts to
make laws covering substantive rights The making of such laws is a legislative
and not a judicial function The courts may not make substantive law except in so
far as the decision of an actual controversy serves as a precedent for the
determination of subsequent controversies, if indeed, this process can be called
making and not merely pronouncing or discovering law. In the Senate bill, it is
expressly provided that the rules of the Supreme Court shall n_ot affect the
substantive rights of any litigant ” Scott, Actions at Law in the F ederal Courts, 38
Harv. L. Rev. 1, 3 -4 (1924) as cited by Stephen B. Bur`bank 1n The Rules Enabling
Act ot 1934 (1982) pp. 1018- 1197 (See p.1080)
9 Notably, common law offenses constituting constitutional violations and
crimes, not being limited to ‘~‘tort” and “trespass,” are at the time of this
writing being levied against the attorneys and the lower court probate judge
by Grievant David Schied. As such, any action taken by or on behalf of the Texas
Court of Appeal_s, if it is indeed acting under within its Article III scope of
“trespass, case and trover” in order to address its potential for impacting
“substantive law.” [(See Main, Thomas. T he Procedural Foundation of Substanrrve
_L__aw. Washington University Law Review Vol. 87 (2009) p. 6 1n reference to
Robert G. Bone, Mapping the Boundaries of a Dispute. Conceptions of Ideal
_Laws_uit Structure From the Field Code to the F ederal Rules, 89 Colum. L. Rev. 1,
21 n.42 (1989).] Clearly, the Probate “judge” Loyd Wright failed t_o do so
When issuing his “order” granting summary dismissal of this instant case now
on appeal, without any reasoning or explanation whatsoever.
10 Fullerton, Maryellen. No Light at the End of the Pipeline. Confusion Surrounds
L_egislative Courts, 49 Brook L Rev. (1983). See Fullerton’ s footnote #116,
pp. 225 -226 1r`1 which the author discusses the‘ ‘plurality’s ” ruling m view that
nerther federal magistrates nor administrative agencies exercised ‘the essential
attributes of judicial power.”’

Causing an even further muddling of the issue is that the dichotomy between
substantive law and procedural law “was neither time- nor battle-tested when it
was codified as a foundational precept of our contemporary jurisprudence.”l_l The
fact is that procedure is embedded in substantive lawl;, such as that found in
state statute(s)l-’-, which take precedence in the absence of Congressional

legislation to the contrary of those state statute(s).~‘-4 (Bold emphasis)

 

“ Main, Th_omas. T he Procedural Foundation of Substantive Law. Washington
University Law Review, Vol. 87 (2009) p. 3. See also p17, “[S]ubstantive law was
subsumed within the procedural form.”

12 “T he perception that parallel court systems were applying substantially similar
substantive rules of law under dijerent procedural schemata led inevitably to the
ultimate merger of law and equity. T he merger of law and equity, on one hand, and
the emergence of a substance-procedure duality, on the other, thus presented
interlocking narratives.' a purely procedural merger of Law and Equity purported
to leave the grand substantive jurisprudence of both systems intact.” See again,
Main. The Procedural Foundation of Substantive Law, p. 8.

13 Again, see Main’s T he Procedural Foundation of Substantive Law p.3.

14 “Erie [Railroad v. Tompkins, 304 U.S. 64 (1938)] called attention to the
constitutional restrictions on federal lawmaking with respect to rules governing
decisions in cases brought in federal court to enforce state-created rights
Congress was given limited substantive powers and responsibilities under Article
I,' substantive rights created in the exercise of those powers can, of course, be
enforced in state as well as federal courts, unless Congress provides for exclusive
jurisdiction in one of the forums But in matters not controlled by the laws it
creates under Article 1 that are brought to federal courtsfor resolution, Congress
only has an undefined power over procedure in federal courts», which is implied
from its Article 111 powers to create such courts T hese constitutional powers find
one of their bounds in a distinction between matters of substance and
procedure.” Carrington, Paul. Substance and Procedure in the Rules Enabling Act.
Duke Law Journal. (Vol. 1989; No. 2; April) pp. 281 -327 in discussion of the
redundancy of the second sentence of the Rules Enabling Act of 1934.

4

Essentially, the Supreme Court also upheld in Sibbach v. Wilson & Co.. Inc.,
312 U.S. l (1941)that,

“T here are other limitations upon the authority to prescribe rules
which might have been, but were not, mentioned in the [BM
Enabling Act ot 1934 (i.e., the Act ot June 19z 1 934) ] for instance, the
inability of a court, by rule, to extend or restrict the jurisdiction
conferred by a statute. ” .1-5

]E

Therefore, the legal appea raised by Grievant in this case is in regard to

the extent that “judge” Loyd Wright and his peer group of attorneys have utilized -

 

15 Here, the Supreme Court was citing Hudson v. Parker 156 U.S. 277, 156 U.S.
284-; Venner v. Great Northern Rv. Co., 209 U.S. 24, 209 U. S-. 35; Davidson Bros.
114ar7ble 7Co. v_. Gibson 213 U.S. 10, 213 U.S.18;Meek v. Centre Countv Bankr`ng
C_o., 268 U.S. 426, 268 U.S. 434.

16 See the lower probate court filing of Grievant’ s al “Motion for Declaratorv
Rulrng on the Degree of Le,qrtrmacv of Actions Taken in Effort to Construct a
‘Joinder’ of Other Named ‘Co-_Defendants’ to be ‘Added to This Case bv Pro Per’
and Forma Pau_peris’ P_e_titioner and lfSuch Action rf Ruled Insuffcrent Then for
This Court to T ake Such Action Ne_cess'_arv to Ensure bv ‘O7r7der7’ That the ‘Clerk’ of
the Court Properlv’ Provide the Appropriate Number o[Cop_ies and ‘Service’ to
These Named ‘Co-Defendants’ of the Documents Alreadv in the Court s
Possession for T hrs Past Month (as Provided bv Rule 99, Tex.R. Civ.Proc.)” See
also the lower probate court filing of Grievant’s L)_ “Motion for Default Summary
Judgment and Order to Terminate Application ofMichael Merritt and to Compel
Documents bv F ailure of Defendants to ‘Answer’ Counter-Complaint bv Mondav
Following 20-Davs A[ter Belg Properlv ‘Served ’ and IfDefault Summary
Judgment and Order Are F or Anv Reason ‘Denied,’ to lnstead Provide Waiver_ of
Fees and Costs to David Schied rn Order to Complv with the Order of T hrs Court
Compelling Mediation on or Before 2/27/15” and Grievient’ s accompanying

g “Motion for Order to Show Cause and to Compel Documents” and for
Iru'unctive, Declaratorv and Other Relief in Actions Taken Thus F ar Against
Plaintitf’s Survivorship Rights; and to Determine the Actual Necessitv and Degree
of Need for This Court’s Further Involvement in the ‘Probating ’ of the Remaining
Terms of Mickev Schied ’s Last Will and the Last Aspects of ‘Administration’ of
Mickev Schied ’s Estate”.

 

 

in a documented pattern and practice and under color of law - the court rules g to
overstep and/or to undermine their Article IlI status as judges, and/or to (perhaps
intentionally and criminally)E exceed and/or subvert the independent judicial
authority otherwise allocated to the United States Supreme Court by Congress
under Article I.Q

See 28 U.S.C. §'2071 which reads, in relevant part:

“(a) T he Supreme Court and all courts established by Act of Congress may from
time to time prescribe rules for the conduct of their business Such rules shall be
consistent with A_cts of Congress and rules of practice and procedure prescribed
under section 20 72 of this title. ”

28 U.S.C. §2072 thus also reads, in relevant part:

“(b) Such rules shall not abridge, enlarge or modijj) any substantive right. All
laws in conflict with such rules shall be of no further force or ejfect after such
rules have taken ejj”ect. ”

The answer to the above-referenced “appeal” of Grievant then should be

 

17 See again, Willv v. Coastal CorQ. 503 U.S. 131 (1992) and Sibbach v. Wilson,
312 U.S. 1. Pp.134-135 stating, ‘-‘the Rules must be deemed to apply only if their
application will not impermissibly expand the judicial authority conferred by
Article III.” `

18 Grievant Schied maintains that the Evidence with which he “objects” and thus
“appeals” in the lower court ruling to “dismiss” Grievant’s substantive filings
presents a “pattern and practice” of contemptuous and obstructionist acts by both
of the Texas BAR attorneys Munson and Apostolakis and the probate court
“jua'ge” Loyd Wright as all being “ojj'icers of the Court” who have sworn an Oath
to uphold their state constitutions and the Constitution of and for the United States
as the Supreme Law of the Land,

19 “The terms ‘article 1 court’ and ‘legislative courts ’ are generally used
interchangeably...and refer[s] to all systems of adjudication that Congress
establishes but does not endow with the guarantees of judicial independence
specified in Article I_II.” Fullerton, Maryellen. No Light at the End of the Pipeline.'
Confusion Surrounds Legislative Courts. 49 Brook L. Rev. (1983)

6

simple: If the Harris County Probate Court #l operating in Houston is operating as
an Article III constitutional court, the instant controversy over Grievant’s
numerous sets of filings ~ submitted by Grievance as Evidence against not only the
named co-Defendants/Appellees, but also against Loyd Wright himself as the so-.
called “judge” that presented at least the appearance o[ misconduct by
dismissing all of Grievant’s filings without litigating the merits - must be to
judicially resolve the issues independently, in the proper and objective context of
the Fact`s as Grievant had originally presented them Y; and with the proper
deference toward the substantive rights of the litigant(s) as guaranteed by the BLH

of Ri'ghts 21 and the Separation of Powers design 3 that is mandated by the U.S.

 

20 The Texas Court of Record clearly shows that Grievant’s consisted of numerous
filings that were each submitted with some form of sworn or notarized ‘»‘Afl,ldavit of
M” making the documents, if undisputed in content by contradictory Evidence
or other form of sworn conflicting testimony such as a by another Affidavit, prima
facie Fact(s) admissible as Evidence.

21 Importantly, Loyd Wright’s “Order Granting Motion for No Evidence_.$ummarv
Judgment” blatantly violates the Due Process Clause and other constitutional
guarantees of the Bill of Rights (Amendment VII) which states, “In Suits at
common law, where the value in controversy shall exceed twenty dollars, the right
of trial by jury shall be preserved.. ”

22 Under a Separation of Powers analysis, the inquiry is whether one branch (i.e.,
in this case the federal judiciary) has performed a function assigned to another
branch_. Generally, Congress has dealt with the need for judicial independence by
assigning judicial matters to Article III courts as established under the Judiciaryv
Act of'1789 for federal District and Circuit courts. Separation of Powers requires,

" [ a ] Judiciary free from control by the Executive and Legislature is essential if
there is a right to have claims decided by judges who are free from potential
domination by other branches of government." Northern Piz)eline Co. v'. Marathon

7

Constitution itself, as is also set forth in the Rules Enabling Act of1934 as follows:
"‘[T]he Supreme Court of the United States shall have the power to prescribe
by general rules . . . the forms of process writs, pleadings and motions and
the practice and procedure in civil actions at law. Said rules shall neither
abridge, enlarge, nor modify the substantive rights of any litigant. ”
Essentially, the only way in which any judge of even Texas’ highest

court could possibly “establish and ordain” 2-3. the Rules upon which it also

administrates is if that court were conducting the business of the court in

Article I jurisdiction 34 and as an Article I court.Z-5 For a Probate Court judge

 

Pipeline. Co., 458 U.S. 50 102 S. Ct. 2858 (1982) citing United States v. Will-, 449
U.S. 200, 217 218 (1980).
13 This quote is derived from the famous preamble that recognizes that it was the
sovereign people themselves that authored the Constitution, by con_flat,ing the act
of writing with the process of ratification: " We the People of the United States, in
Order toform a more perfect Union . . .do ordain and establish... "
24 Congress has also established tribunals known as “Article 1” or “legislative”
courts that are not “independent” and are otherwise staffed by judges that are not
entitled to lifetime tenure and irreducible salaries “du"ring good behavior.” The
Supreme Court first recognized Congress’ inherent power under Article I in
American Ins.'_,Co. v_.,;Canter, 26 U.S. (1 Pet.) 511 (1828), which substantiated the
creation of territorial courts created by article I, as not being part of the
independent federal judiciary:

“T hese Courts, then, are not constitutional Courts, in which the

judicial power- conferred by the Constitution on the general

government, can be deposited T hey are incapable of receiving it.

They are legislative Courts, created in virtue of the general right of

sovereignty which exists in the government, or in virtue of that clause

which enables Congress to make all needful rules and regulations,

respecting the territory belonging to the United States. T he powers

of the territorial legislature extend to all rightful objects of

legislation, subject to the restriction that their laws shall not be

inconsistent with the laws and constitution of the United States. ”

(Bold emphasis)

or magistrate to have done this is, by dcfault, to have surrendered sovereign

status and “independence” under Article III_ 26

,and for the judges (and
magistrate) to have waived their judicial immunity § as Article l
“administrative” or “legislative” judges (and magistratc); or worse, by being

seditious usurpers of government fiduciary positions, as domestic terrorists,

which Mr. Schied now alleged as he has also claimed to have properly

 

25 When an Article I court acts legislatively it does not, at the same time, also act
constitutionally with the endowment of guarantees of judicial independence
specified in Article III. Conversely, when an Article III Court, judge legislates, as
it appears to be doing when applying court rules written by the judiciary against
litigants in ways described by Grievant Schied to “dismiss” substantive Evidence
of history and laws from the official Court “ofrecord”, the judge and the Article
III Court are violating the Separa_tion of Powers doctrine.
26 The statutory limitations [ of the Rules Enabling Act of 1934] were intended to
confine the power of the Court itself a fact that requires that the Court ever be
open to the reconsideration of past interpretation on sufficient demonstration that
it has erred in ascertaining the statute 's meaning Burbank, Stephen. "The Rules
Enabling Act ot 1934" (1982) pp. 1018-1197. (See pp. 1101-1102) Also, where
"the limits are being imposed on the courts themselves. the judicial constraints
to act in accordance with legislatively imposed limits should be even stronger in
order to counter the inherent tendency of any institution to extend its own reach
and power " See Mishkin, Some Further Last Words on Erie- The Thread 87 Harv.
L. Rev. 1687 (1974).
27 “T he Supreme Court has d1stzngulshed]ud1c1alacts to which absolute immunity
necessarily attaches and administrative acts for which such immunity is not
available.” See Forrester v. White, 484 U.S. 219, 229‘30, 108 S. Ct. 538, 545-46,
98 L. Ed. 2d 555 (1988). “Judicial acts are those involving the performance of the
function of resolving disputes between parties, or of authoritatively adjudicating
private rights "' Antoine v. Bvers & Anderson, Inc-. - U. S. -, -, 113 S. Ct. 2167,
2171, 124 L. Ed. 2d 391 (1993) at 2171 [quoting Burns v. Reed, U. S., 111 S. Ct.
1934, 1946, 114 L. Ed. 2d 547 (1991) (Scalia, J., concurring in part and dissenting
in patt)]. “Administrative acts are, among others, those ‘involved in supervising
court employees and overseeing the efficient operation of a court. "' Forrester
484 U.S. at 229, 108 S. Ct. at 545.

 

 

submitted Evidence to this Texas Court of Appeals’ Court of Record
revealing such usurpations in “pattern and practice” by Loyd Wright and his
cohorts of attorneys and clerks.2_8
IN AN AR:I`ICLE_ III CAPACITY, THE “HARRIS COUNTY PRUBA TE
COURT N0.1” CANNOT ENLAR_GE ITS ARTICLE,III
JUR_ISDI_,CTION THROUGH THE APPLICATION OF
“COUR TRULE_S” WITHOUT VIOLATING THE
“SEPARA TION OF POWERS” DOCTRINE
“Tenure that is guaranteed is the badge of an Article 111 Court.” Thus,
“[/]udges of the Article 111 courts work by standards and procedures which are
either specified in the Bill ot Rights or supplied by well-known historic
precedents....” This narrow scope of` Article III jurisdiction serves the Framers’
mandate of maintaining a separation of powers and safeguarding the independence
of the judicial from the other branches, by confining the activities of Article III
courts to cases and controversies “of a Judiciary nature."22
Meanwhile, "[t]he power given Congress in Art., 1 § .87,_cl7.9 'to constitute
Tribunals inferior to the supreme Court', plainly relates to the 'inferior Courts’

provided for in Art. 111 1 Y,' it has never been relied on for establishment of any

 

28 As also found on the FBI’s website, 18 U.S.C_._` §2331 defines “domestic
terroris'm” as acts that appear to be intended to influence or coerce a civilian
population or the policy of government,

29 See Glidden Companv v. _Zdanok, 370 U.S. 530 (1962).

311 Notably, U.S. Const. Art. 1, which specifies the powers of Congress, make no
reference to “legislative courts.”

10

 

other tribunals " Glidden v. Zdanok 370 U.S. 630, 643 (1962). Nevertheless,

 

- relying on its inherent power under article 1, Congress has acted on a number of

occasions to establish "legislative courts, " which are not part of the judicial

branch of the federal government, ”3_1

“Article 111 courts are law courts, equity courts, and admiralty courts
__ all specifically named in Article III. They sit to determine ‘cases ’ or
‘controversies. ’ButArticle I courts have no such restrictions T hey
need not be confined to ‘cases’ or ‘controversies’ but can dispense
legislative largesse. See United States v. Tilla'mooks, 329 U.S. 40; 341
U.S. 48 Their decisions may ajfect vital interests; yet like legislative
bodies, zoning commissions, and other administrative bodies they
need not observe the same standards of due process required in trials
of Article III ‘cases’ or ‘controversies. ’ See Bi-Metallic Co. v.
Coloraa'o 239 U.S. 441, 36 S. Ct. 141,60 L. Ed. 37,'2, 1915 U.;S.». That
is what ChiefJustice Marshall meant when he said in American Ins.v
Co. v. Canter, 1 Pet. 511, 545-546, that an Article I court (in that case
a territorial court) could make its adjudications without regard to the
limitations of Article III. On the other hand, as the Court in
O'Qonoghue v.w _I1nited States, supra, at 546, observed, Article III
courts could not be endowed with the administrative and legislative
powers (or with the power to render advisory opinions) which Article
I tribunals or agencies exercise ” See Glidden Companv v. Zdanok
370 U.S. 530 (1962)- Justice Douglas, dissenting

 

 

“T he Supreme Court f rst recognized this power in American lns. 7Co. v _7Canter,
26 U S. (l Pet) 511 (1828), which upheld the creation of territorial courts that
were not part of the independent federal judiciary created by article I.' These
Courts, then, are not constitutional Courts, in which the judicial power conferred
by the Constitution on the general government, can be deposited They are
incapable of receiving it. T hey are legislative Courts, created in virtue of the
general right of sovereignty which exists in the government, or in virtue of that 2
clause which enables Congress to make all needful rules and regulations,
respecting the territory belonging to the United States.” Fullerton, Maryellen. M
Lighta_t,theEnd of the Pipeline: Confusion Surrounds» Legislative Courts, 49
Brook L. Rev. (1983). (See footnote #1.)

11

The Erie Railroad v. Tompkins ruling in 1938 brought the Rules ot Decision
Act o 1 789 42- under intense focus, making apparent that "[t]he laws of the several
states except where the Constitution or treaties of the United States or Acts of
Congress otherwise require or provide, shall be regarded as rules of decision in
civil actions in the courts of the United States in cases where they apply." Thus,
though the Rules Enabling_Act of 1934, enacted by Congress,» awarded the
Supreme Court the power "to prescribe by general rules the forms of process
writs pleadings and motions and the practice and procedure of the district
courts,”Y it was clear that no such rule can be applied “to the extent, if any, that
it would defeat rights arising from state substantive law as distinguished from
state procedure." (Bold emphasis added)

In the instant case, David Schied v. Michael Merritt, ande Merritt, Janette
Smith, Robin Apostolakis and David Munson” Grievant Schied herein makes
amply clear - throughout the period of` his filing of the documents targeted by the
conspiracy of attorney David Munson and “judge” Loyd Wright to deprive

Grievant of his due process and other rights _ that Grievant relies upon the Texas

counterpart to the following Michigan legislation (and Michi an Court Rule as

 

32 See Section 34 of the F ederal Judiciarv Act of 1 789, ch. 20, 1 Stat. 92 [codified
as amended at 28 U.S.C. § 1652 (1982)].-

33 “T his first sentence of the Act was a delegation of some federal law-making
power created by Article 111, which authorizes Congress to establish lower federal
courts.” Carrington, Paul. Substance and Procedure in the Rules Enabling Act.
Duke Law Journal. (Vol. 1989; No. 2; April) See p. 286.

12

well as Article I. 8 24 of the Michigan Constitution, and Article l, 630 of the Texas
Constitution, governing crime victims’ rights, as both a substantive and a
procedural guide for how any judge should treat formal criminal accusations -
signed by sworn Affidavit of truthfulness as a “complaint” _ giving “reasonable
cause to believe a crime or crimes have been committed,” by that judge initiating
an immediate investigation and providing an Order for an arrest warrant on such
an “indictment”:

a. MCL 18137517-[Crime Victim's Compensation Board (definitions)] which
defines a "Crime": "(c) 'Crime' means an act that is 1 of the following.' (1)
A crime under the laws of this state or the United States that causes an
injury within this state. (ii) An act committed in another state that if
committed in this state would constitute a crime under the laws of this
state or the United States that causes an injury within this state or that
causes an injury to a resident of this state within a state that does not
have a victim compensation program eligible for funding from the victims
of crime act of 1984, Lapter XIV of title 11 of the comprehensive crime
control:act ot 771 984, Public Law 98-4 73 98 Stat. 21 70. "

b. MCR Rule 6.101 (Rules of the Court) holds that. "A complaint is
described as a written accusation that a named or described person has
committed a specified criminal ojfense. The complaint must include the
substance of the accusation against the accused and the name and
statutory citation of the ojfense. (B) (Signature and Oath) T he complaint
must be signed and sworn to before a judicial officer or court clerk...... "§‘.-1.

c. MCL 761.1 and MCL 750.10 describes an “indictment” as “u formal
written complaint or accusation written under Oath affirming that one
or more crimes have been committed and names the person or persons
guilty of the offenses ".

d. MCL 767.3 holds that at the least. "T he complaint SHALL give
probable cause for any judge of law and of record to suspect that such
offense or offenses have been committed..and that such complaint

 

34 This rule also corresponds near exactly with the wording of Federa17Rules,,7o_f
Criminal Procedure Rule 3.

 

13

SHALL warrant the judge to direct an inquiry into the matters relating

to such complaint”.
e. MCL 764.1§2\[ holds that, "A magistrate SHALL issue a warrant upon

presentation of a proper complaint alleging the commission of an

offense and a finding of reasonable cause to believe that the individual

or individuals accused in the complaint committed the offense”
f. MCL 764.-1(b) calls for an "arrest without delay”.="§

Notably, the protection of crime victims from “accused” is constitutionally

guaranteed right under both the Michigan Constitution and the Texas Constitution,
as well as Title 18, § 3771 of the United States Code. QU.S.C §.3771 specifically

defines “crime victim"’ in relevant part as follows:

“T he term “crime victim ” means a person directly and proximately
harmed as a result of the commission of a federal offense...”

Nevertheless, Harris County Probate Court #1 judge Loyd Wright
disregarded such criminal violations of Grievant’s rights by the Appellees’
attorneys; and he instead administratively granted Defendants and their attorneys
“Motion for No Evidence Summary Judgment;” and while applying no reasoning
whatsoever behind that decision. Grievant subsequently raised his written

“appeal” to that administrative action by Wright, citing that it was not Grievant

 

35 This Michigan law also corresponds with the wording and intent of the Federal
Rules of Criminal Procedurc, Rule 4, which states in relevant part: “If the
complaint or one or more ajidavits filed with the complaint establish probable
cause to believe that an o/j’ense has been committed and that the defendant
committed it, the judge must issue an arrest warrant to an ojicer authorized to
execute it. ”

14

who was to be “bound” but the judge himself who was “bound” by the
violations in his own unconstitutional and criminal actions. (Bold emphasis)

Loyd Wright was acting in his individual capacity and not in his QM
capacity when he “abridged” Grievant’s substantive rights as a litigant; doing so
intentionally despite Wright’s previous numerous assurances that Grievant would
be provided due process and be going through a “full-blown lawsuit” all the Way to
a jury trial. (See again “Exhtbtts#5and#6” as the 12/19/14 hearing transcript
and sworn and notarized Affidavit of authenticity and accuracy for verbatim
accounts of “judge” Wrights clear re'assurances.) y

By taking such action, Loyd Wright effectively also “enlarged’" and
“expanded” the enunciated Article III rights of the Harris County Probate
Court itself, causing a substantive 3-6 encroachment of the federal judiciary,
both against state rights and against the limitations imposed upon the federal

District Court under Article III by Congress.~"-7 (Bold emphasis added)

 

36 “ T he presence of the second sentence [i.e., as found in the Rules Enabling Act as
codified in 28 U.S. C. §2072 pertaining to the ‘su,bstantive rights of any litigant’]
more likely is a reflection of Congress’s awareness that the terms ‘substance’ and
‘Qrocedure_’ are not mutually exclusive Indeed, the seemingly redundant usage
implies that the meanings of these terms are purposive and contextua ...”

37 Again, importantly, Congress had made it clear, “By shielding substantive
rights from abridgment and modification, the first sentence of the [Rules
Enabling Act ot 1934] expresses constitutional principles that derive from Article
III.” Thu_S, the District Court “cannot make substantive rules by any means
other than writing opinions in ‘cases or controversies ’ without taking leave of its
role as defined by Article III.” This is because “it [is] obvious that the Court

15

 

THE PROBATE COURI’»S,“,PA TTE,BN`AND PRA CTICE” OF C;HERRY-
PICKING AND APPLYING PROCEDURE TO SUBS'TANTIVELY
AFFECT THE OUTCOME OF GRIEVANT’S CASE CAN BE FOUND TQ
BE INTEN'TIONAL VIOLATIONS OF GRIEVANT’S INDIVIDUAL._
STATE AND FEDERALLY GUARANT'EED RIGHTS

“Today...a F ederal Rule of C ivil Procedure is not a valid procedural rule
under the Rules Enabling Act if it abridges enlarges or modifies a substantive
right.”Y Inevitably, the distinction that separates substance and procedure is not
only vexing but consequential It appears that wherever the line is drawn between
the two depends upon the purpose for drawing that line.£ “But of course flexibility

cannot be achieved without severely compromising the values of predictability and

uniformity.”"-12 “Thus, this jurisprudence is largely ad hoc because the categories of

 

cannot promulgate rules creating rights bearing on behavior external to it
without fully taking leave of its assigned function in the constitutional scheme.”
See again, Carrington, p. 287.
38 See Thomas Main, referring generally to Martin H. Redish and Dennis
Murashko, T he Rules Enabling Act and the Procedural-Substance Tension./1
Lesson in Statutorv 1nterz_)re_tation 92 Minn. L. Rev. 26 (2008) and Stephen B.
Burbank, T he Rules Enabling Act of1934.
39See again Main, referring to Walter Wheeler Cook, “Substance ” and

“Procedure ” in the Conflict ofLaws, 42 Yale L.J. 333, 335-336 (1933) (arguing
that the line between substance and procedure could only be drawn with
knowledge of the purpose of the line-drawing). See also, Hanna v. Plumer, 380
U.S. 460, 471 (1965) (“T he line between substance and procedure shifts as the
legal context changes.”)
40 Again Main referring to Risinger, Michael. “Substance” and‘ ‘Procedure ”
Revisited: With Some Afterthoughts on the Constitutional Problems of
“Irr_ebuttable Pres_umptions, ” 30 UCLA L. Rev. at 190, 201 (1982) (suggesting that
one commentator’ s functional definition ls another’ s “linguistic relativism” or the

“abdication of analysis”) `

.16

substance and procedure were not fully formed when codified and have not been
crystalized since. ”i‘-l-

As Thomas Main expl,ains, “procedure is substance” because procedure has
the power to change the outcome of cases. “No procedural decision can be
completely neutral in the sense that it does not ajfect substance.”42

Conversely, as also explained by Main, “substantive law.,. is constructed
with a specific procedural apparatus in mind to vindicate the rights created or the
responsibilities assigned by that substantive law.” Yet, substantive law is not
“trans-procedura_l” unless “the rights and responsibilities assigned are could be
fulfilled and realized in any procedural system.”£

Thomas Main suggests a hybrid approach to the resolve of the above

perplexities involved with the procedure being inherently substantive, and

substance being inherently procedural. Main simply suggests that current doctrine

 

41 See Main, supra, p. l6.

42 Main, p,. l7-20, (“All informed observers of the litigation process should alreadv
understand [this].... When the discovery rules were adopted in 1938 they were
expected to make a trial less about sport and ambush, and more about truth and
evidence.”) Also, when “scholars have analyzed the substantive capacity of
numerous procedural devices and doctrines...[they have reported that the bulk of]
procedural reforms have intentionally, relentlessly and successfully weakened
civil rights and discrimination laws....T his is dangerous because procedural
reforms can have the effect of denying substantive rights without the
transparency, safeguards and accountability that attend public and legislative
decision-making."’ (As stated by Rep. John Dingell at a Regulatory Reforrn Act
Hearing in 1983, “1’ll let you write the substance... you let me write the procedure,
and I ’ll screw you every time.”) (Bold emphasis)

43 Main, supra, pp. 20-21

17

 

and procedures of the instant “(federal) forum” be “bound up” with state-created
rights to substantially “inter`twine the rule with the basic right ofrecovery.”

Another analysis applied to this ‘procedure-substance” in deciding upon this
the type of scenario as that presented by Grievant’s allegations of a pattern and
practice involving the judiciary themselves, might also be to consider -' given that
no procedural decision can be completely neutral of its control over substantive
consequences -the motives and the methodology used by the judges who are
subjectively exercising their discretion on where to “draw the lines” in the
application of procedural rules.

Such an analysis is comprehensively discussed by Columbia University Law
School professor George P. Fletcher in his article, “Parochial Versus Universal
Criminal Law.”£ Fletcher’s article centers on treason and his analysis, in so many
ways, pitches the self-interest (or "‘parochial"’) of the government against the
protection of the (“univers`al”) interests of the people at large (in the English-

speaking world).45

 

44 .10urnal oflnternational_Criminal:.[ust_ice (Vol. 3) (2005), pp.20-34

45 Because much of Fletcher’s analysis about “universal” law concentrates upon
“serious crimes of concern to the international community as a whole,” which do
not constitute assaults against individual or national “sovereignty” of Americans,
for purposes of this instant “Memorandum of Law...”, it should suffice to state
simply that such “universal” crimes are, ‘-‘by and large...[w]hat we would
describe in the common law as wrongs in themselves...not wrong by force of the
[written laws] that define them.” Additionally, Fletcher provides a convenient
summary of the difference between “parochial” law and “universal” law, while

18

Fletcher begins with the maxim, “nullen crimen sine lege” “no crime
without law”), which is presented with the reminder that "[t]he legislation might
come in many forms,” and “to advise potential offenders of the criteria of liability
to restrain judges in their exercise of discretion and to seek a measure of
uniformity and equality in the prosecution of ojfenders.” The article explores
what actions might be exercised by states (and the people intrinsically
“establishin`g and ordaining” the state) in the expression of their ‘~‘sovereignty.”‘-‘§
The analyses presented in that article is constitutionally relevant since it points out
that “the first memorable statute to define a crime in English history addressed the
subject of treason.”

Not so coincidentally, the first crime to be referenced by the
Constitution of th_e United States - and giving cause for the disqualification
and removal (of the President) from government office - is Treason (followed

by Bribery, and “other high Crimes and Msdemeanors”). Just as importantly,

 

accentuating a call to action that is already recognized by most civilized
nations: “Parochial crimes reflect self-interest,- while universal crimes express a
commitment to justice for all persons [ T he English Crown sought to protect its
own interests by punishing traitors.] The same is true of all legal cultures that
punish treason - punishing traitors is a way of securing the state ’s stability and
survivali” See Fletcher, supra, p.25. (Bold emphasis added)

46 “[P]owers were distributed among branches of the government that were equal
among themselves and subject only to the sovereignty of "the people, " who had
delegated their powers through the Constitution ” Martin, Michael. Inher._ent
Judicial Power: Flexibilitv Congress Did Not Write Into the _F ederal Rules of
Evidence. 57 Tex. L. Rev. Vol. 2; pp.l67-202. (Jan. 1979)

19

“Treason” was even given its own section (“Section 3”) of the Constitution by
the Founding Fathers, falling under Article III in reference to “ T he Judicial
Branch.” The American Constitution defines treason against the United
States as consisting only “in levying War against [the United States], or in
adhering to their Enemies, giving them Aid and Comfort.”£ (Bold emphasis

added)

 

47 See US Constitution, Art. 111, s3, clause 1 . Also note that this definition aligns in
certain ways with the statutory definition of “domestic terrorism” as found in a
previous footnote: 18 U.S.C. §2331 defines “domestic terrorism” as “-acts that
appear to be intended to influence or coerce a civilian population or the policy of
government.” Note that, “[a]s defined here [by F letcher (p.21)], treason appears
to be an offence committed first in the heart, by ‘adhering to the enemy ’.”
Fletcher added, “This subjective element was supplemented by a requirement of an
overt act.” [See generally G. P. Fletcher, Rethinking' Criminal Law (Oxford:
Oxford University Press, reprinted 2000), pp. 207-213.] “Even when nationals owe
a duty of loyalty to the mother country, the bearers of that duty might have strong
moral reasons for rejecting it. Americans know this well,_ for those who signed the
Declaration of Independence all committed treason against the Crown.~ T hey were
loyal neither in their hearts nor in their deeds.” Fletcher. “Paroch_ial Versus
Universal Criminal Law” (p.22) Fletcher additionally noted that though “[t]reason
has remained on the books in all Western countries, but it is invoked less and less
often and treated as a suspect crime that reflects the climate of local political
interests ” Grievant Schied concurs with this finding; however, Grievant asserts
that such “local political interest” rests with numerous state and federal judges
themselves who are protecting their own personal interests and their “co`nflict
of’ interests by their associations with others, particularly with their peer
group of other judges and attorneys as all members of the Texas State BAR -
or as another example, the State BAR of Michigan - under supervision of
what has been, in Michigan’s case and perhaps Texas’ case, otherwise deemed
a ‘~‘thorou`ghly corrupt and broken” judiciary. (This statement comes from
Grievant Schied’s personal relationship With the late Justice Elizabeth
Wea`ver, in which she had invited Grievant to her home for an extensive
discussion on this topic as the basis of her book, “Judicial Qeceit: Tv`rann_v and

20

Considered historically as a “parochial crime,” treason constituted a moral
wrong that could only be perpetrated by those otherwise expected to have
openly professed their Oath and allegiance to protecting the stability of the
existing (government) power. In other words, "‘outsiders are not bound by the
same [such] duties of loyalty.” Therefore, “domestic” nationals, particularly
those employed in government and endowed with fiduciary governmental
power, not foreigners, can and do commit acts of treason.

Grievant Schied maintains that this would stand true when the criminal
(and/or “coercive”) acts - even when left unpunished and/or covered up by
“discretionary” acts of the state and/or of the federal judiciary - are
substantively committed, either overtly-or procedurally “under color of law”
against the person (against a “cla_ss"’ of people, or against the populace at large),
against the policies and laws of the state, or against the policies and laws of the

federal United States. (Bold emphasis added)

 

Unnecessarv Secrecv at the Michigan Siu)reme Court” co’authored by former
newspaper reporter/editor, cold-case investigator and documentary filmmaker, and
university professor, Dr. David Schock.) Grievant’s preliminary research shows
that similar complaints about the brokenness of the Texas judiciary are
equally prevalent; just no insiders or whistle-blowers have written a book on
the subject yet. (Bold emphasis added)

21

 

CONCLUSION

Acts of the lower Probate Court judge, acting in his individual capacity and
by the “patterns and practices” documented by Grievant, as having emanated from
that lower court in tandem with the unlawful behaviors of the Appellees as
attorneys David Munson and Robin Apostolakis, have presented reasonable
questions about judicial legitimacy. Some of that documentation has prompted
questions for abstract research analysis Other of this documentation has led to
rational questioning and speculation that can be appropriately attributed to a
tortuous criminal spectrum of judicial misconduct that ranges from malicious
abuse of discretion, to routine deprivations of rights under color of law, t_O the
commission of treasonous acts of domestic terrorism by Loyd Wright, the clerks of
the court employed by Stu Stanart acting in cooperation with the aforementioned
Appellees and attorneys acting as “officers of the court.”

Whatever theories are developed respective of these state government
activities, these theories are no more or less as varied and, befuddling as the actions
of a host of other judges throughout the nation, and as more notably depicted by
Michigan’s former “chief’ Justice Elizabeth Weaver when blowing the whistle on
the criminal corruption of the highest offices of Michigan’s judicial system,

What we also do know as FACT is that, according to the research of Dr.

Richard Corde'ro of Judicial Discipline Reform in New York City, 98.82 % of the

22

9,466 formalized “judicial misconduct” complaints ~ at least against federal judges
- filed in the l2-year period between 1996 and 2008 were dismissed without even
an investigation. Moreover, by that same research, up to 100% of complainants’
petitions for a review of those summary dismissals of complaints were denied by
each of the all-judge judicial councils for the thirteen (13) federal Judicial Circuits
throughout this nation. To put this in another perspective, astoundingly, in the 225
years since the creation of the federal judiciary in 1789 until 2014, only eight (8)
judges had been impeached and removed from the bench.@ Compare that to one
(1) in every thirty-one (31) adults in America being under some type of criminal
correction supervision at the year end of 2008.£

The acts depicted by Grievant Schied’s court documents, as well as the
“judicial misconduct” complaints intermeshed in those filings and referenced
above, give rise to even further questioning about the true nature and general
character of the Texas judiciary, as well as the Texas Rules of Civil Procedure and

various “local” Court Rules that are being only arbitrarily used and abused as the

 

48 -Cordero, Richard. Exposing Judges’ Unaccountability and Conseauent Riskless
Wrongdoing. A full report to include all these statistics from Dr. Cordero’s
research can be found at: http://judicial-discipline-
reform.org/frontpage/OL/DrRCordero-Honest Jud Advocates.pdf

49 Fields, Gary, and Emshwiller, John. As,Crim_inal_I'Jrzws/Pro_l_ife_rateg .Mo_re Are
En_snared, published on 7/23/11, by the Wall Street Journal stating that, according
to a 2008 study, there were then an estimated 4,500 crimes listed in the federal
statutes. See the link to that WSJ article, located at:
http://www.wsi.com/articles/S1?1100014240527487037.495045761727141846016
54 `

23

procedural guide for the substantive decisions and conduct Y of the Texas probate
“judge” Loyd Wright,» and perhaps all of the Texas judiciary.§

Title 28 of the United States Code makes amply clear in its own disclaimer$-2
that what is written for the “Judiciary and Judicial Procedure” may not be entirely
of a legislative construction_. The Texas Rules of Civil Procedure definitely are not.
As a matter of practice and by authorization of Congress under 28 U.S.C. §§ 2071

and 2072-, federal rules are drafted by committees of the Judicial Conference of the

 

50 Cordero’s research, as well as this ~"‘_Mem_orandum ot,Law,” focus on the
behavior of judicial officials and other ojficers of the court who ignore the
application of state and federal laws and court rules that should otherwise apply to
cases and controversies that pertain to criminal malfeasance, misfeasance, and
other obstructions of government obligations and failures of duties in office. This
is particularly as these allegations target the peer group of these judicial officials as
fellow Texas State BAR member attorneys Title 18 U.S.C. §4 (“Misprision of
Felony”) is but one of those federal laws not being properly applied.

51The judicial branch has the constitutional function of deciding controversies
“That function is performed by determining the "facts" involved in the
controversies and applying the "law" Wom whatever source) to the facts so
determined If evidence rules are framed so that the facts that courts are allowed to
determine are not relevant to the resolution of the issues raised by the substantive
rules governing controversies between parties, then courts cannot decide those
controversies as they are required to do.” See Martin, supra, p1183.

52 Congress’ legal disclaimer is the deliberate reference to the “Legislative
Construction” found under the “Histo_rical and Statutory Notes” located in the
frontal matter section of Title 28 which states: “Section 337 ofAct ofJune 25, 1948
c. 646, 62 Stat. 991 , provided that, ‘No inference of a legislative construction is to
be drawn by reason of the chapter in Title 28, Judiciarv and Judicial Procedure,
as set out in Section 1 of this Act, in which any section is placed, nor by reason of
the catchlines used in such title.”

24

United States Y, approved by the Judicial Conference and then submitted to the
Supreme Court for adoption. The Texas judiciary likely employs a similar process.

Importantly, M, as well as the other titles found in the M
R.Civ.Proc., were created within a “continuum of existing laws,” specifically
those found in the Statutes at Larg 54 which both preceded and take substantive
precedence over federal procedures as earlier outlined. Hence, there is conditional
significance of 28 U.S.C. § 2072gb) re_quiring, “Such rules shall not abridge,
enlarge or modifv any substantive right. ”

Judges then, are required to apply such rules under context of those M
at Large at the federal level, while also acting under superseding state laws in the
absence of Congressional legislation on the “cases"’ and “controversies” before the
Court. To do otherwise is to transform the Court’s Article III status and jurisdiction
into that of an Article 1 “legislative” court. Similarly, the status of the judge
transforms from “j-udicial” decision-making to “legislative” and/or

“administrative” decision-making, resulting in the consequential waiver of

 

53 Frorn its creation in 1922, the Judicial Conference of the United States was
formally known as the Conference of Senior Circuit Judges, reflective of the
consistency of membership entirely of judges.

54 As also found under the “Historical and Statutorv Notes” in the frontal matter
section of Title 282 “Section 2(b) of Act [of] June 25, 1948, c. 646, 62 Stat. 985)
provided that.' ‘The provisions of T itle 28, Judiciary and Judicial Procedure, of the
United States Code, set out in section 1 of this Act, with respect to the organization
of each of the several courts therein provided for and of the Admin`istrative Oj'ice
of the United States Courts, shall be construed as continuations ofexisting law,
and the tenure of judges....”

25

‘~‘judicial immunity.” When found as a “pattern and practice,” such violations of
federal and state laws are deemed to force or ‘*coerce” civilian populations,
resulting also in an unconstitutional and unlawful coercion of constitutionally
recognized governmental policy. This is precisely what the Constitution refers
to by “treason,” and what 18 U.S.C. §2331 legally defines “domestic terrorism.”

(Bold emphasis added)

 

AFFIDAVIT OF TRUTH
I declare under penalty of perjury that the forgoing is true to the best of my
knowledge and belief. If requested, I will swear in testimony to the accuracy of the
above if requested by a competent court of law and of record.

Respectfully submitted,

David Schied
P.O. Box 1378

. z jj 2 15 f
n ' /‘ %¢,¢/(/i ii ` NOVi,Michigan 48376

 

248-974-7703

 

12/16/15 ` David schied (a_ll rights reserved)

26

 

 

 

 

 

  
  
 

IN THE PROBATE counT No
or HARRIS COUNTY TEXA` __ __ _

Iii t_lie _Es_tate of_ Michael Edward Schied

  

 

 

 

.» _ Deceased , - ' "
- _. David Schied, ' Case No. 431 ' __
lnterested Pd ' aintiff/ ‘ -~ ` - _ _
_ ___ » _ Prine al.Co-Heir w
__ ' -'vs_- 4
_ Michael Merritt (named “executor”) and Wynde Merritt (“co-executor” by
' Janette Renee Smith . . _ ._ proxy)
' Robin Apostolakis ' ` r~ -' ;
David Munson » '
` - Co~Defendants _ ___ 4
` PRooF o_F sEvacE
David S__cnxed- 8uiJuris' Jeannette Sinith co-beneficiax'y ' v ‘ __ . 4
P..O B`ox 1378 ` - ~' yan`d RobinL Apostolakis attorney Wynde Merri_ __executor by proxy) .
Novi, Michigan 48376`. Gaunte,Earl & Binney, LLP and DavidA Munson ' ,
248-347-1_684 - 1 _ 1400 Woodloch -Fo.r`es_tD_r Ste. 575 x ' 2002 Timberloch Pl., Ste. 200
-~ - ` The` Woodlands _'I’_ex_as` 77380 ,4 _`_4 4 "Hi_e Woodlands,'l'exas -7_7380 .
Jeannette Smrfh err-beneficiary ' ‘ l-f Michael Mem'i'c and Wynde Merritt
2031_1\4¢1~IrirSt . - '- ' ';»'--85261101 spongsur. ,- _
, Pea ,__d`g¢,_ Arkansas 7_275l _ 4 ` _. ' '.Houston,'[exas 7709.)

 
   
 

281-855-2714 ‘ "

' lall of the following listed 111 unients to the Harris County Clerk _S_taxi_ Stanaxt or the
Harris County Probate Courts a`t 2401 Carol_ine, 6‘_}-‘_ Floor in Houston, Tean 77002;
' and each of the documents marked by asterisk_ (*) were sent to ` ' v ' ` '

listed above by regular First 'ass_ mail -- . .

   
   
  
   

 

 

* y 1) Notice of Appeal on: Interlocuto)y and Fmal Judgment Matter`
2) Re_questjbr Destgnatzon of Addltzonal Items to_ l_¥__e_ Included
Court Record;

3) Notice of Inaccuracies 1n_ the Trial Court Docketzng Record
Correct Dates of “lezng and Document Captzons
_4)_ Ajf`davzt of Indzgence and Statement oflnabzlzty to Pay Co 4 _ _ _ _ _ _ _ _- -_
Fee's on Appeal of Probate Court Rulmg (includmg a sworn ___ _` _` . " '

5 ` “‘A[Z avit”)

*

_*_

A1So part of this "Exhibit #2" _ ,_
w i's th_e cover page and notarlzed page

' __ 5) Accompanying “exhibits” number 1_, 2 and 3 (being four pages iri total) 1_n;_ _. _` -1’ , » -' _
support ofA]Y`davzt of Indzgence and Statement of Inabzlzty to Pay '

_ 6) Accompanymg“exh1b1t” #4 (bemg 24 pages iri _total) captioned as

‘ “Transcrzpt of Proceedmgs Recorded o_n Au_dio on 12/19/14_14`)`11_ Harrzs

County (Texas) Probate C ourt No. 1 wit_h Judge Loyd Wright -P es‘zdzng
7)_ This i_rist__a'x_lt “Proof of Servzce” _ . _ »

  
 
 

' '_ ' __ David Schied SuzJurzs
‘ . 1 1»`1>.0 B_ox1378

- :'Novl Michigan 48376 4_
:__248-347 168_4_

 

 

 

4 ' .j -; Exh.i;-b-i;t ,#3:

 

 

 

 
  
 

E 'PR¢BATE vouRT No 11
; ':OF HARRIS coUNTY, TEXAS

 

rn the Estate of~l Mr¢hae_l,Edward Schwd

 

 

Deceased
David Schied, ;_  '.`.::"»:'- ' "::` "
lnterested Party Plazmij'/ 4
v ' 4 '_ ' Prlnclpal Co-Hecr
l i_fvs." n in ‘

 

:M'i_chael Merritt (named executor”) and Wynde Merritt (“co-executor” by

 

Janette Rejnee_ Smith ' 1 ; 4_ 4 _ 1 _ __ ;. l proxy) _
Robrn_Apostolalus . l" ' -' . ' ‘ 4 ' ; _ 4_ l
.»David~_Munson 1 v 4 .
' " "" Co-Defendants 4 _ - /

t * '_ NOTICE oF APPEAL 1 » ‘

 

z ON‘ INTEj “*ocU"r‘ ' :RY AND FmAL JuDGMENT MATrERs

 

T(_) BE INCLUDED lN THE OFFIClAL COURT RECORD-
NOTICE OF INACCURACIES IN THE TRIAL COURT “DOCl{ETING” RECORP
lN NEED T.O CORRECT DATES .F “FILING” AND DOC-,j ' EN* .: CAPTIONS "_

   
 
 
  

 

 

 

David schled Sw- Jum Jeannerte Smrth co-benet`rcrary n '_Mrchael(named executor) and

 
 
    

p 0 iBox 1378 __. » lamd Robin L Apostolakrs, attorney __Wynde Memtr (executor by prob ) “
Novi, Michigan 48376 G'auntz-,' Earl,- & Birmey, LLP- ' ,~an_'d David A.` Munson ' ' v
243_347~‘1684 _- . 1400 Woodloch Forest Dr., _St_e 575 i '1_2002 Timberloch Pl., Ste. 200
_ . f ‘ 1. The Woodlands Texas 77380 The Woodlands, Téx'as 77380
281_36745555 ' .. . 23;1~2103467 .
- .~;Jeannette Smith c_o- beneficiary Michael Merritt arid Wynde Memtr
203 M¢N`ai__r` Sx ‘ 1 ' _ -4 'j-j85_26 H6t Sprir_rgs Dr.
:.. f -'Pe'a Ri`dg.e', Arkansas 72751 ' ' `- ;; -' ~ .-_ ;: Houston, -Téxas 77095
" » . 479.451.3692 “ '_ 281-855-2714

. ,_; "~';-"13-430-6286 _
` '_ed Par:y lemr_g“vprmcqml codHe¢r Davrd

  
   

 

Herem rs nouce 'that I

Schled 15 appealmg th¢ Order Gran mg.Motwn for N_o EvzdencevS ma § `-f " `

  

 

'.Tr C. Case # 434,875 Christopher A. Prine, Clerk of the Court, Clerk

  
 
  

 

~ FrRsT couRT oF APPEALS l l §

1 , ..
§§u;§`r:`¥e,§§§‘%d§d§§@§wess

RE: Case

    

 

'style= David earned .*~\ 0001372104JuN 11 2015

v. Michael Ray Merritt, Wynde Merritt, Jeannette Smith

       
        

The case was filed in this Court On-Ma 2015

Unless appellant*
Q015, the Court may dism‘

 

wthe appeal. Séé 2

David Schied
P.O. BGX 1378
_ Novi, MI 48376

§
'"|)r""')rrr'.'l-r)rr.l""'1-}"H"r"'~‘hr".'.'l’.rtii.l'§r'i'r'lrlll §
. 1 - - 1

 

 

 

 

 

 

 

 

fit `
David Schied
P.O. Box 1378
Novi, Michigan 48376
248-347-1684

deschied@y.ahoo.com
6/12_/ 1 5

Attn: Mr. Christopher Prine, Clerk of the Court
c/o Court of Appeals for the First District of Texas
301 Fannin Street

Houston, Texa_s 77002-2066

Re: l) Timely filing of completed Brief on Appeal...; 2) Request for time-stamped copies
returned via SASE

Dear Mr. Prine,

Enclosed you will find TWO copies (one bound and the other unbound) of the instant filing of
“Brief on Appeal...”

Please note that there is no “Appendix of Exhibits” or any number of exhibits are being submitted
since I have carefully designated the names of all the filings in the lower courf,- which I have
requested be sent to the Appellate court for review, along with added designation of the
Transcript of Oral Hea'ring on 12/19/14 that I submitted earlier with my “Notice of Appea_l ...” and
accompanying documents I have noted somewhere in the Rules of Appellate Procedure that in
the event that I Wish to submit my own transcripts of a proceeding, then I wil_l be entitled to get a
copy of the Court’s transcript for that date (at no charge) so that all parties to this action may be
furnished with that Court copy for comparison Please let me know, as a litigant Without an
attorney and with the inability to pay costs and 'fees, how I may get that court transcript, indeed
copies of any and a_ll lower court transcripts for this case.

Please note that my “ erti[zcation of Comgl§qnce” with maximum word count i_s at the last page
of the "Brz'efon Appea ...”

Enclosed you will also find my “ erri[zc_ate 01 Service” showing that I served all of the named
co-ap'pellees with the.following documents:

l) Cover Page, Table of Contents, Statement of Jurisdiction, Index of Authorities, and body
documents totaling 46 pages consisting of “Brief on Anneal of Harris County Probate

Case With Evidence of Degrivation of Rights to Due Process Under Color 01 Law, and
Dem'al of Egual Treatment by Judge Loyd Wright 01 Litigant Without An Attor`n'e`y”.

2) This “Certiticate of Service”

As always, attached to this letter is a Self-Addressed Stamped Envelope (SASE) with extra
copies of the cover pages of the “Brief on Appeal...” and the “Certificate of Service”. Please
“time-stamp” and return them at your earliest eonvenienee.

IN THE TEXAS COURT OF APPEALS

In the Estate of Michael Edward Schied,

David Schied,

Deceased

lnterested Pa`nj) Plaintiff/

VS

Principal Co-Heir

Case No. 434875

Michael Merritt (named “e_xecutor”) and Wynde Merritt (“co-executor” by

 

Janette Renee Smith proxy)
Robin Apostolakis
David Munson
y Co-Defendants /
CERTIFICATE OF SERVICE /

 

June 12, 2015

Appe'llant:
David Schied - Sui Juris
P.O. Box 1378
Novi, Michigan 48376
248-347-1684

Co-Defendants and Known Counsel

Jeannette Smith - co-beneticiary
and Robin L. Apostolakis, attorney
Gaunte', Earl, & Binney, L__LP '
1400 Woodloch Fo`rest Dr., Ste.575
The Woodland's, Tean 773 80
281-367-65_55

Michael (named executor) and
Wynde Merritt (ex_ecutor by proxy)
and David A. Munson

2002 Timberloch Pl., Ste. 200

The Woodlan_ds, Texas 77380
281-210-3467

Michael Merritt and Wynde Merritt
8526 Hot Springs Dr.

Houston, Texas 77095
281-855-2714

7l 3-430-6286

Jeannette Smith - co-beneficiary
203 McNair St.

Pea Ridge, Arkansas 72751
479-451-869`2

lof2

l hereby certify that on 6/20/ 15 I sent by U-.S. Post Office delivery to the
Tean Court of Appeals, as well as to the above named five named co-appel_lees
(Michael Merritt, Wynde Merritt, J annette Smith, David Munsom and Robin
Apostolakis) at the addresses also indicated above, individual copies of the
following documents:

l) Cover Page, Table of Contents, Statement of Jurisdiction, Index of
Authorities, and body documents totaling 46 pages consisting of “ rie[ on
Appeal of Harris County Probate Case With Evidence of Deprivation of
Rights to Due _P,roc_ess, Under,.Co_lor zoch_lw, and Denia_l_ofEa¢ual_ Treatmenzf
by Judge Lovd Wright of Litl'gant Without An Attornev”

 

2) This “Certiflcate of Serviee”

Respectfully submitted,
t ‘ ' t

    

20f2

 

W'.-’mm

Wompm"s
ns m TEXAS count or APPEALS JUN 1 s 2015
CHH!BTOFHER 4 PHWE
In the Estate of Michael Edward Schied, mem
Deceased \ '
David Schied, Case No.. 434875
lnterested Party Appellanz/
Prilicipal Co-.Heir
vs , -
Michael Merritt (named “e,xecutor”) and Wynde Merritt '(“co-executor” by
Janette Renee Smith proxy)
Robin Apostolakis
David"Munson
Co-.Appell_ees

 

BRIEF ON APPEAL OF HARRIS COUNTY PROBATE CASE WITH EVIDENCE
OF DEPRIV-ATI_ON OF RIGHT TO DUE PROCESS UN_DE_R COLO-R OF LAW»
AND DENIAL OF EQUAL TREATMENT BY JUDGE LOYD WRIGHT

or _L.m'GAN'r wrruoUT A_N Arroasr.v

 

 

- ._ /
_`1\£_0_ o_RAL AnGUMENT rs REQmR_ED
June 12, 20'15 C;o-.A ';ell_ee_s and Known Counsel
A liar-rt . _ ._ ,,,
Jannette Smith - co~b_eneficlary Michael (named e_xecutor) and
, David Schied- Sui :Iuris and Robin L_ Apps¢pla'kis, augmey Wynde`Mecritt:(~axecutor'bypr'oxy)
_PO\ B,Q’§ 1§78 , . »'eamts, asst &.Binnsy,'~tnr mdma-_d_ A. Munson
N‘?"?’ Wth 48376 1409 woodmen weston suss"/s 2002 Timbsrlosh Pl.,:sre. 200 "
248'347'1634 The woodlands, texas 77st __ m woodland;s, rean mso'
'28‘1-3'67_6555 231-.-2110-3467 ‘
Jsm¢ss smim-ss-bm¢asimy MichaelMen-i'n and wysd~e Merritt
zos'M¢Nsir st gases Ho: springs ns
Pea mdg¢,. Arkansas 72751 Houston, Texas 77095
479-45'1-8692 281-855-2~714

, 7134':30@286.

 

12, . . §§ j= l .' ‘ s Exhibit _#1* '

 

 

 

  

~ f'1 bf?THE PROBATE COURT No. 1
_» or HARRIS COUNTY, TEXAS

In the Estate ot'Mlchael Edward Schled g :` ,4: … ,;Ui:”_; §_
-David Schied, . '
lnterested Party Plamtlff/ _

‘ ` Principal Co-H_eir 1 - ‘ `

   

-- vs‘ ' ' -'
Michael Merritt (named “executor”) and Wynde Me`\.‘?"_i\`»f (“c@"’x¢¢ &\’” by§
4 Janette R`jel`le`e Smith j - z 1 PI`Q’KY)
Robin Apostolakis ' ' ' ‘ »-. _
§ David Munson

 

" bold-Defendants __

AFFIDAVIT OF. ]NDIGENCE AND STATEMENT OF INABILITY TO l’AY /
COURT COSTS AND FEES ON APPEAL OF PROBATE COURT RULING

 

 

,\_`;\ -. ;-

David Schied- SurJurzs Jeannette Smith- co-benet` clary _ y ~,j ,\=Mlchael (namedexecutor) and

P.. O. Bo'x 1378 . _ -' _ l§and Robin L Apostolak1s, attorney >Wynde Merritt (e.xecuwr by praxy)
'Novi, Michigan 48376 Gaunte Ea'r|,- & Binney~, LLP -- 'F -..and DavldA Munson _
248- 347- 1684 ` ~ 1400 Woodloch Forest Dr Ste. 575 2002 Tlmberloch Pl_`., Ste__. _"00

 

‘ The Woodlands,'l'exas 77380 TheWoodlands,'l"exas771__04l v
JeannerteSmxth co-benet'clary ‘ ' » ~- . ~:

  
 

' 7 . Apnl~'zo', 2015
' _ Pea ldg Arkansas72751
;_1»-479_4513692 '

     

WHEREFORE lnterested Pa__rry Plazntzf"/ Prmmpal Co~Helr David Schied

 

4 relies upon Tean Rules cfAD_D§llate Pro 20 l aj 2: (“Esrablz h g

 

, “A parry w'710 cannot pay the costs in an appellate cburt mby proceed z »
':_: ;_wzthout advanced payment of costs_,gf a)_ A parngles and @Yiddvlf ofmd’ge”°`e m

    
 
      
 

' .` tr)lzel))files a notwe ¢fappe

In accordance Wlth the above cited rule l David Svhledi ;_.‘-g- v ',`

 

` following information in compliance with Texas Rules of‘Clv"' Ij_."

cAsE:
01 -1 5-00466-cv

DATE FlLED:

05/20/2015

CASE TVPE:

lNTERLOCUTORY

STYLE:

DAV|D SCH|ED

V.:

MlCHAEL RAY MERR|T|', WYNDE MERR|TT, JEANNE`[TE SM|TH
OR|G PROC:

NO'

rRAN`sF"E'R FRoM:
TRANSFER lN:
TRANsFl-:R cAsE:
TRANSFER To:
TRANsFER oUT:

P`ua sE`vac`E:

APPELLATE BR|EFS

 

 

DATEv EVENT TYPE DESCRIPTION DOCUMENT

 

 

 

1 BRIEF’ FlLED # oRAL ARGuMENT NOT .'

06/15/2015 j REQUESTED § APPELLANT BRIEF [pDF/ze.zz MB]

 

 

 

CASE EVENTS

 

DATE EVENT TYPE DESCRIPTION DIS POSm'ON DOCUM ENT

 

 

 

 

 

 

 

 

09/28/2_015

09/0_2/2015

08/19/201»5

08/10/2015

08/10/201_5

08/_10/2015

08/05/2015

07/08/2015
07/06/201»5

06/30/2015

06/23/2015

06/23/2015

06/17/2015

06/16/2015

0'6/15/2015

j NOHCE FlLED

1 APPELLANT

f MOHON 10 Dlless §

FILED

RECORD SENT

' MOTION FI'LED

DOCUMENT FILED

§ cERnFchTE OF
i szkvl_cE FlLED

l AMENDED BRIEF DUE

. APPELLEE

z APPELLEE

APPELLANT

APPELLANT

' APPELLANT

APPELLANT

REPORTERS RECORD '

4 Due

REPORTERS RECORD

' FILED

LETI`ER FILED

COURT REPORTER

COURT REPORTER

. APPELLANT

DOCUMENT FlLED

' oRDER ENTERED

z ExTENsloN oF mle

TO FILE REPORTERS
RECORD DISPOSED

DOCKETI.NG

! sTATEMENT FlLED

j COURT REPORTER

APPELLANT

' BRIEF FlLED - oRAL :

ARGUMENT NOT
REQUESTED

APPELLANT

l Iss`UE suA sPoN'T"E

oRDER

MOHON OR WRlT
_ GRANTED

[
CORRESPONDENCE PDF/E

Ms 1
[
E)DF/85
. NOTICE
KB]
§ NoncE oF APPEAL
05/1_2/2015 j FlLED IN TRIAL §
couRT §
JuDGMENT SIGNED §
04/07/2015 Bv TRIAL coURT
JUDGE =
CALE-NDARS
g sET DATE cALENDAR TYPE REASON sET
03/05/2015 STATus AMENDED BR!EFDuE
08/10/2015 MOTION § MISCE_LLA_NEOUS MOHON
09/02/2015 MOHON : MOHON TO DISMISS

 

PART|ES

 

 

 

 

 

 

 

PARW PARTYTVPE REPRESENTATIVE
M'ERRITT, WYNDE APPELLEE DAVID ALLEN MUNSON
M.ERRITI`, MICHAEL'RAY ` WAPP-E_L,LEE 3 DA\/;D AAL_L_EN`MUNSO,N
SCHIED,.|$AVID w A-PPELLANT 1 DAVID SCHIED

SMITH ,.}EANNETTE 11 APPELLEE ROBIN L. APOSTOLAKIS

 

 

TRIAL COURT lNFORMATlON

couRT:

PROBATE couRT No 1

couNTY;

HARR|S

cou'RT J`uDGE:

HONORABLE JuDGE PROBATE cT #1
couRT _l_iidedin the Of/l`c`l'al Court
Record orta Correct Documenled Inaccuracies, in_the. _T):l`al Corur_'t ‘Docket_ing ’.Reaords;

e) Grievant David Schied "s ‘Memorandum of Law ’ in Support ofGrievanl 's Previo_ii.dg
Filed ‘Interloc`utorv Appeal’ with Ouestions of Law Perta'inin,¢_r to Whether Judicial
‘Legislation’ is Constitutional; and Whether Judicial Independence Authorizes ‘Bad ’

2

'.‘.\,!11,_/4

Behavior, and Whether ‘Substantive ’ Evidence Can Be ‘Procedurally ’ Stricken, and
Whether §vidence of a ‘§attern and Practice ” ofGo_vernment Coe`rcion Constitutes
T reason and/or ‘Domestic Terrorism’;

t) All documents and Exhibits referenced by and/or accompanying the above filings

captioned as, Grievant’s “Res'gonse in Oggosin'on and Denia.. .”and “Brie in S_u

0`71" '
of Resgonse in OQQosition and Denial to Janette Smith’ s and Robin Apostolakis ’ 'Motion

to Dismiss’ Based Upon Criminal Fraud Upon the Lower Court and the Texas Court of
Appeals and Refu'sal of Either Court to Prol)erlv Respond to lnterlocu_tl*y and _I'_`inal
Judgment Appeals or to Even -Honor Previous Notices and Reauests for Dengnation 0[
Additional Item(s) to be Included in the Ofi"icial Court Record or to Correct Docuqulggl
lnaccuracies in the Trial Court ‘Do'cketing»’ Records”.

 

6. Based upon the Evidence cited in the above submission of docmnents, I believe that l have
also been criminally victimized by the named co»conspirators acting under color of law and
government f`unctionary position and title to deprive me of my constitutional guarantees and
inalienable- rights by way of fraud and a conspiracy to defraud using simulated legal process.

l declare under penalty of perjury that the forgoing is true to the best of my knowledge and _
belief. lf` requested, I will swear to the above i_n testimony if requested by a competent court
of law and of record.

Respectfully submitted,

  

Dated: 12/18/15 (all rights reserved)

 

ACKNOWLEDGEMENT
STATE OF MICHIGAN )

COUNTY OF OAKLAND)

On this ii 2 day of December, 2015, David Schied appeared to me known or identified to me
to be the person descri ed in and swore before me to the truthfulness of the forgoing instrument

Ql’a§ _l Boa\

MY COMM!SSION EXPIRES

 
 
 

` NTARY PUBLIC

     

Ng§§§EY ANN
Y Pu_Buc 1cnleA
N
m Nv\S ....¢-"-‘
county OF nAnRis

1 Ray _Ha'rdy, pts'__tnce clerk or Ham`s ma

'rexa§, i:lo hereby ée`rt`lf'y that the foregoing '1`s a
`~Q_

true and dorr`e`cf CGPY of the original r'ec_brd, nc_
'" my lawfutcustody and possession as appears cl
record m Vol., ~ _, Pag_`e ,Minutes of paid
court oh me in my office

witness my dffld`al hand and seal of office, this

_.3~_’7;£.3)._

RAY HARDY, DISTRlC'l' CLERK

 

Case 2:08-cv-1 0005-PDB-r\..1W Document 13'-11 i'lieo uzi¢. duo

CERTIF|CAT|ON _OF CR|M|`NAL H|STORY RECORD INFORMATION

STATE OF TEXAS

COUNTY OF TRAV|S

Pursuant to the authority contained in Rulo902 Sections t end`4 Te;c__as Rules of
Evidence. and Subchapt_er _F, gm 411 Texas Government Code i. -`B_i_\erbel
Cieveland Section Suporviaor, "Access and Diss`eminaiion Bu_roou, Crime"
Service, Texas Department of Public Safety; do hereby certify l am the deputy"'-"";'

custodian of the criminhl'hisiory record information of erm_o Records? Service

of the Texas Deparnri'ant of PubliccnsbeP/i'iitnher certify thanth is
o591d on fglg with the search _ which was §upplied, for tire`fotiowing:
/.r” \` _
il `\

rExAs csiuiw\i. H_isrom'r R'E_coR`h

ii
o

`\
~.
i.

" in testimony Vwier'e'of l herounto set
my hand marin the seal ofthe Te)ps

 
 
 
 
   
 
 

' ;=-- `. my off inAustin, Toxas on this 1 .;
- _,1_§___- gf Feiwua;¥' zqo__a

..,;-

Se€ilb'n SUF‘Tviso¢ _ 4
\ Awolib and Qissei'ninaii urea_u ‘
-\____ Crime Record_s_ S,qn¢|co/

 
 

Exuir

l

7 1108€V1M05-PI|I-RSW

 

 

oepanmeino¢?ubuésafeiy none 51

l'ng i ul i

/é`

UNITED STATES DIS-TRICT COURT
EASTERN DISTRICT OF lVI.ICHIGAN,v SOUTHERN DIVISION

' ' _ NO.- 09-cV-11307
_ David Schied, “pr`o se” H'on. John Corbett O’Meara
On behalf of “STUDENT A” '
Plaintg'['-f
K v .
SCGTT SN'YDER - i'n his:indiv-idual and official capacity;
LYNN MOSSOIAN_ - ill her individual and official wpacity;
KENNE.TH ROTH ~ ill his individuial and official capacity';
RICHARD FANNING J.R-in his individual and. official capacity
HARVALEE SAUNT 0 - in her individual and official capacity;
DONNA PARUSZKIEWICZ - in her individual and official capacity;
MA-RY E. FAYAD - in her individual and official capa'city;"
SU_SAN ,LIEB_ETREU -'in her individual and official capacity;
DONAL`D S. YARAB - in his individual and official capacity;
CATHERINE D. ANDERLE -_ 'i`n. his individual and official capacity;
ARNE DUNCAN - in his official capacify; l
Defendanls

 

AFFIDAVIT 'oF EARL HOC-QUARJ)

 

 

STATE OF MICHIGAN ) SWORN AFFIDAVIT
)'SS
COUNTY OF LIVINGSTON ) by lEarl Hocquard

 

 

 

EARL HOCQUARD_, being first duly sworn, states than

I have personal knowledge o'f the facts contained.herein.
. If sworn as a witness-, I can te'stify' completely to the facts contained in this
Aii'ldavit. .

3. l was born in the United States and, as a person, l have resided here my whole life
as a citizen of this country. _ `

4. I hold a Master of Arts degree .in Couns'eling Psyehology. l am also an ordained
no.ndenorn_inational Christian minister.

5. in rn'id-to-`late December 200,8, I's`ent a letter to the Lincoln Consolidated S-cho‘ol 4

District (LCSD) requesting a copy of David Schied’s public personnel file under

the Mcimn_e_vm./Lcl.

Nv-‘

6. A few weeks later, m response to my FOIA request, Assistant Supermtendent of
Adminisnative Services for the Northville Public Schools sent beck a package
addressed to me at my home containing the employment records of Michigan
schoolteacher David Schied.

a) l have attached a copy of the outer envelope sent via U. S. postal delivery -
“Priority Mail"- b;thy the Northville Public Schools m reply to my FOIA
request (_E_xln Ai

b) The package l received was clearly a response to my FOI_A request.

c) I have attached a cover letter, dated January 13, 2009 that was enclosed
along with the employment records m that postal package I found the
correspondence confusing if not intentionally deceptive

7. There was a two~page cover letter sent in acoompaniment of the one-quarter inch
4(1/4”) chick package of employment documents regarding David Schied (E_x_'_l_n'bit
§_)'

a) 'Ihe letter was written by DAVID C. BOIJTHO

b') lt contained six paragraphs citing at least f_o__ur reasons why my FO_lA
request was being “DENIED’=’ by the Northville Public Sehool District.

~ c) The “reasons for denial" included reference to the 13§1 )§'gl and 13§l)§d1'o'f
the Freedom of Informarion Act r, and to § §3801.1230, §§§80) 123911_, and
§§380) l230g of Michigan s Revised Schoal Codes pertaining co the
“exemptz'onj?om disclosure” of criminal history information

8. I inspected the contents of the envelope for the firsc time at my office m Wayne
County; and I have maintained all documents in the _envelope, in the order in
which `I,had found them packaged together and forwarded to me by the Northvil~le
Public School District-admoniscrative o$ces, f . _

9. l have maintained that package in my own possession and the contents of that
envelope have never been left outside-of my own personal possession at my
professional comse"ling office

lO. Upon inspection of the envelope contmts, l found near the top of the stack of
copied_documents a copy of a'Texas ~'cou'rt order written as an “M_Q[
Qx_gg` `nction”. (§xhib'it §) t n

a) The court Order, time-starnped“ZGO¢t Sept.Z?’~’ was an S~page document
referencing the “cxpunction.” of'c'riminal `history'. `

b) l noted that “l__tel_n_#_l of this court Order specifically states, . .all release
dissemination _or" use .ofr"e.cords pertaining to such arrests and prosecution
is PROHLBITED’..

c) l timber noted that ‘Itiem #7” of the document additionally held that Mr

 

l l. I have shared the contents of this package with Mr David Schied as his
dependent child is my counseling clicrrt; and l am aware that he has named
various administrators of the Northville Public Schools as having acted
maliciously m the past to obstruct him from employment as s schoolteacher. l am
also aware of the negative impact that such action has had upon his ability to
support is dependent wife and child, and m impeding his ability to provide for the

ongoing costs of the counseling services that this family needs in the aftermath of
earlier offenses by the Northville Public Schools’ administration

12 1 am aware that the Northville Public Schools has been engaged in previous civil
litigation in which Evidence-has shown that the adiniiii'strators~of this school
district are well aware that Mr Schied’s criminal history in Texas_'wa'_s SET
ASIDE in 1979, was PARDONED in 1983, and with the remaining arrest record
'EXPUNGED in 2004.

13. By reference to the very State and Federal statutes provided to me by Northville
Public Schools’ assistant superintendent David C Bolitho, Ihav.e come to believe
that, by my receipt of these documents through the U S Pos_tal Service, I have
been inadvertently involved as a witness to a CRIME against Mr David Schied as
perpetrated by David Bolitho.

14 I believe that Mr. Schied ma therefore be a crime victim as based u on the

a)

b)

c)

 
 

Under MCL §15. 243§'1'1 ofMiehigan’ s Freedom of Ig¢ormalio'n Act t(_A_ct
442 of 19_7§), a public body such as a SCHOOL DISTRICT may exempt

from disclosure any “(a) information of a personal nature if public
disclosure of the information would constitute a clearly unwarranted
z'n_~va_sion of on individual ’s privacy ”; and ".(b) 1nvestigatng records
compiled for law eojbrce-ment ,‘purp'oses.. insofar-...._.as disclosure as a
public record would-.. (izjl Deprive a person of the right to' ojiiir trial or
impartial administrative adjudicatioo.. .(_or)-. .(iv) Constitute an
unwarranted invasion of personal privacy
MCL 380.1231_) MCL 389.123§§a[ and MCL 380.1230§g[ tRevi-sed
School Codes)- “The governing body of a public school... or an' employee
of a district public school academy.. .SHALL NOT DLS'CLOSE.. .a report
(contoining criminal history informali'o`n) .or divulge its contents .-. .to

 

  

' 1 ' nt.. ..A representative of the
individual’ s employer wlio receives a copy of a report or receives results
of a report from another source. .SHd-LL NOT DISCLOSE the report or
its contents or- the results ofthe report t`o any person omide ofthe
eoiployer"s business or -to any of the employer ’s personnel who are not
directly involved° m evaluating the individual’ s qual f canows for
employment ojr assignment A person who violates this subsection is

 

310 000"00 ” ` "

 

MCL 380.1230§1)! (Revised School Codes) - “[Crimz'nal history]
injbrmati'on _ .-._s_kall be used by a- school district,. only for the purpose of

evaluating an applicants qualifications for employment in rhe;posirionfor
which he or she luis applied Exce-pt as otherwise provided b`y law, a
board member or employee of a school disoict,' local ac'l lschool dislrz'ct,
public school ocademy,. intermediate school district or nonpublic school
SH/lLL NOT DISCLUSE the mformorion to any person, other than the
applicant who is not directly involved in thel process ofevalualing the

applicant’s qualh‘icatz°ons for employment A person who violates this
subsection `i.s gung of a misdemeanor pun ishable by a fine of not more
than $10`,000. 00. '

d) MCL 722. 62§§[(1\/1ichigan's Child Protecti'on Law)- “‘_F§Qunge’
means to pkysically remove or eliminate and destrg a record or report.

e) MCL '780.623 (Michig`an’s Set Aside Law) ~ “. . .a_person,. other than the
opplicant~, who knows or should have known that a conviction was set
aside @_)a'rdoned or atherwz'se‘ ‘expunged’ ').. .anfd who di\mlges, uses, or
publishes infonnation concerning _a conviction set aside under this section
is gu w of a misdemeanor punishable by imprisonment for not more than
90 days or a fine ofnot more than 3500. 00, or bot .”

f) ________(l>lArfi¢le 60-06' - (Qmeas_dem>£§Lirmn_aU’rmadacas) -4Inf0rmation
on an individual that consists of an identifiable description and notation

of an arrest, detention, indictment information or other formal criminal

 

 

 

usaceh"o_m crzminol justice agencies and maintained zn a central
location is not subject to public disclosure...
g) Ag`ele 55.'03 (T-ex. Code of Crim. Proc.)-- “Whe.n the order of
expunction isfznal: (1)4 the release, dissemination, or use of the
wcpunged records.. .is gg_hib_zte_d...’
5 U.S. C. 552a 1 1» (of the rivagg Act 01 1974)- “Any oj‘icer or
employee of an agency, who by virtue ofkis employment or ojj&`cial
position has possession of or access to, agency records which contain
individually identifiable infomcation the disclosure of which° is
prohibited and who knowing that disclosure of the specific material
is -s_o prohibited, willfully discloses the material in any manner to any
person or agency not entitled to receive it, SHALL BE GUILTY UFA
MlSDEMEANOR and fined not more than $5 000. ” n 7
15. I also understand that, under §§5.24§__{§]§1 '} of Michigan’ s_ Fre'edom of
In ormatio'n Act records held m conidence by a public agency are exempt from
disclosure if the chief administrative officer of the public body has provided an
expressed promise of confidentiality (L__Lblt_D)
a) I understand that such a promise was made, m writing, to Mr. Schied by

h)

 

different occasions as provided by attachment to this aHidavit.
 ~ofv'

 

 

Sworn to and subscribed fore me this \Q'd@ day of Mgwm,ty_, 2008.

 

Notary Public, 06 go mg County acting in Q,\ § §§",_A. _ County Michigan,

MyCommissi_onExpiI_es': ibm ][,. gen _ -

 

 

Lau¢a J. Myers. Notary Pub'iic
stare of mdl_igan. County or Oamand
My Commisslon Expires 5/16/201!`
wing m me county ofwwt_

 

 

 

 

EXHIBIT "A"`

 

CENTRAL OFFICE
. Superintendent
484-7001

Executive Dire'ctor~

Human Resou_rces

484-7002'

.Cnrriculum Direct_or
484'-7000, 7658

Bus'iness Services Director
484-7042

SCHooLS
High Scho.ol
484-7004

Middle School
484- 1033

Brick Elementary
484_-.703]

Rednei‘ Elementary
484-7061

Model Elemen_tary
484-7045

childs Elementary
484-7035

Bessie Hoffman Elenientary
484-3150

Early Childhood Center
484-7070

DEPA_RTME_NTS
Technology Sewice's
484-7000, Ex_t'. 7274

Special Education
484-7054

Transportation-

484-7044

Facil_ities
484-7037

Food Service
484-7072

Athletics
484-7013

Community Recreation
484-70'07

Communications
484#7000, Ext. 7121

Lincoln Senior Program
` 484-7000, E'xc. 7557

 

LINCOLN CONSOLIDATED SCHOOLS

8970 Whittaker Road, Ypsilanti, MI 48197
PHONE: (734) 484-7000/ FAX: (734) 484-1212
WEBSITE: WWWJincoln.klZ.m.i.us

March 12, 2009

` Mr. Earl Hocquard

140 Bam Ridge
Fenton, MI 48430

RE: FOIA - Da'v"§d Schied

In response to your Michigan Freedom of Information Act request,
please find enclosed copies of your request.

The processing fees are as follows:

49 pages@.OS $ 2.45
Postage 2. 19

Processing (1 hrx 318.64) 18.§4 '
TOTAL $23.28

Please make your check payable -to the Lincoln Consolidated Schools
and mail to the attention ofBusiness Oftice at the above address.

Should you have any questions, please feel free to contact me at (734)
484-7042.

S'@cerely, g
Cathy SKr \

Director ofBusiness Services

Enclosure

EXHIBIT “B”

TCN . A103040698P03 PAGE
F]`NGERPRINT SEARCH RESPONSE
Requester : LINCOLN CONSOLIDATED SCHOOI_S
Reason for FP Search: NCPA/VCA, PL105-243
Subject Printed SCHIELD/DAV[D

DOB 08/22'/1957
SSN

AS OF 10/06/2003,

A search 'of Michigan’s criminal history record file has not located a
crlmlnal record meeting disseminatlon_ criterla.

Criminal_history record responses are dependent upon Criminal His`tor"y Record
In_formatron (CHRI) being reported to the Criminal Justice I`nformation C-ent-er.

Us_e_le_shQuld,gon;§_c;_ch;al criminal..j..ustice agencies..._to_der.emine CHRI_wh,~i,ch
could be in local files.

§@¥§wrr

ASST. SUPT. OFFicE

EXHIBIT “C”

10/0‘8/2003

TCN A103040698P'03 PAGE
FBI FINGER_PR_INT SEARCH RESPONSE

Requester : LINCOLN CONSOLIDATED SCHOOLS
Reason for FP Search: NCPA/VCA/ PL105-243
Subject Pri`nted SCHIELD/DAVID
DOB 08/22/1957
SSN

AS OF 10/06/2003/

The FBI automated identification process for the above individual has
l.dca;»ed.;,_them_atnach,ed_;necord. matching_.nhe ..da.na*~pr»,;>v-ided,,__- - _.__
Since arrests/ convictions/ or criminal record deletions may Occur at
anytime/ do not reuse this information. '

 

 

  

Ass`T. suPT. c)FFreE

2

EXHIBIT "D"

 

 

"F\i'_'L AR_REST ENTRIES CONTAINED IN'-' HIS`" §B._I RECORD
‘ F_ING_E_RPR_I_N'_[-; _CDMF‘QRISONS__ AND._- -P_ERT`Q_IN TO THE SAME IND_IVIDUAL
THE U_SE OF THI'S RECORD I_S ,REGULATED BY LAW .IT __`IS _PROVIDED_FQ .
OF'FICIRL USE ONLY QND MAY BE USED BN|_'Y FOR THE F".URF‘.DSE REQUESTED.*

 

 

 

 

 

 

END OF RECORD

 
     
  
 
 

,~.

 

~." -`: ‘4.;'/-. `- .\ .-_ .;,=

 

EXHIBIT "E"

,-~v" ~»---¢-,. ~__ - .. .
~ "*""'- W -- , ,_ .. --.'\e-»-.-»:"-.-,

ORDER OF THE COURT ollessmo me cAUsE`

')i t1 ( xii1 lh:r( tli¢ d\_l\.ntl.int bc ;inii hi' is' hereby pa fmi»i`t~ld 1).) w'ilh&¢aw iii's plea

d_e|c"nda'nt ht_'- :ti\d `Ihc sa_m'i'»
.I

i-r

» 5

f
f 4. After the Superintendent possessed the documents. Mr. Schied attempted to
explain what each document meant.
5. The Superintendent terminated the meeting abruptly by walking out of her office.

Furtherthe affiant sayeth not.

~P.;.c §__M!§.

Subscribed and sworn before me
this October17,2005.

M '\'.-.e,,a
\AJ;L'U\N’ d ozarle P,ub|lic‘:: ivan

My commission expires: ¢_\ ;_~2.¢'=%

-sT;ATE 0F MicHlGAN
lN THE wAsHTENAw couNTY cchulT couRT

DAV|D SCH_|ED,

Plai,ntiff Case No. 04-577-eL
Hon. Me|inda Morris
v

LlNCOLN CONSOL|DATED SCHOOLS,
LlNCOLN CONSOL|DATED SCHOOLS BOARD
OF EDUCAT|ON and DR. SANDRA HARR|S,

 

 

.Defendants.
Joseph H. Firestone (P39130) MichaelvD._ Weaver (P43985) `
THE FlRESTONE LAW FlRM, P.C. PLUNKETT & COONE_Y, P.C.
Attorneys for Plaintiff Attorneys for Defendants
30555 Southfie_|d Road, Ste. 530 38505 Woodward Ave., Ste. 2000
Southfie|d, M| 48076 Bloomfield Hil,ls, M_| 48034
(248) 540-2701 (248) 901-4025
, _ - l
AFF|DAV|T OF DONN|E REEVES
Donnie Reeves, being first duly sworn, deposes and says,
1. l the UniServ Directorfor the Washtenaw-Livingston Education Association,
2. My responsibilities include serving the Lincoln Education Association in matters
of contract administration and grievance processing
3. As the bargaining representative forthe Lincoln Education Association members,

| attended a meeting on November 6, 2003 for the purpose of discussing David Schied’s
employment with the Lincoln Consolidated Schoo|s,

4. To the best of my recollection, at that meeting ll along with the local leadership of
the Association, presented the Superintendent of Schoo|s with two documents intended

to demonstrate that Mr. Schied was no' longer considered to have been convicted of a

felony.

5. To best of my recollection, the documents presented to the Superintendent
were an Ear|y Dismissal Order and a Texas Govemor's Pardon.

6. After the Superintendent possessed the documents, Mr. Schied attempted to
explain what each document meant.

7. The Superintendent terminated the meeting abruptly by walking out of her oftice.

Furtherthe affiant sayeth not. .-;:

Donnie Reeves

Subscribed and sworn before me
this October 17, 2005.

Z;i§::“ l :;; Notary Public

My commission expires: "f /l n:wod:

STATE OF M|CH|GAN~
|N THE WASHTENAW COUNTY C|RCUlT COURT

DAV|D SCH|ED,

Plaintiff Case No. 04~577-eL
Hon. Me|inda Morris
v

LiNcoLN coNsoLiDA_TE_D sc_Hooi_s, _
LiNcoLN coNsoLiDATED sc_HooLs BOARD
oF EDUcATioN and DR. sANDRA HARRis,

 

 

Defendants.
. I
Joseph H. Firestone (P39130) Michael D. Weavé'r"(p43985) '
THEl FlRESTONE LAW FlRM, P.C. PLUNKETT &COONEY, P.C.
Attorneys for Plaintiff Attorneys for Defendants
7 Southfie|d Road, Ste. 530 38505 Woodward Ave., Ste. 2000
Southfield, Ml 48076 Bloomfield Hil|s, M_| 48034
(248) 540-2701 (248)
4
AFF|DAV|T OF CLAUD|A GU1"|ERREZ

Claudia Gutierrez, being first duly sworn, deposes and says,

1. lam a teacherin the Lincoln Consolidated Schoo|s and an officer of the Lincoln
Education Association,
2. As an officerforthe Lincoln Education Association, l attended meetings on'

November 3 and 6, 2003 for the purpose lof discussing David Schied’s employme'ntwith
the Lincoln Consolidated Schools.
3. As is our practioe, l was asked and did take notes of the meetings

4. The attached notes are the notes that |took at the meetings

 

5. | affirm that the notes accurately reflect what occurred at the meetings to the best
of my recollection

Further the affiant sayeth not.

 

Subscribed and sworn before me
this 0ctober17, 2005. `

   

5_.»7-'_;~: _' .7:‘77_'7:7;;7' 77 v » '.
wFSHW .Cou'W, Michigan

My commission ei=§oz
.Buum z__ Pwm>> »om

.,.~e§uw o.§§c &`.~§.EK.

 

 

 

EXHIBIT "B"

 

 

03sz C. @a/izlza
Arnsmnz G§u;)m'nmdm
Admmmzzw G$awaa,~

emma cowan area
OSuammmdmr

 

January 13.,2009

 

Mr. Earl Hocquard
l'40 Barn Ridge
Fenton, MI 48430

Mr. Hocquard:

This letter is in response to your request under the Freedom loflnformation Act, which was
received by the School District on Januar'y 6, 2009.

Your request is denied under Section 13(1)(a) of the Freedom of Information Act to the extent
that it would require the disclosure of home addresses, home telephone numbers and home e-
mail addresses, as the disclose of such information would constitute a clearly unwarranted
invasion of privacy. See Michigan Federation of Teachers and School Related Personnel, AFT,
AFL-clo v. University ofMichigan. `

Your request is also denied to the extent that it would require the disclosure of social security
numbers, as such information is exempt from disclosure under Section 13(1) (w) ofthe Free'dom
of Ir'lfol"ma.tion Ac`t.

Finally, your request is denied to the extent that it would require disclosure of the results of
criminal history/records checks conducted the Michigan Department of State Police and/or
the Federal Bureau of Investig`ation, as such information is except from disclosure under Section
13(1)(d) of the Freedom of Informatlon Act, and Section 1230,1230a, and/or 1230g of the
Michigan School Code.

Pursuant to Section 1.4 of the Freedom of Information Act, to the extent that particular public
records responsive to your request contain information which is both exempt and non-exempt
from disclosure, copies are enclosed with the appropriate redactions of exempt information

""Because your request has been denied in part, you may do one (1) of the following at your

option: (a) submit to the head of the public body a written appeal that specifically states the word
"appeal” and identifies the reason or reasons for reversal of the denial; or (b) commence an

501 ma wm osm eca/ma omar/gm 419/57 (w) l dadezraa¢%)zs

action in Circuit Court under Section 10 of the FOrA (copy enclosed)_. Should you prevail you
may also be entitled to receive attorney fees and damages `

Sincerely,

David c. Boliiho
Assistant Superintendent
Administrative Services
DcB:jr

A~ttachment-z -Copy of P reedom-of Infor-mation Act (Excer-pt)=~~

foiaO 113 09.hocquard

` SOI OF’¢¢I Offm')r O§lr¢al Mr/JMZ/a Ol¢{/`ch/';a)r 499/67 Q¢¢S’} 344?¢?4'#/ dAd€Z¢&$W€?Z¢F

 

FREEDOM OF INFORMAT!ON ACT (EXCERPT)
Act 442 of 1976

15. 240 Options by requesting person; appea|; orders; venue; de novo proceeding; burden of
proof; private view of public record; contempt; assignment of action or appeal for hearing,
trial, or argument; attorneys' fees, costs, and disbursements; assessment of award;
damages.

Sec. 10 (l) lf a public body makes a final detenn_inat_ion to deny all or a portion of a request, the
requesting person may do l of the following at his or her option:

(a) Submit to the head of the public body a written appeal that specifically states the word ‘"appeal" and
identifies the reason or reasons for reversal ofthe denial.

' (b) Commence an action in the circuit court to compel the public body's disclosure of the public records
within 180 days after a public body's final determination to deny a request.-

(2) Within 10 days after receiving a written appeal pursuant to subsection (l)(a), the head pfa public body
shall do l ofthe following:

(a) Reverse the disclosure denial.

(b) Issue a written notice to the requesting person upholding the disclosure denial

(c) Reverse- the disclosure d.:na. 1 --part aadissue-r-. written notice- -tc the requesting , erc- ..uphcldir._g the
disclosure denial in part.

(d) Under 1.1_nusua_l circurnst_a_nces-, issue a notice extending for not more than 10 business days the period
during which the head of the public body shall respond to the appeal The head ofa public body shall
not issue more l notice of extension for a particular written appeal.

(3) A board or commission that rs the head of a public body rs not considered to have received a written
appeal under subsection (2) until the first regularly scheduled meeting of that board or commission following
submission of the written appeal under subsection (l)(a). If the head of the public body fails to respond to a
written appeal pursuant to subsection (2), Qr if the head of the public body upholds aU-or'a portion of the
disclosure denial that is th_e subject of the written appeal, the requesting person may seekjudicial review of
the nondisclosure by commencing an action in circuit court under subsection (l)(b).

(4) ln an action commenced under subsection (l)(b), a court that determines a public record rs not exempt
from disclosure shall order the public body to cease withholding or to produce all or a portion of a public
record wrongfully withheld, regardless ofthe location ofthe public record. The circuit court for the county in
which the complainant resides or has his or her principal place ofbusin'ess, or the circuit court for- the county
in which the public record or an office of the public body` rs located has venue over the action. The court shall
determine the matter de novo and the burden rs on the public body to sustain its denial. The court on its own
motion, may view the public record 111 controversy in private before reaching a decision. Failure to comply
with an order ofthe court may be punished as contempt of court.

(5) An action commenced under this section and an appeal from an action commenced under this section
shall be assigned for hearing and trial or for argument at the earliest practicable date and expedited in every
way. _ .

(6) If` a person asserting the right to inspect, copy, or receive a copy of all or a portion of a public record
prevails in an action commenced under this section, the court shall award reasonable attomeys' fees, costs,
and disbursements Tf`the person or public body prevails in part, the court may, in its discretion, award all or
an appropriate portion of reasonable attor_neys' fees, costs, and disbursements The award shall be assessed
against the public body liable fo_r damages under subsection (7).

(7)` It_` the circuit court determines in an action commenced under this section _t_h_at_ the public body has
arbitrarily and capriciously violated this act by refusal or delay in disclosing or providing copies of a public
record, the court shall award, in addition to any actual or compensatory damages, punitive damages m the-

` amount of $500. 00 to the person seeking the right to inspect or receive a copy of a public record, The
damages shall n'ot be assessed against an individual, but shall be assessed against the next succeeding public
body that rs not an individual and that kept or maintained the public record as part of rts public function.

mstory: 1976,Act442, Eff. Apr. 13, 197'7;-Am. 1978, Act 329, lmd. Eff July ll, l9'78;-Am. 1996, Act 553, Eff`. 31,1997.

Popular namer A_ct 442

Popular namc: FOIA

Rendered Wedn`esday, January 07,200_9 Page 1 Michigan Compiled Laws Complele anough FA 332.
334~339, 341-348, 350~356, 358, 360 361 ,364-367, 371-376,
378, 382, 384-386, 390 and 396 of2008

© Legis|ative Council, State of Michigan ' Courtes`y ofwww.legisJa'ture.mi.gov

EXHIBIT "C "

Certified Document Number: 839_0709 - Page l of 7

 

EX ¥ARTE
DAV!D EUGENE SCHIED

3
ii

AGREEDORDEROFEXPUNCHON

 

itbasitniadxcti' ' "'oaov'e`rlhemstsnt‘ comemd_`thepames " thereto ,mdmstméwspoudaru '_‘ live

wmymeawimmmamuammb¢mum:meqummm

ammorm¢belowspeeaedmmummmm

renews run ago w is DAvm ecause seman._ resume is _a white mata
umw of bahamas 22. 1951 ms weren nwsz a osmusm
rm wm anew lime mae 1111 maeras-pma weren drivers iam
ama is s 3001`35'237 sss removes mawuary.nmb¢¢nsss-ssmss remands
wmaueane°rhiammmnmm#mmmrwvvm

mm wounded fdym'imbyreramr¢muwwearansn
famreimyorr¢wo___acwwno minute 1113“'
CnnunalDrsmctCmmomeisCormty Texss. Pwiooes'waroouvrcwdoul)wmhu'l¢t.
mdmmeucedtowyemprobation,whichwaswoninatedonwemberm. 1979m1esaing
mmme smmmwmmmmi.mryem.

 

Certified Document Number: 8390'709:'- Page 2 of 7

 

f ` _'*\

r.n' DREFO~ ' m h iewesy.onoeizen. ADJUDGED md nm ‘*“‘”'
(1)' the petition for-cromer fried in the evovc'<=erti°“¢d- mm is GRANTB°"”‘“
all records of the pcii_tiorrer's. arrests in the above-stated causes ficcl“dil'& 311 “’°°'ds °f

rciiiim.\cr"rl prosecution for these offenses sre;erpurigcd..: and

  

(2) the respondenis shall return -a_ll records and files concerning the abovc~sped§cd

arrests co erie couri,-or.ii remove ie»_iurpreodooole;.ooliterace ali-~»'porfiorrr ofrho.reeoroe er nies
that identify the petitioned including all computer entries and notify the court of its scii'on':

'(3) the respondents shall delete from their records all-tiidee references 'to-ihc records
and.tilcs thatiu`c. subject to this expunction orders

t4) the leeI.’°“dcrjrf district clerk shall not pcrinit inspection of the court records
concerning this expunction proceeding by any person other than the petitioner herein or
petitioners sooner and shirt resume orr poole refereroee re ari.epreexdrrrg and maintain the
tile and all-other records inert area’_rtor_opr_=rt to inspection:

(5) ore crerir even deliver co are petition or recnoner's momey. orr reqeer.r, eli nies
md records returned fdic r-r .. _

'(6). the respondent district clerk shall destroy all mich files and records returned to it,

 

d pursuant to this order orr the tire summary or tire dore tire order for expansion war issued

unless the petitioner has feqvcctcd thc return ottbe records asprovlded.above:

(7) 1 ptfrsuanf to Article 55.03-. Texss Code ofoitrd`rrsl Procedure the petitioner may
deny the occurrence of the expunged meat and Motion iind this expunction order; except
Said petitioner, \.thn questioned under oath in .a. criminal proceeding about said matters. may

state only-that the matter in question has bcencxptuiged

 

 

retried Document Nurrrber-. 83907_09 - page 3 of -7

 

(8) the Department of Public Safety shall send a:eopy of this order by certified mail, .

rererrr receipt requesch ro_ use appropriate meal federal repository or criedrral records mae

there is reasonml believe has any:of the records subject ton this order,,loge`ther wilh,a_n explanation

of the-effect of the order and a request that lthe recolda in possession of llle_'reposilor`y, including
any lrrfomatwn with respect lo this proceeding be destroyed deleted or returned to the colut;
md l . , l ` ' ._
(9) rlre please '“al'l records arrd. elec perulrrlrrg re die arresr" w selma-records
relating m the-suspension or revocation of a drivers lie'ense_, permit o'r_pri.vilege lo operate a-
molor vehicle except ss provided in TEX. TRAN.SP. CO_DB': ANN. §5.24.0'1.5 and §7243)48

nerve-moa Parrrplrler 1996).

(10) the district clerk shall cause a copy of this order to be delivered by certified mail,
return receipt requested to the following agencies subject lp this order

(sl Hams€ounty shenfrsl>epmment
Alt'rl: Blput`lc`tions
1301 Praokltrl

lb) Tean Department of Public Safely
P.C. Box 4143
All'sdn 1')(118765-4143

_(¢_:) Hama County District Altonley's Offiee
Atl_n: Seo_l`l Dr_rrfee
1201 anklirl. S‘u_ile 600
Houslon 'I'X 77002

.ld): Hooslorrrolloe negleer y
Am_l:_- Explmcti`ons
.l2llo'rr_avls. ll_l‘*l=lom

 

ceme‘eed Doeeeen¢ne Nmuér: 8390709 - Page 4 of -7

(a) macomy name cms office

301.Fa'mi`n. 11le
Housf 424~5841
Fannualln: (512) 424-5666
sweeney eve anew nepadean Swy

   

L'P 83 2804 15= 52 FR TX DPS CRKME RECORD$IZ 424 5886 TO 87133899275 P.BZ/GZ
0¥/0:1/2004 152 31 FRA ' e¢..

#* TQTRL.RRGE.BZ *¥

 

ertille`d Document Numliec: '8390709 1

l, Charies Bacarissn, Dis_tnct Clerk of Harris
County, Te);cas, certify that this is a min and
corrth copy of the original record lile_d and br
recorded --in my'office, electronically or hard
copy-, as it _appeazs on this date

Wimess my official hand and seal of office
this November 2‘,- 2004

Certified§Document. Numb:er: '33-90709 Tovl Pag¢s: 7

 

cHARLES BACARISSE-,_ misrch cLERK
HARRIS couNTY, TEXAS

EXHIBIT "D"

';/1':_3 we 1155 h l 1`5

z(*'~‘-v`

't' /a/~/Vm-¢b?!»

FREEDOM 0F 1NF0R_MATION ACT
FREEDOM oF INFoRMAT_I.ON ACT
Act 442 or 1976 `

15.243 Ex¢mpvensfeemdes¢wmrepunch-nymaan ne public
school academy; withholding of information required by law or in possession
of executive office.

Sec. 13.(1) A public body m§y`- exempt from disclosure asa publlc record

th]S act any Ofthe‘ fOllOWlIlg,. `

(a) lnformatron of a personal nature ifpublic‘dlselosure of the mfoomation W"61'Jld
constitute a clearly f warranted invasion of; an'mdlvtdual's pnvacy

(b) estigatmg records compiled fo`r__ _la_’_w enforcemént purposes but only to the
extent that disclosure as 6 public record would d6 any .o fthe lbllowmg

(i) Interfere with law enforcement proceedings

(ii) Deprive a person of the right to a fair trial or impartial administrative
adjudication

(iii)

(iv) Disclose the identity of a confidential source, or ifthe record is compiled by a
law enforcement agency in- the course of a criminal investigation, disclose
confidential information furnished only by a confidential source.

(v) Disclose law enforcement investigative techniques .or procedures

(vi) Endanger the life or physical safety of law enforcement personne_L

(c) A public record that if disclosed would prejudice a public body's ability to
maintain the physical security of custodial or penal institutions occupied by
persons arrested or convicted of a crime or admitted because of a mental disability,
unless the public interest in disclosure under this act outweighs the public interest
in nondisclosure

(d) Records or information specifically described and exempted from disclosure by l
statute

(e) A public record or information described in this section that is furnished by the
public body originally compiling, preparing, or receiving the record or information
to a public officer or public body in connection with the performance ofthe duties
ofthat public officer or public body, ifthe considerations originally giving rise to i
the exempt nature ofthe public record remain applicable

(f) Trade secrets or commercial or-fmancial information voluntarily provided to an
agency for use in developing governmental policy if:

(i) '_I"~he information is submitted upon a promise ofconfidentialityhy the public
bfody. _

(ii_) promise ()fconlidentiallty is authorized by the chief admuustratrve officer ,
6f the public body or byi.'an.eleeted oflicial at the nme the promise is mile

 

(iii) A description ofthe information is recorded by the public body Within a
reasonable time after it has been submitted, maintained in a central place Within the
public body, and made available to a person upon request. This subdivision does
not apply to information submitted as required by law or as a condition of
receiving a governmental contract, licensc, or other benefit

(g) In_forrnation or records subject to the attorney-client privilege

(h) Information or records subject to the physician-patient privi_lege, the
psychologist-patient privilege, the m_inister, priest, or Christian Science practitioner
privilege, or other privilege recognized by statute or court rule.

(i) A bid or proposal by a person to enter into a contract or agreement, until the
time for the public opening ofbids or proposals, or if a public opening is not to be
conducted, until the deadline for submission ofbids or proposals has expired.

 

 

EXHIBIT HEH

 

Page lofl,

Main |den`ti§¢

From: "David Schied" 
To: 

Sent:- Saturday, May 01 ,2004 4:03 PM

Sub j ect: request for assistance

Deair Ch.armaine,

You may forward this email message to Ms. Katie Doerr Parkerifyou wish. Ms. Parkeris aware that there is
information in rny personnel H|e and substitute teacher employment application that l was reluctant to provide to
your HR department lam currently' rn the process of getting a Texas court order for having those records g
e"xpunged" from all public and private agencies that l believe have possession of such information. The court
representative that rs processing my "petition“ is requiring the following since over the next several months'.the
original judge' s order will be circulating from agency to agency for notice and signatures. P|ease provide r_'r_ié with
the following information at your earliest convenience:

'*“ Name, Address, Phone, Fax, and Michigan 'Bar#'for the attorney representing Northville Co,mmunity
Schools. `

_ Your assistance in this very important matterwil| be greatly appreciated | am thoroughly enjoying my current
placement at Cooke Schools and hope to be considered for full-time contract employment next fal|.

Sincerely,

David Schied

2/17/2007

David Schied ~ Your request

From: Katie Parker
To: Schied, David
Date: ' 5/19/043:00PM
Subject: k Your request
He|,|o David.

l received your paperwork and the request for sign off. Our attomey does not understand why our district
should be involved' 1n anything that haste do with expunging the records of your past actions; it has
nothing to do with us and everything to do with you. He does not feel comfortable signing anything. We
are notendorsir`\g or excusing you from your pastactions_. As l understand the documents you initially,
shared with me, you .were pardoned in Texas for act1ons in Texas. We certainly can and will destroy dr
return all implicating documents 1f your record is expunged by court order. Perhaps you can letus better
understand why our attorney’s signature _is needed? '

Thank you.
Katie Doerr Parker
Director, Human Resources

NQrf_hvil]e Public Schools
248.344.8451

CCZ gpk@kellerthoma.com; Parker, Katie .

 

 

Datje: Mon, 15 Aug 2005 16;15:37 -0400

From: "Katie Parker"  BAdd to Address Book iAdd Mobile Alert
To: dschied@yahoo.com

Subject: Re: new fingerprinting &BG check

Hello David,

M_r_. Bolith'o is the Assistant Superintendent for Administrative Services. He is now
charge of Human Resources as well. Ms. Taylor is his administrative assistant and t
office manager.

Ka'ti e

 

»> David Schied  08/15/05 3:52 PM »>

Please excuse the .question but would you be able to tell me the position of each of
individuals that you named at Northville Community Schools?

David

 

Date: Mon, 1_Aug 2005 13;01 :43 -0_700 (PDT) v

From: "David Schied"  mod to Address Book l Add Mobile A|ert
Su'bject new fingerprinting &BG check 41

To: "Katie Parker" 

Dear Ms. Parker,

l just picked up the results of the new fingerprinting from Lola in I-IR, and am p,roudz

say that ”no criminal history record exists" by the response of the Michigan State
Police and the. FBI. 1 wish now to reiterate `my request that all documents regarding
previous background checks be destroyed and With a letter to that effec_t by Mr.. Gary
King.

Sincerely,

David Schied

 

t_he

120

 

 

 

Date: Mon, 18 Jul2005 08:39:49 -0400 .

From: "Katie Parkel"  mdd to Address Book lAdd Mobile Alert
To: dsc,hied'@ya_hoc._com ` .
CCZ "David Bolitho' , "Lola Nestor" ’
Subject: Re: new fingerprinting & BG check

David,

l am no longer in HR, but in the Office of Inst_r'uction. Please check with Mr. Boli ho
and Lola¢. Lola receives the information on the background checks». Thank you.

Katie

 

»> David schied  07/17/05 11;.51 AM »>
Dear Ms. Parker,
I hope your summer is going well.

I was hoping to be notified when the results of my fingerprint and BG check come ba
In the meantime, l thought I'd check back with you periodically Thanks.

Sincerely,

David Schied

 

Dates- Tue, 14-Jun 2005 09:39:00 .-0400 _
From-:- "Katie Parker’l  mdd to Address Book l Add Mobile A|ert

To: dschied@yahoo.com
Cc: l"David Bolitho" , "Lola Nestor"-

SUbject: Re: Fwd: new fingerprinting & BG check

Dear Mr-.- Schied,

Ourl attorney, Gary King-, Woul_d like for you to move forward with the required new
fingerprinting at the $54 cost-. We will then make the determination to remove to 'his

office in a sealed envelope or totally destroy any documents we possess, Thank you,-

Katie

 

 

 

»> David Schied  6/14/2005 8:46:49 AM »>

Dear Ms. Parker,

My records are showing that I still have not received a reply to the message written
below in follow up to my last visit to your office, and in which I left With the
understanding that you would consult with the Northville Schools attorney to find out
if we might replace (and destroy) "the.previous FBI report (hopefully while I might
still be fingerprinted by Lola at a reduced cost and before the switchover occurs tih_at
Will cost me even more money).

I forgot at that time to` mention my desire to have all of the copies of the Expur`_i t
paperwork that you copied for the attorney to keep on file; so I would like to add the
destruction of that paperwork to my request to ensure that all records of my trying t
get this record permanantly cleared are obliterated.

0

 

Please let me know what stand the district's attorney is taking on this matter,- or ave
that' attorney contact me directly, ASAP. Thank you.

Sincerely,

David Sch ied

 

--- David Schied  wrote:
> Dat_e: ,Wed, 1 Jun 2005 Q6;05;57 -0700 (PDT)
> From: David Schied 
> Subject: new fingerprint-ing & BG check

> To: Katie Parker 

> Dear Ms. Parker,

>'As you know, I am making every effort to obliterate all remaining documents left i
the possession of any and all Michigan agencies (for which I have had to furnish as a
result of Dr. Sandra Harris failing to follow federal codes and provide me the
)pportunity to have my FBI report "corrected") to include What I believe is the last
remaining document in possession of Northville Community Schools, which is the crirn'in 1
)ackground check I paid for in late 2003 or 2004.

"hat report reflects a modification and improvement over what was received by Dr.
arris at Lincoln Consolidated School,s; but it was note full correction of the FEI!s
ecords as reportedly obtained from the Texas Department of Public Safety. Yesterday,
ou authorized my paying for another criminal background check after discovering that
ola for some reason was not able to adequately copy the original "corrected" FBL
acument that I brought in showing that "no criminal historyl' eiists. You also told m.

 

that yqu would consult with the District's attorney about the matter of my request that
l be given (Written) assurance that the original FBI report that was furnished 10` g
was destroyed completely when replaced by the new FBI report that I.' am intending t
purchase.

Just as I was walking out of the human resources office however, Lola told me that I
would have to act soon before a change in your system occurs from manual to compute
and from $54 to $72, Which she said would be around the middle of the month. l just
Wanted to send you a reminder that my motivation for paying the $54 amount is With he
understanding that the first FBI report in possession o£ Northville Schools will be
destroyed (and with that assurrance in Writing from your attorney); therefore, l` as
that you get back with me as soon as possible with the attorney's response so that

may comply with Lola's reminder to get that check, along With my fingerprints, back to
her as soon as possible.

Sincerely,

David Schied

 

 

sTATE or MICHIGAN

2 b[$‘ `IN¢THE cIRCUIT cOURT FOR THE couNTY or wAYNE
3 z navID scHIED, _

4gh _ P1é1nt1f%,

6' z ` ' rvs- ' Case No. 06 633 604 NO

6 NORTHVILLE PUBLIC SCHOOL DISTRICT,

j Defendants.
8 ____- _________________________________________
9 ` MOTIoN HEARING
10 n BEFORE THE HONORABLE CYNTHIA D. STEPHENS, CIRCUIT'JUDGE
'» ll - 4 Friday, March 30, 2007 - Detroit, Michigan `|

12 APPEARANCES:

13 For the Plaintirf: DARYLE sAL;sBURY (P19852)

 

15

16

17

18_

19 apr the Defendant: BRUCE M. BAGDADY David MUHSOU; and Stan Stanart
Name of the crime Or Crimes:€onspiracy to deprive of rights under color of law; The£t;
simulating a legal process; unauthorized practice cf law; fraud upon the court1 racketeering;
corrupt influence; abuse of office; wire fraud; obstructing (legitimate) governmental operations;
lw1shco further state: mail fraud. (Tx Penal ceaes=v see cnpcre #31,#;6, #3,3,#39) + wine ia u.s.coaes
The entire history .Qf._, criminal activity by lit-he assused_'_‘ .i.S being
maintained at an independent website since the records being'maintained
by Stan Stanart _are known to be incomplete, inaccurate, or otherwise

 

 

 

. O]. ,
information Additionally,all of the "exhibits" of Evidence are located

at that w som of t in r' 1in are to
be also located in vthe records maintained by the Clerk of the eCourt

 

 

 
   

SchiedeerrittProbate+TexasCriminalAllegat ions /

  
   

y . the
government "actor" as fiduciary for the judicial system, Loyd Wright,
and his gghor rts as "foicer rs gf the cgjirt" Robin Aposth aliis an nd
David,.Munson. `to deprive _me Grievant _David Schied, ofm my due process
rights and right to `a"jury"trial. In carrying out their individual

 

deedsl .under color law as,at-torneys and judgel they each committed
fraud Lian the court, and a conspiracy to defraud and fleecei the

 
 

f sult,

 

m'y records document their methodology _of_ individual actions, as well
as actions commi tted “in concert" to i e cre int ining
fraudulent official court records, abusing their "fiducia-i-g/ positions as

 

uOney

 

 

the

 

    
  
 
 
  
  
 

T
Court of Appea s'as a matter of record, and by sending such false data
through electronic communications and throu-h the United States Mail.
lca'n read and writethe Enghsh language * NOTE This is the report of a
theft under color of law and
legal process, meant to coerce
-cple and the policy and
'}ractice~of government as
defined by U.S. Code as Treason
N%Wpdmnmm " and "domestic terrorism"

SUBSCRlBED AND SWORN TO, this_ 13th day of December 20 12

   

 

 

 

 

   
   

 

'

Notary Publi' r1 and for S ` _e of Michi `an

Com_mission E_xpires:

hELsEY A_NN wAL1vAARA v
NOTARY pueuc Mch1GAN
oAKLAND` couNTY ~ ~
MY COMM1ss1QN ames 09/25/2021 ` ‘ .
AanG 1N OAKLAND comm ` '

 

 

 

        

__ _._ _ a>om
_ o__ _
_ des

1
z
1

1

‘.

1

       

          
          

mmcm__%m>_.m

_ , _Io:£oz :"x>m
_ .zo._»._._qmu
meehan mmai._c_mow.ooz. _
, §§_5@>. E_:oz>_. cum _ 4 cw__..m.noze
11 _1 1\ cda_ _°m>~ .._=_o_»_zo z;_